www.bpmlaw.com

                                                                                                  June 16, 2016
                                                                                   Client/Matter No. 8404-0001
                                                                                          Statement No. 530002

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia

RE: Ruiz Fajardo Ingenieros v. Flow Int'l


INVOICE FOR PROFESSIONAL SERVICES rendered through May 31, 2016:
               TIME
   DATE       KEEPER DESCRIPTION                                                 HOURS     AMOUNT

 05/10/2016     NAM     Analyze statute of limitations in light of warranties     1.60       360.00
                        contained in client's contract, corporate structure
                        of Flow International in light of relevant SEC filings
                        and acquisition by new parent company, and
                        federal court requirements for translation of
                        documents.
 05/23/2016     JDN     Analyze ramifications of limited remedies failing of      0.60       255.00
                        their essential purposes and the standard for
                        revocation of acceptance.
 05/24/2016     JDN     Begin demand letter to Flow.                              1.80       765.00
 05/27/2016     KNB     Review materials provided by client.                      0.30        82.50
 05/31/2016     KNB     Continue analyzing status of dispute and next steps       0.50       137.50
                        needed.
 05/31/2016     JDN     Work on demand letter to Flow including strategy          1.20       510.00
                        discussions K. Boling.

PROFESSIONAL SERVICES:                                                                    $2,110.00




                                                     Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
                                     SERVICES SUMMARY
  TIME
 KEEPER     NAME                                     RATE           HOURS              AMOUNT

   KNB      Kathryn Naegeli Boling                 275.00              0.80               220.00
  NAM       Natalie A. Moore                       225.00              1.60               360.00
   JDN      James D. Nelson                        425.00              3.60             1,530.00
            TOTAL FOR SERVICES                                         6.00            $2,110.00




STATEMENT TOTAL:                                                                         $2,110.00




                                                  Page | 2

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com

                                                                                                 July 18, 2016
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 530421

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia

RE: Ruiz Fajardo Ingenieros v. Flow Int'l


INVOICE FOR PROFESSIONAL SERVICES rendered through June 30, 2016:
               TIME
   DATE       KEEPER DESCRIPTION                                              HOURS      AMOUNT

 06/03/2016     KNB     Assess information needed to be translated and          0.50        137.50
                        gathered, and email client's attorney M. Ocampo.
 06/07/2016     KNB     Continue analyzing legal strategy.                      2.50        687.50
 06/08/2016     KNB     Continue reviewing legal authorities on whether         2.80        770.00
                        damages limitation clauses are enforceable when
                        limited remedy fails in its essential purpose.
 06/15/2016     KNB     Research case law outside Washington on failure         0.70        192.50
                        of a remedy's essential purpose given absence of
                        recent authority in Washington.
 06/21/2016     KNB     Begin analyzing email from M. Ocampo regarding          0.10         27.50



 06/22/2016     KNB     Strategize further research needed on availability      0.40        110.00
                        of remedies despite contract clauses.
 06/22/2016     KNB     Begin research on client question regarding             0.10         27.50



 06/22/2016     JDN     Discuss status, strategy, and further research with     0.60        255.00
                        K. Boling.


                                                   Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
06/24/2016     KNB     Analyze additional case law on failure of a limited       0.10       27.50
                       remedy's essential purpose in Ninth Circuit even
                       under other states' laws.
06/27/2016     KNB     Continue researching law on failure of a limited          0.20       55.00
                       remedy under Washington UCC.
06/27/2016     KNB     Research client question regarding                        1.80      495.00
                                                                .
06/27/2016     KNB     Analyze finance lease between Ruiz Fajardo and            0.10       27.50
                       Banco de Bogota to see if there are any relevant
                       terms regarding
                                                    .
06/28/2016     KNB     Finish analysis of client's                               0.40      110.00

06/28/2016     KNB     Email to M. Ocampo regarding                              0.20       55.00



06/28/2016      JDN    Analyze the bank lease financing issue.                   0.30      127.50
06/30/2016      JDN    Analyze email from M. Ocampo; work on demand              0.30      127.50
                       letter to Flow.

PROFESSIONAL SERVICES:                                                                  $3,232.50


                                      SERVICES SUMMARY
   TIME
  KEEPER     NAME                                      RATE          HOURS              AMOUNT

   KNB       Kathryn Naegeli Boling                  275.00               9.90           2,722.50
   JDN       James D. Nelson                         425.00               1.20            510.00
             TOTAL FOR SERVICES                                        11.10            $3,232.50


COSTS ADVANCED:
    DATE       DESCRIPTION                                                               AMOUNT
               Photocopies Expense                                                           4.05
TOTAL COSTS ADVANCED:                                                                       $4.05




STATEMENT TOTAL:                                                                          $3,236.55




                                                     Page | 2

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
                                                 Page | 3

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com

                                                                                              August 10, 2016
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 530628

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia

RE: Ruiz Fajardo Ingenieros v. Flow Int'l


INVOICE FOR PROFESSIONAL SERVICES rendered through July 31, 2016:
               TIME
   DATE       KEEPER DESCRIPTION                                             HOURS       AMOUNT

 07/07/2016     KNB     Analyze new translation of J. Gomez declaration.        0.30         82.50
 07/19/2016     JDN     Draft an annotated statement of facts from the          1.20        510.00
                        translations.
 07/20/2016     KNB     Finish reviewing declarations and other documents       1.00        275.00
                        translated from client.
 07/20/2016     KNB     Draft statement of facts for demand letter to Flow      0.50        137.50
                        International.
 07/20/2016     KNB     Assemble questions for client to clarify facts.         0.90        247.50
 07/20/2016     KNB     Email to client M. Ocampo regarding additional          0.10         27.50
                        questions to clarify facts.
 07/20/2016     JDN     Draft an annotated statement of facts from the          1.20        510.00
                        translations.
 07/21/2016     KNB     Continue writing statement of facts for client          1.80        495.00
                        review.
 07/22/2016     KNB     Continue drafting statement of facts for demand         0.50        137.50
                        letter to Flow.
 07/22/2016     KNB     Email with client engineer J. Peña regarding            0.10         27.50
                        additional factual questions.
 07/25/2016     KNB     Finish drafting statement of facts.                     2.20        605.00

                                                    Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
07/25/2016      JDN    Revise annotated statement of facts.                       1.20      510.00
07/26/2016     KNB     Continue editing draft statement of facts for client       1.20      330.00
                       review.
07/26/2016     KNB     Prepare exhibits to statement of facts.                    0.50      137.50
07/26/2016     KNB     Email to client with draft statement of facts for          0.10       27.50
                       review.
07/27/2016      JDN    Draft and revise legal analysis section of demand          1.20      510.00
                       letter to Flow.

PROFESSIONAL SERVICES:                                                                   $4,570.00


                                      SERVICES SUMMARY
   TIME
  KEEPER     NAME                                    RATE            HOURS               AMOUNT

   KNB       Kathryn Naegeli Boling                275.00                  9.20           2,530.00
   JDN       James D. Nelson                       425.00                  4.80           2,040.00
             TOTAL FOR SERVICES                                        14.00             $4,570.00


COSTS ADVANCED:
    DATE       DESCRIPTION                                                                AMOUNT
               Comp Research - Westlaw                                                       33.46
               Photocopies Expense                                                            6.30
TOTAL COSTS ADVANCED:                                                                       $39.76




STATEMENT TOTAL:                                                                           $4,609.76




                                                   Page | 2

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
                                                 Page | 3

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com

                                                                                             September 9, 2016
                                                                                  Client/Matter No. 8404-0001
                                                                                         Statement No. 530947

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia

RE: Ruiz Fajardo Ingenieros v. Flow Int'l


INVOICE FOR PROFESSIONAL SERVICES rendered through August 31, 2016:
               TIME
   DATE       KEEPER DESCRIPTION                                                HOURS     AMOUNT

 08/02/2016     JDN     Draft and revise legal analysis section of demand        0.60       255.00
                        letter to Flow.
 08/04/2016     KNB     Email to client M. Ocampo regarding status of            0.40       110.00
                        demand letter.
 08/04/2016     KNB     Begin drafting legal analysis of remedies sought         2.70       742.50
                        from Flow.
 08/04/2016     JDN     Analyze email from M. Ocampo; analyze email              0.60       255.00
                        from K. Boling; work on legal section of letter.
 08/05/2016     KNB     Finish drafting legal analysis in draft demand letter    1.90       522.50
                        to Flow.
 08/05/2016     KNB     Email to client for additional information needed        0.10        27.50
                        to complete demand letter.
 08/05/2016     JDN     Draft legal analysis section of demand letter to         0.60       255.00
                        Flow including strategy discussions with K. Boling.
 08/08/2016     JDN     Draft legal analysis section of demand letter to         1.20       510.00
                        Flow.
 08/09/2016     JDN     Revise legal analysis section of demand letter to        2.40     1,020.00
                        Flow.



                                                    Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
08/10/2016     KNB     Review edits to draft demand letter and                  0.40       110.00
                       incorporate new citations needed.
08/10/2016      JDN    Revise legal analysis section of demand letter to        4.80     2,040.00
                       Flow.
08/11/2016     KNB     Final double-check to update research concerning         0.80       220.00
                       failure of limited remedy's essential purpose.
08/11/2016     KNB     Final review and edits to letter to clients.             0.30        82.50
08/11/2016     KNB     Email to clients with draft of demand letter.            0.10        27.50
08/11/2016      JDN    Work on finalizing and circulating draft demand          2.40     1,020.00
                       letter to Flow including strategy discussions with K.
                       Boling.
08/12/2016     KNB     Analyze email from client re                             0.20        55.00



08/12/2016     KNB     Incorporate edits to draft demand letter with new        0.10        27.50
                       information from client.
08/12/2016     KNB     Email clients with new draft of demand letter            0.10        27.50
                       incorporating new facts from E. Peña.
08/12/2016      JDN    Revise draft demand letter to Flow in light of new       0.60       255.00
                       information received from E. Peña.

PROFESSIONAL SERVICES:                                                                  $7,562.50


                                      SERVICES SUMMARY
   TIME
  KEEPER     NAME                                     RATE             HOURS           AMOUNT

   KNB       Kathryn Naegeli Boling                 275.00               7.10           1,952.50
   JDN       James D. Nelson                        425.00              13.20           5,610.00
             TOTAL FOR SERVICES                                         20.30          $7,562.50


COSTS ADVANCED:
    DATE       DESCRIPTION                                                              AMOUNT
               Comp Research - Westlaw                                                      96.45
               Photocopies Expense                                                           8.25
TOTAL COSTS ADVANCED:                                                                    $104.70




                                                    Page | 2

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
STATEMENT TOTAL:                                                                         $7,667.20




                                                  Page | 3

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com

                                                                                              October 6, 2016
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 531227

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia

RE: Ruiz Fajardo Ingenieros v. Flow Int'l


INVOICE FOR PROFESSIONAL SERVICES rendered through September 30, 2016:
               TIME
   DATE       KEEPER DESCRIPTION                                              HOURS      AMOUNT

 09/01/2016     JDN     Strategy discussions with K. Boling.                    0.10         42.50
 09/19/2016     KNB     Email to clients following up on draft demand           0.10         27.50
                        letter.
 09/19/2016     JDN     Strategy discussions with K. Boling.                    0.10         42.50
 09/20/2016     KNB     Email with client M. Ocampo regarding edits to          0.20         55.00
                        draft demand letter.
 09/20/2016     KNB     Revise draft demand letter in light of client           0.10         27.50
                        feedback.
 09/20/2016     JDN     Work on finalizing Ruiz Fajardo's demand letter to      0.30        127.50
                        Flow.
 09/21/2016     KNB     Analyze new pages of purchase contract provided         0.30         82.50
                        by client.
 09/21/2016     KNB     Final edits to demand letter.                           0.20         55.00
 09/21/2016     JDN     Work on finalizing Ruiz Fajardo's demand letter to      0.90        382.50
                        Flow including strategy discussions with K. Boling.

PROFESSIONAL SERVICES:                                                                     $842.50




                                                    Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
                                     SERVICES SUMMARY
   TIME
  KEEPER    NAME                                     RATE           HOURS              AMOUNT

   KNB      Kathryn Naegeli Boling                 275.00              0.90               247.50
   JDN      James D. Nelson                        425.00              1.40               595.00
            TOTAL FOR SERVICES                                         2.30              $842.50


COSTS ADVANCED:
   DATE        DESCRIPTION                                                              AMOUNT
               Comp Research - Westlaw                                                      43.10
               Photocopies Expense                                                          34.20
TOTAL COSTS ADVANCED:                                                                      $77.30




STATEMENT TOTAL:                                                                           $919.80




                                                  Page | 2

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com

                                                                                           November 17, 2016
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 531633

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia

RE: Ruiz Fajardo Ingenieros v. Flow Int'l


INVOICE FOR PROFESSIONAL SERVICES rendered through October 31, 2016:
               TIME
   DATE       KEEPER DESCRIPTION                                             HOURS       AMOUNT

 10/14/2016     KNB     Email with client regarding lack of response from       0.10         27.50
                        Flow.
 10/17/2016     KNB     Analyze Flow's initial response letter to demand.       0.10         27.50
 10/17/2016     JDN     Analyze Flow's response letter; forward response        0.30        127.50
                        to team; discuss response with K. Boling.
 10/18/2016     KNB     Analyze case law pertaining to statute of               0.90        247.50
                        limitations for UCC sales cases for beach of
                        warranty and breach of contact.
 10/18/2016     KNB     Strategize deadline for filing complaint under          0.20         55.00
                        statute of limitations.
 10/18/2016     JDN     Analyze the applicable statue of limitations.           0.30        127.50
 10/21/2016     KNB     Email with client regarding                             0.10         27.50
 10/21/2016     KNB     Analyze settlement prospects and case strategy.         0.50        137.50
 10/21/2016     JDN     Analyze the likelihood of success and the amount        0.50        212.50
                        of potential damages.
 10/28/2016     JDN     Preparation for and strategy discussions with M.        0.30        127.50
                        Ocampo and K. Boling.

PROFESSIONAL SERVICES:                                                                   $1,117.50

                                                      Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
                                     SERVICES SUMMARY
   TIME
  KEEPER    NAME                                      RATE          HOURS              AMOUNT

   KNB      Kathryn Naegeli Boling                   275.00            1.90               522.50
   JDN      James D. Nelson                          425.00            1.40               595.00
            TOTAL FOR SERVICES                                         3.30            $1,117.50


COSTS ADVANCED:
   DATE        DESCRIPTION                                                              AMOUNT
               Comp Research - Westlaw                                                      60.52
TOTAL COSTS ADVANCED:                                                                      $60.52




STATEMENT TOTAL:                                                                         $1,178.02

                              PREVIOUS STATEMENTS OUTSTANDING
STATEMENT                            AMOUNT                     LESS
  NUMBER           DATE               BILLED                  PAYMENTS             BALANCE DUE
   530002         6/16/16                 2,110.00                        0.00            2,110.00
   530421         7/18/16                 3,236.55                        0.00            3,236.55
   530628         8/10/16                 4,609.76                        0.00            4,609.76
   530947          9/9/16                 7,667.20                        0.00            7,667.20
   531227         10/6/16                  919.80                         0.00              919.80
                                       $18,543.31                        $0.00         $18,543.31



                                                              Trust Balance: $10,000.00




                                                  Page | 2

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com

                                                                                            December 6, 2016
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 531802

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia

RE: Ruiz Fajardo Ingenieros v. Flow Int'l


INVOICE FOR PROFESSIONAL SERVICES rendered through November 30, 2016:
                TIME
   DATE        KEEPER DESCRIPTION                                              HOURS     AMOUNT

 11/09/2016      JDN    Emails with M. Ocampo, K. Boling and C. Davis           0.30        127.50
                        regarding status and strategy.
 11/14/2016     KNB     Analyze new case regarding failure of essential         0.20         55.00
                        purpose for waiver of consequential damages in
                        contract.
 11/30/2016      JDN    Draft complaint.                                        1.10        467.50

PROFESSIONAL SERVICES:                                                                     $650.00


                                       SERVICES SUMMARY
   TIME
  KEEPER      NAME                                    RATE           HOURS              AMOUNT

    KNB       Kathryn Naegeli Boling                275.00              0.20                55.00
    JDN       James D. Nelson                       425.00              1.40               595.00
              TOTAL FOR SERVICES                                        1.60              $650.00




                                                   Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
COSTS ADVANCED:
    DATE       DESCRIPTION                                                              AMOUNT
10/28/2016     Audio Conference Service.                                                     3.30
               Comp Research - Westlaw                                                      30.25
TOTAL COSTS ADVANCED:                                                                      $33.55




STATEMENT TOTAL:                                                                           $683.55




                                                  Page | 2

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com

                                                                                              January 12, 2017
                                                                                  Client/Matter No. 8404-0001
                                                                                         Statement No. 532128

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia

RE: Ruiz Fajardo Ingenieros v. Flow Int'l


INVOICE FOR PROFESSIONAL SERVICES rendered through December 31, 2016:
               TIME
   DATE       KEEPER DESCRIPTION                                                HOURS     AMOUNT

 12/01/2016     JDN     Email to team; draft complaint.                          0.50       212.50
 12/05/2016     JDN     Emails with M. Ocampo and T. Ruiz regarding              0.30       127.50
                        status and strategy.
 12/05/2016     JDN     Draft complaint.                                         0.70       297.50
 12/08/2016     JDN     Draft complaint.                                         4.00     1,700.00
 12/12/2016     KNB     Final edits to complaint.                                0.20        55.00
 12/12/2016     JDN     Finalize summons and complaint.                          0.30       127.50
 12/13/2016     KNB     Finalize summons and complaint.                          0.10        27.50
 12/13/2016     JDN     Finalize summons and complaint.                          1.20       510.00
 12/15/2016     KNB     Analyze pleadings from court and assignment of           0.10        27.50
                        Judge Richard Jones.
 12/16/2016     KNB     Email clients regarding filing of complaint and next     0.20        55.00
                        steps.
 12/16/2016     KNB     Analyze Judge Jones's standing order for civil cases.    0.10        27.50
 12/16/2016     JDN     Work on serving Flow and updating client and             0.30       127.50
                        counsel.




                                                    Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
12/27/2016      JDN    Call from K. Chatfield of DLA Piper; note to file          0.60      255.00
                       regarding call; email to M. Ocampo and T. Ruiz
                       regarding call; prepare corporate disclosure
                       statement; forward the same to M. Ocampo to
                       verify.

PROFESSIONAL SERVICES:                                                                   $3,550.00


                                      SERVICES SUMMARY
   TIME
  KEEPER     NAME                                    RATE            HOURS               AMOUNT

   KNB       Kathryn Naegeli Boling                275.00                  0.70            192.50
   JDN       James D. Nelson                       425.00                  7.90           3,357.50
             TOTAL FOR SERVICES                                            8.60          $3,550.00


COSTS ADVANCED:
    DATE       DESCRIPTION                                                                AMOUNT
12/21/2016     ABC Legal Services, Inc. for service of process on Flow                       74.50
               International Corporation.
               Comp Research - Westlaw                                                       52.18
               Photocopies Expense                                                           27.00
TOTAL COSTS ADVANCED:                                                                      $153.68




STATEMENT TOTAL:                                                                           $3,703.68




                                                   Page | 2

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
                                                 Page | 3

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com

                                                                                             February 7, 2017
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 532291

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia

RE: Ruiz Fajardo Ingenieros v. Flow Int'l


INVOICE FOR PROFESSIONAL SERVICES rendered through January 31, 2017:
               TIME
   DATE       KEEPER DESCRIPTION                                              HOURS      AMOUNT

 01/03/2017     JDN     Email to M. Ocampo regarding corporate                  0.30        127.50
                        disclosure statement; email to K. Chatfield
                        regarding extending deadline to answer or move.
 01/10/2017     JDN     Work on producing Ruiz Fajardo's documents.             0.60        255.00
 01/11/2017     KNB     Strategize how best to collect client documents for     0.70        192.50
                        discovery production.
 01/11/2017     KNB     Email to clients initiating document gathering for      0.50        137.50
                        discovery.
 01/11/2017      SLK    Meet with K. Boling to establish parameters for         0.60         90.00
                        production of documents from client.
 01/11/2017     JDN     Work on producing Ruiz Fajardo's documents; call        0.30        127.50
                        with A. Escobar representing Flow International.
 01/13/2017     KNB     Continue strategizing how to most efficiently           0.40        110.00
                        gather relevant documents for lawsuit.
 01/13/2017     KNB     Draft email to M. Ocampo regarding assistance in        0.30         82.50
                        gathering documents for litigation.
 01/17/2017     JDN     Analyze M. Ocampo's email regarding Ruiz Fajardo        0.30        127.50
                        document production and plan document
                        production accordingly.


                                                   Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
01/18/2017    KNB     Email with client M. Ocampo regarding discovery         0.10         27.50
                      document collection.
01/19/2017    JDN     Work on producing Ruiz Fajardo's documents              0.30        127.50
                      including emails with M. Ocampo.
01/20/2017     SLK    Conference call with M. Ocampo and J. Nelson            0.40         60.00
                      regarding production of client documents for
                      review.
01/20/2017    JDN     Work on compiling Ruiz Fajardo's document               0.90        382.50
                      production including conference call with M.
                      Ocampo and S. Kangas, preparation of search
                      terms, and follow-on confirming email.
01/23/2017     SRJ    Continue to review case background, discussion          1.00        275.00
                      with J. Nelson regarding discovery issues.
01/23/2017    JDN     Emails with M. Ocampo                                   0.30        127.50

01/23/2017    JDN     Plan and prepare for mandatory conference of            0.30        127.50
                      attorneys, mandatory initial disclosures, and
                      mandatory joint status report.
01/25/2017     SRJ    Continue to review case background.                     0.40        110.00
01/26/2017     SRJ    Continue to review case background, begin               0.80        220.00
                      drafting joint status report.
01/26/2017    JDN     Draft mandatory joint status report including calls     0.30        127.50
                      and emails with A. Escobar and note to file.
01/26/2017    JDN     Draft search terms for M. Ocampo.                       0.30        127.50
01/27/2017     SRJ    Email correspondence from M. Ocampo regarding           0.40        110.00




01/27/2017     SLK    Analyze file to identify key search terms regarding     2.10        315.00
                      responsive emails.
01/27/2017    NAM     Analyze proposal by Flow's counsel to have Flow's       0.20         45.00
                      engineers attempt repairs in Colombia with Flow's
                      counsel present.
01/27/2017    JDN     Work related to Flow's offer to repair the              2.40      1,020.00
                      equipment; work on search terms for RF's
                      document production.
01/30/2017     SRJ    Review email correspondence regarding Flow offer        0.20         55.00
                      to fix equipment.
01/30/2017    JDN     Analyze Flow's offer to repair including emails with    1.40        595.00
                      M. Ocampo and strategy discussions with C.
                      Tompkins.
01/30/2017    JDN     Draft mandatory joint status report.                    0.50        212.50


                                                 Page | 2

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
01/30/2017     CWT     Conference with J. Nelson regarding Flow's              0.40        170.00
                                                                                                    Removed
                       proposal to attempt to repair the machinery at
                       issue.
01/31/2017     NAM     Analyze information needed for draft status report      0.20         45.00
                       and initial disclosures.
01/31/2017      JDN    Analyze Flow's answer to RF's complaint.                1.20        510.00
01/31/2017      JDN    Work related to Flow's offer to repair the              0.60        255.00
                       equipment; work on search terms for RF's
                       document production.

PROFESSIONAL SERVICES:                                                                  $6,295.00


                                        SERVICES SUMMARY
   TIME
  KEEPER     NAME                                    RATE           HOURS              AMOUNT

   KNB       Kathryn Naegeli Boling                275.00               2.00              550.00
   SRJ       Shaina R. Johnson                     275.00               2.80              770.00
   SLK       Shane L. Kangas                       150.00               3.10              465.00
   NAM       Natalie A. Moore                      225.00               0.40               90.00
   JDN       James D. Nelson                       425.00             10.00             4,250.00
   CWT       Christopher W. Tompkins               425.00               0.40              170.00
             TOTAL FOR SERVICES                                       18.70            $6,295.00


COSTS ADVANCED:
    DATE       DESCRIPTION                                                              AMOUNT
12/13/2016     Fee to file complaint.                                                      400.00
               Photocopies Expense                                                          11.70
TOTAL COSTS ADVANCED:                                                                    $411.70




STATEMENT TOTAL:                                                                         $6,706.70




                                                  Page | 3

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
                                                 Page | 4

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com

                                                                                                March 8, 2017
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 532664

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia

RE: Ruiz Fajardo Ingenieros v. Flow Int'l


INVOICE FOR PROFESSIONAL SERVICES rendered through February 28, 2017:
               TIME
   DATE       KEEPER DESCRIPTION                                             HOURS       AMOUNT

 02/01/2017      SRJ    Continue to review case background; continue            2.30        632.50
                        drafting joint status report; attend Rule 26
                        conference call with A. Escobar.
 02/01/2017     JDN     Prepare for and attend mandatory Fed. R. Civ. P.        1.00        425.00
                        26(a) conference of attorneys with opposing
                        counsel A. Escobar.
 02/02/2017      SRJ    Email correspondence from M. Ocampo regarding           0.50        137.50

 02/02/2017      SLK    Prepare spoliation letter to client.                    0.60         90.00
 02/06/2017      SRJ    Review potential search terms for use in document       0.80        220.00
                        collection; begin to draft initial disclosures.
 02/06/2017     NAM     Analyze the search terms proposed for searching         0.40         90.00
                        client's electronic files and analyze additional
                        possible search terms and methods to retrieve
                        responsive data.
 02/06/2017     JDN     Draft search terms for gathering RF's electronic        0.60        255.00
                        documents.
 02/06/2017     JDN     Draft reminder letter to Ruiz Fajardo regarding         0.30        127.50
                        document preservation.
 02/06/2017     JDN     Draft email to A. Escobar on the repair issue.          0.70        297.50
                                                    Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
02/06/2017    JDN     Draft RF's mandatory Fed. R. Civ. P. 26(a)(1) initial   0.40        170.00
                      lay down disclosures.
02/07/2017     SRJ    Continue to draft initial disclosures.                  1.90        522.50
02/07/2017    JDN     Draft Ruiz Fajardo's mandatory Fed. R. Civ. P. 26(a)    0.60        255.00
                      (1) initial lay down disclosures.
02/08/2017     SRJ    Continue to draft initial disclosures.                  0.30         82.50
02/08/2017    JDN     Draft mandatory Fed. R. Civ. P. 26(a)(1) initial lay    0.60        255.00
                      down disclosures.
02/14/2017     SRJ    Revise joint status report; email correspondence        0.70        192.50
                      with A. Escobar and J. DeGroot regarding same.
02/14/2017    JDN     Draft mandatory joint status report and discovery       0.60        255.00
                      plan.
02/15/2017    JDN     Work on mandatory joint status report.                  0.60        255.00
02/16/2017     SRJ    Revise joint status report; email correspondence        1.20        330.00
                      with A. Escobar and J. DeGroot regarding same;
                      call with A. Escobar regarding visit; analysis of
                      document collection issues and issues related to
                      Flow's inspection.
02/16/2017    JDN     Finalize mandatory joint status report; discuss         0.90        382.50
                      inspection with A. Escobar; discuss strategy with S.
                      Johnson; status report to T. Ruiz and M. Ocampo.
02/17/2017    JDN     Work on plan for gathering Ruiz Fajardo's               0.10         42.50
                      documents.
02/20/2017    JDN     Numerous emails with M. Ocampo regarding                0.30        127.50

02/21/2017     SRJ    Email correspondence regarding                          0.40        110.00

02/21/2017    JDN     Preparation for and call with M. Ocampo regarding       0.60        255.00

02/22/2017    JDN     Plan possible trip to Bogota, Columbia for Flow's       0.90        382.50
                      inspection of the defective three-dimensional
                      water jet cutting product and related document
                      collection including emails with co-counsel M.
                      Ocampo and opposing counsel A. Escobar.
02/23/2017     SRJ    Review and revise search terms and document             1.10        302.50
                      collection protocols.
02/23/2017    NAM     Analyze procedures for assisting client with            0.60        135.00
                      gathering documents responsive to discovery
                      requests.
02/23/2017    JDN     Plan and prepare protocol for inspection; plan and      0.30        127.50
                      prepare document production; email from J.
                      DeGroot confirming March 27 inspection.


                                                   Page | 2

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
02/25/2017      JDN    Work on scheduling inspection including emails          1.80        765.00
                       with J. DeGroot and M. Ocampo; forward copies of
                       all recent pleadings to T. Ruiz and M. Ocampo;
                       work on finding and retaining an appropriate
                       expert witness;

02/28/2017      JDN    Work on identifying and retaining an expert; work       0.50        212.50
                       on producing Ruiz Fajardo's documents; work on
                       protocol for expert inspection.

PROFESSIONAL SERVICES:                                                                  $7,435.00


                                     SERVICES SUMMARY
   TIME
  KEEPER     NAME                                    RATE           HOURS              AMOUNT

   SRJ       Shaina R. Johnson                     275.00              9.20             2,530.00
   SLK       Shane L. Kangas                       150.00              0.60                90.00
   NAM       Natalie A. Moore                      225.00              1.00               225.00
   JDN       James D. Nelson                       425.00             10.80             4,590.00
             TOTAL FOR SERVICES                                       21.60            $7,435.00


COSTS ADVANCED:
    DATE       DESCRIPTION                                                              AMOUNT
01/20/2017     Fee paid to SoundPath Conferencingm for audio conference                      2.90
               service.
               Photocopies Expense                                                           6.45
TOTAL COSTS ADVANCED:                                                                       $9.35




STATEMENT TOTAL:                                                                         $7,444.35




                                                  Page | 3

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
                                                             Trust Balance: $10,000.00




                                                 Page | 4

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com

                                                                                                 April 7, 2017
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 532894

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia

RE: Ruiz Fajardo Ingenieros v. Flow Int'l


INVOICE FOR PROFESSIONAL SERVICES rendered through March 31, 2017:
               TIME
   DATE       KEEPER DESCRIPTION                                              HOURS      AMOUNT

 03/01/2017      SLK    Begin preparing preliminary instructions to M.          0.30         45.00
                        Ocampa regarding process of collecting documents
                        and materials related to claim.
 03/02/2017      SRJ    Continue to work on document collection protocol.       0.80        220.00
 03/02/2017      SLK    Continue preparation of preliminary instructions to     2.40        360.00
                        M. Ocampo regarding process of collecting
                        documents and materials related to claim.
 03/03/2017      SRJ    Continue to work on document collection protocol.       0.30         82.50
 03/03/2017     NAM     Analyze timeline and procedures for responding to       0.30         67.50
                        anticipated discovery requests.
 03/04/2017     JDN     Work on inspection and repair.                          0.30        127.50
 03/06/2017      SRJ    Continue to work on document collection protocol.       0.80        220.00
 03/06/2017     NAM     Analyze procedures for collecting discoverable          3.10        697.50
                        documents from client and draft comprehensive
                        letter explaining those procedures to client.
 03/06/2017     JDN     Revise letter to Ruiz Fajardo regarding document        0.90        382.50
                        review protocol; draft letter to Ruiz Fajardo
                        regarding protocol for inspection in Bogota.



                                                   Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
03/08/2017     SRJ    Discussions with J. Nelson regarding inspection         0.90        247.50
                      strategy; continue to work on document collection
                      procedure; email correspondence with M. Ocampo
                      regarding same.
03/08/2017    NAM     Analyze procedures for obtaining potentially            0.70        157.50
                      responsive documents from clients.
03/08/2017    JDN     Work on inspection and repair; work on document         0.60        255.00
                      production.
03/09/2017     SRJ    Discussions with J. Nelson regarding inspection         2.00        550.00
                      strategy; continue to work on document collection
                      procedure; email correspondence with M. Ocampo
                      regarding same; begin to research engineer
                      experts.
03/09/2017    NAM     Continue analyzing procedures for document              0.30         67.50
                      collection from clients.
03/09/2017    JDN     Work on inspection and repair; work on document         0.60        255.00
                      production.
03/10/2017     SRJ    Discussions with J. Nelson regarding inspection         2.70        742.50
                      strategy; email correspondence and call with M.
                      Ocampo regarding inspection and document
                      collection strategy; continue to research engineer
                      experts;

                                                       .
03/10/2017    NAM     Analyze next steps needed for document collection       0.80        180.00
                      procedures for client and call with M. Ocampo.
03/10/2017    NAM     Analyze extent to which additional lawsuits filed       0.20         45.00 Removed
                      against Flow may be useful for a potential
                      Consumer Protection Act claim.
03/10/2017    NAM     Draft letter to Flow's counsel setting forth            1.00        225.00
                      parameters for inspection/repair.
03/10/2017    NAM     Analyze extent to which client should permit            0.70        157.50
                      repairs that will bring machine up to lesser
                      standard than contracted for and whether client
                      can/should permit changing of software in
                      machine.
03/10/2017    NAM     Analyze case law involving inspections and testing      1.50        337.50
                      of machines pursuant to discovery rules to
                      determine potential limitations that we could
                      impose on Flow's inspection/repair of the
                      machine.




                                                  Page | 2

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
03/10/2017    JDN     Conference call with M. Ocampo regarding                1.20        510.00
                      developments, expert, inspection, and document
                      production; search for additional information on
                      Flow's software problem; search for an
                      appropriate expert witness; work on letter
                      opposing counsel about inspection.
03/13/2017     SRJ    Continue to analyze inspection strategy; continue       1.00        275.00
                      to research engineer experts; and continue to
                      work on document collection procedures.
03/13/2017    NAM     Analyze parameters of Flow's inspection/repair.         0.20         45.00
03/13/2017    NAM     Letter to Flow regarding inspection parameters.         0.60        135.00
03/13/2017    NAM     Draft outline of discovery procedures including         0.80        180.00
                      information provided by client to date.
03/14/2017     SRJ    Call and email correspondence with M. Ocampo            1.30        357.50
                      regarding visit and inspection protocol; continue to
                      consider inspection procedure issues; continue to
                      search for engineer expert.
03/14/2017    NAM     Analyze extent to which a lesser machine would          0.20         45.00
                      suffice if Flow cannot make repairs to restore
                      machine to capabilities as contracted for.
03/14/2017    NAM     Call with M. Ocampo.                                    0.30         67.50
03/14/2017    NAM     Continue drafting letter to Flow regarding              0.30         67.50
                      inspection.
03/14/2017    JDN     Strategy discussions about the upcoming Flow            0.60        255.00
                      inspection/repair; call with M. Ocampo about the
                      upcoming Flow inspection/repair.
03/15/2017     SRJ    Continue to consider inspection procedure issues;       0.30         82.50
                      continue to search for engineer expert.
03/15/2017    NAM     Analyze complaints filed in other lawsuits against      0.20         45.00 Removed
                      Flow to determine whether Flow has been sued
                      over similar products in the past.
03/16/2017     SRJ    Continue to consider inspection procedure issues;       0.60        165.00
                      continue to search for engineer expert.
03/16/2017    NAM     Continue analyzing lawsuits filed against Flow to       0.50        112.50 Removed
                      determine whether it has been sued over same
                      product in the past.
03/16/2017    NAM     Revise letter to Flow regarding inspection.             0.20         45.00
03/16/2017    NAM     Analyze type of expert needed.                          0.90        202.50
03/16/2017    JDN     Strategy discussions and emails regarding               0.60        255.00
                      inspection, repair, expert, and document
                      production.



                                                 Page | 3

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
03/17/2017     SRJ    Continue to search for water jet engineer and           1.30        357.50
                      software expert.
03/17/2017    NAM     Continue analyzing type of expert needed and            1.40        315.00
                      researching potential experts and cases in which
                      they have testified.
03/17/2017    JDN     Search for an appropriate testifying expert.            1.20        510.00
03/20/2017     SRJ    Continue to search for water jet engineer and           0.70        192.50
                      software expert; discussions with N. Moore
                      regarding same.
03/20/2017    NAM     Identify and analyze qualifications and prior           4.30        967.50
                      litigation experience of potential experts and
                      contact two potential experts.
03/20/2017    JDN     Search for an appropriate testifying expert.            0.60        255.00
03/21/2017     SRJ    Continue to search for water jet engineer and           0.90        247.50
                      software expert, discussions with N. Moore
                      regarding same.
03/21/2017    NAM     Emails with potential experts.                          0.30         67.50
03/21/2017    JDN     Search for an appropriate expert witness; email         0.50        212.50
                      from A. Escobar regarding inspection; strategy
                      discussions with S. Johnson and N. Moore.
03/22/2017     SRJ    Continue to search for water jet engineer and           0.50        137.50
                      software expert; discussions with N. Moore
                      regarding same; email correspondence from A.
                      Escobar regarding inspection.
03/22/2017    JDN     Search for an appropriate expert witness; email to      0.60        255.00
                      M. Ocampo regarding inspection.
03/23/2017     SRJ    Continue to search for water jet engineer and           1.20        330.00
                      software expert; discussions with N. Moore
                      regarding same; review letter from A. Escobar
                      regarding inspection and consider proposed
                      inspection items.
03/23/2017    NAM     Emails and calls with potential experts.                2.20        495.00
03/23/2017    NAM     Analyze letter from A. Escobar regarding inspection     0.60        135.00
                      and email to client regarding same.
03/23/2017    JDN     Analyze letter from A. Escobar; search for an           0.60        255.00
                      expert witness.
03/24/2017     SRJ    Continue to search for water jet engineer and           0.90        247.50
                      software expert; discussions with N. Moore
                      regarding same; email correspondence from M.
                      Ocampo regarding upcoming inspection.




                                                 Page | 4

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
03/24/2017    NAM     Emails and calls with potential Flow experts,           2.30        517.50
                      including D. Tischler and G. Galexki; analyze type of
                      expert testimony needed for case and whether we
                      may need multiple experts.
03/24/2017    NAM     Email to A. Escobar regarding inspection.               0.20         45.00
03/24/2017    NAM     Analyze other lawsuits in which Flow was a              1.30        292.50
                                                                                                   Removed
                      defendant to determine whether it has previously
                      been sued for similar issues with its machines.
03/27/2017    NAM     Continue analyzing whether we want to pull              0.30         67.50 Removed
                      documents from old lawsuits filed against Flow.
03/27/2017    NAM     Continue analyzing potential experts and emails         1.50        337.50
                      and calls with same.
03/28/2017     SRJ    Email correspondence with M. Ocampo regarding           0.20         55.00
                      inspection; discussion with N. Moore regarding
                      same.
03/28/2017    NAM     Email to M. Ocampo regarding inspection.                0.10         22.50
03/29/2017     SRJ    Call with potential expert D. Tischler; review          1.60        440.00
                      resume and skill description; discussion with J.
                      Nelson and N. Moore regarding expert approach
                      and retention issues.
03/29/2017    NAM     Prepare for call with D. Tischler; call with D.         1.30        292.50
                      Tischler;



03/29/2017    JDN     Preparation for and conference call with potential      1.20        510.00
                      expert D. Tischler.
03/30/2017     SRJ    Email correspondence regarding potential expert         0.50        137.50
                      Tischler; begin to analyze attorney's fee provision
                      in agreement.
03/30/2017    NAM     Analyze extent to which attorney's fee clause in        0.20         45.00
                      Flow contract is reciprocal.
03/30/2017    NAM     Analyze uses for D. Tischler as expert and              0.40         90.00
                      recommendation to Ruiz Fajardo regarding same.
03/31/2017     SRJ    Review new case law regarding a limited remedy          0.70        192.50
                      that fails of its essential purpose.
03/31/2017    NAM     Analyze new Ninth Circuit case on UCC to                0.10         22.50
                      determine if applicable to this case.
03/31/2017    NAM     Analyze statutes and case law on reciprocal             1.70        382.50
                      attorney's fee clauses under Washington law to
                      determine whether clause in this case would be
                      interpreted as recriprocal for any lawsuit brought
                      to enforce the contract.


                                                   Page | 5

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
PROFESSIONAL SERVICES:                                                                 $16,697.50


                                     SERVICES SUMMARY
   TIME
  KEEPER     NAME                                    RATE           HOURS              AMOUNT

   SRJ       Shaina R. Johnson                     275.00             19.20             5,280.00
   SLK       Shane L. Kangas                       150.00              2.70               405.00
   NAM       Natalie A. Moore                      225.00             31.00             6,975.00
   JDN       James D. Nelson                       425.00              9.50             4,037.50
             TOTAL FOR SERVICES                                       62.40           $16,697.50


COSTS ADVANCED:
    DATE       DESCRIPTION                                                              AMOUNT
03/15/2017     Fee paid to Courttrax for transaction searches.                              38.60
03/28/2017     Fee paid to Courttrax for transaction searches.                              45.00
TOTAL COSTS ADVANCED:                                                                      $83.60




STATEMENT TOTAL:                                                                        $16,781.60




                                                  Page | 6

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com

                                                                                                  May 12, 2017
                                                                                   Client/Matter No. 8404-0001
                                                                                          Statement No. 533460

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia

RE: Ruiz Fajardo Ingenieros v. Flow Int'l


INVOICE FOR PROFESSIONAL SERVICES rendered through April 30, 2017:
               TIME
   DATE       KEEPER DESCRIPTION                                                 HOURS    AMOUNT

 04/03/2017      SRJ    Email correspondence from M. Ocampo regarding             0.20        55.00

 04/03/2017     JDN     Analyze email from M. Ocampo regarding                    0.30       127.50

 04/04/2017      SRJ                                                              0.50       137.50
                                             ; continue to consider attorney's
                        fee clause issues.
 04/04/2017     NAM     Analyze whether client should use machine for             0.50       112.50
                        other projects and draft email to M. Ocampo
                        regarding same.
 04/06/2017     JDN     Call from A. Escobar reporting on inspection; notes       0.60       255.00
                        to file and email regarding same.
 04/07/2017     NAM     Analyze Flow's proposal to fix the machine that           0.30        67.50
                        would require us to dismiss the case without
                        prejudice.
 04/10/2017      SRJ    Review email correspondence with M. Ocampo                0.60       165.00
                                                           ; discussion
                        with N. Moore regarding terms for retention of
                        expert.


                                                      Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
04/10/2017    NAM     Email to M. Ocampo regarding expert approval;           1.10        247.50
                      emails to expert regarding retention, including
                      negotiations regarding travel expenses.
04/11/2017     SRJ    Consider possible settlement terms and damages          0.70        192.50
                      for negotiation; email correspondence from D.
                      Tischler regarding retention terms.
04/11/2017    NAM     Analyze possible necessity of expert to calculate       0.30         67.50
                      damages and proposed response to Flow's request
                      to dismiss the case in exchange for repairing
                      machine.
04/11/2017    JDN     Work on terms of engagement of expert D.                0.60        255.00
                      Tischler; work on strategies and tactics for
                      calculating damages.
04/17/2017     SRJ    Review updated D. Tischler retention letter;            0.80        220.00
                      discussion with J. Nelson and N. Moore regarding
                      next steps and settlement strategy.
04/17/2017    NAM     Analyze retention letter from proposed expert and       1.30        292.50
                      identify needed revisions and analyze next steps in
                      case in light of the fact that we will likely be
                      rejecting Flow's request to dismiss the case,
                      including moving forward with identifying
                      discoverable documents.
04/17/2017    JDN     Email to T. Ruiz and M. Ocampo regarding                0.30        127.50
                                discuss documents and experts with S.
                      Johnson and N. Moore.
04/18/2017     SRJ    Call with D. Tischler regarding retention letter        2.30        632.50
                      terms; discussion with J. Nelson and N. Moore
                      regarding damages analysis and settlement
                      strategy.
04/18/2017    NAM     Analyze approach to notifying Flow that RF will not     0.20         45.00
                      agree to dismiss lawsuit but that we are amenable
                      to allowing them to rapair machine.
04/18/2017    NAM     Call with D. Tischler regarding his retention letter    0.50        112.50
                      and emails with him regarding same.
04/18/2017    NAM     Analyze possibility of settlement, proof needed to      1.10        247.50
                      establish damages, extent to which we need to
                      proceed with discovery, strategy for moving case
                      forward if Flow does not agree to repair the
                      machine without us dismissing the case, and
                      extent to which we should agree to arbitration.
04/18/2017    JDN     Work on response to Flow's repair proposal; email       0.90        382.50
                      from M. Ocampo regarding the same; work on
                      retaining expert D. Tischler; confer with S. Johnson
                      and N. Moore.

                                                  Page | 2

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
04/19/2017      SRJ    Continue to consider damages analysis and                0.50       137.50
                       settlement strategy.
04/19/2017     NAM     Analyze retention letter from D. Tischler and            0.30        67.50
                       determine proposed revisions.
04/19/2017      JDN    Work on retaining D. Tischler; search for damages        0.30       127.50
                       expert.
04/20/2017      SRJ    Continue to consider damages analysis and                1.10       302.50
                       settlement strategy; call and email correspondence
                       with M. Ocampo regarding same.
04/20/2017     NAM     Finalize retention agreement with D. Tischler;           1.00       225.00
                       analyze pros and cons of arbitration; analyze proof
                       needed for damages; call with M. Ocampo
                       regarding same.
04/20/2017      JDN    Preparation for and conference call with M.              0.30       127.50
                       Ocampo.
04/21/2017      SRJ    Continue to consider damages analysis and                0.30        82.50
                       settlement strategy; review draft email
                       correspondence to A. Escobar regarding same.
04/21/2017     NAM     Analyze email from M. Ocampo and next steps              0.20        45.00
                       with respect to Flow in light of same.
04/24/2017     NAM     Draft letter to D. Tischler regarding his retention;     0.70       157.50
                       analyze additional work needed to facilitate
                       document collection; email to M. Ocampo
                       regarding same.
04/24/2017      JDN    Discuss status and strategy for Ruiz Fajardo's           0.90       382.50
                       document production with N. Moore; discuss
                       status and strategy for document requests to Flow
                       with N. Moore; work on interrogatories and
                       document requests to Flow.
04/25/2017     NAM     Draft discovery requests to Flow.                        1.80       405.00
04/26/2017     NAM     Continue drafting discovery requests to Flow.            4.30       967.50

PROFESSIONAL SERVICES:                                                                  $6,770.00


                                     SERVICES SUMMARY
   TIME
  KEEPER     NAME                                     RATE             HOURS           AMOUNT

   SRJ       Shaina R. Johnson                      275.00               7.00           1,925.00
   NAM       Natalie A. Moore                       225.00              13.60           3,060.00




                                                   Page | 3

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
   JDN       James D. Nelson                        425.00                4.20          1,785.00
             TOTAL FOR SERVICES                                          24.80         $6,770.00


COSTS ADVANCED:
    DATE       DESCRIPTION                                                              AMOUNT
02/21/2017     Fee paid to SoundPath Conferencing for teleconferencing.                      4.17
03/14/2017     SoundPath Conferencing fee for teleconferencing.                              2.10
04/24/2017     D. Tischler Consulting, LLC fee for retainer of expert.                   1,500.00
               Photocopies Expense                                                          61.05
TOTAL COSTS ADVANCED:                                                                  $1,567.32




STATEMENT TOTAL:                                                                         $8,337.32




                                                    Page | 4

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com

                                                                                                 June 7, 2017
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 533718

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia

RE: Ruiz Fajardo Ingenieros v. Flow Int'l


INVOICE FOR PROFESSIONAL SERVICES rendered through May 31, 2017:
               TIME
   DATE       KEEPER DESCRIPTION                                               HOURS     AMOUNT

 05/08/2017     JDN     Discuss status of inspection, repair, and document      0.30        127.50
                        production with S. Johnson and N. Moore.
 05/15/2017      SRJ    Email correspondence with M. Ocampo regarding           0.50        137.50
                        case status; discussions with J. Nelson regarding
                        same.
 05/15/2017     NAM     Analyze prospects for settlement in light of silence    0.40         90.00
                        from Flow and of court deadlines for discovery
                        requiring action in near future


                                                               .
 05/16/2017      SRJ    Email correspondence with M. Ocampo regarding           0.50        137.50
                        case status; discussions with J. Nelson and N.
                        Moore regarding discovery, damages, and
                        settlement potential.
 05/16/2017     NAM     Analyze next steps in light of fact that RF has         1.10        247.50
                        collected requested documents, including need to
                        hire translator and extent to which additional
                        documents need to be provided to expert; analyze
                        types of information needed from RF in order to
                        substantiate damages claim.

                                                   Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
05/16/2017      JDN    Strategy discussions with S. Johnson and N. Moore        0.30       127.50
                       regarding inspection, document production,
                       liability expert, and damages expert.
05/17/2017      SRJ    Discussions with J. Nelson and N. Moore regarding        0.50       137.50
                       discovery, damages, and settlement potential; call
                       with A. Escobar regarding repair procedure and
                       timeline.
05/17/2017     NAM     Call with M. Ocampo and analyze next steps in            0.50       112.50
                       light of Flow's proposal to repair the machine.
05/17/2017      JDN    Preparation for and call with opposing counsel A.        0.60       255.00
                       Escobar; preparation for and call with co-counsel
                       M. Ocampo; work on identifying an appropriate
                       damages expert; strategy discussions with S.
                       Johnson and N. Moore regarding documents and
                       damages.
05/22/2017      SRJ    Email correspondence with M. Ocampo regarding            0.20        55.00
                       Flow repair visit.
05/22/2017      JDN    Message from A. Escobar about repair; forward            0.30       127.50
                       the same to T. Ruiz and M. Ocampo; email from T.
                       Ruiz and M. Ocampo; email to A. Escobar regarding
                       the same.

PROFESSIONAL SERVICES:                                                                  $1,555.00


                                     SERVICES SUMMARY
   TIME
  KEEPER     NAME                                    RATE           HOURS              AMOUNT

   SRJ       Shaina R. Johnson                     275.00                1.70             467.50
   NAM       Natalie A. Moore                      225.00                2.00             450.00
   JDN       James D. Nelson                       425.00                1.50             637.50
             TOTAL FOR SERVICES                                          5.20          $1,555.00


COSTS ADVANCED:
    DATE       DESCRIPTION                                                              AMOUNT
04/20/2017     SoundPath Conferencing fee for teleconferencing.                              3.09
TOTAL COSTS ADVANCED:                                                                       $3.09




                                                  Page | 2

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
STATEMENT TOTAL:                                                                         $1,558.09




                                                  Page | 3

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com

                                                                                                 July 10, 2017
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 534068

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia

RE: Ruiz Fajardo Ingenieros v. Flow Int'l


INVOICE FOR PROFESSIONAL SERVICES rendered through June 30, 2017:
               TIME
   DATE       KEEPER DESCRIPTION                                              HOURS      AMOUNT

 06/12/2017      SRJ    Continue to analyze damages issues and strategy         0.50        137.50
                        towards settlement.
 06/12/2017     NAM     Analyze necessity of obtaining documents from           0.30         67.50
                        client/preparing for discovery notwithstanding fact
                        that Flow plans to repair machine and need for
                        damages data at this phase of the case.
 06/12/2017     JDN     Discuss getting access to and processing Ruiz           0.60        255.00
                        Fajardo's documents; analyze the desirability of
                        proceeding with the damages analysis.
 06/13/2017     NAM     Email to M. Ocampo regarding                            0.20         45.00
                                                                   .
 06/14/2017      SRJ    Email correspondence from M. Ocampo regarding           0.30         82.50

                                               .
 06/14/2017     JDN     Analyze email from M. Ocampo discussing                 0.30        127.50



 06/15/2017      SLK    Prepare uplink and instructions to client for           0.10         15.00
                        document retrieval.
 06/15/2017     NAM     Email to M. Ocampo regarding file transfer.             0.10         22.50

                                                    Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
06/19/2017     SRJ    Email correspondence with A. Escobar regarding          0.20         55.00
                      repair plans.
06/19/2017    JDN     Email to A. Escobar following up on the list of         0.10         42.50
                      issues and proposed solutions he promised to send
                      us before the July 9 repair.
06/21/2017    JDN     Review email from A. Escobar regarding the list of      0.10         42.50
                      issues and proposed solutions he promised to send
                      us before the July 9 repair and forward the same
                      to client.
06/23/2017     SRJ    Review list of repairs, and email correspondence        0.40        110.00
                      with A. Escobar and M. Ocampo regarding same.
06/23/2017    NAM     Analyze procedures for machine repair submitted         0.40         90.00
                      by Flow and evaluate whether to challenge
                      counsel's designation that facts regarding the
                      repairs are protected by ER 408. .
06/23/2017    JDN     Analyze Flow's proposed scope of repair and             0.50        212.50
                      forward the same to Ruiz Fajardo; strategy
                      discussions with N. Moore regarding ER 408 legend
                      on scope of repair.
06/26/2017     SRJ    Discussion with N. Moore regarding ER 408 scope         0.60        165.00
                      of confidentiality with repair list and whether
                      expert should review.
06/26/2017    NAM     Analyze Flow's ER 408 designation of repairs made       0.60        135.00
                      to machine as protected settlement
                      communications and whether we should give the
                      information to our expert/challenge the
                      designation.
06/26/2017    JDN     Analyze email from M. Ocampo regarding the              0.10         42.50
                      import process, the repair, and the document
                      production.
06/27/2017     SRJ    Discussion with N. Moore and J. Nelson regarding        1.20        330.00
                      ER 408 scope of confidentiality with repair list,
                      whether expert should review, and whether
                      stipulated continuance should be requested given
                      upcoming deadlines.
06/27/2017    NAM     Continue analyzing ER 408 designation issue and         0.90        202.50
                      potential consequences at trial and in expert
                      preparation and analyze discovery and expert
                      preparation timeline in light of upcoming deadlines
                      and email to M. Ocampo regarding same.




                                                 Page | 2

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
06/27/2017     NAM     Analyze types of documentation needed in order            0.80      180.00
                       to prove damages in excess of value of the Flow
                       machine and strategy for translating documents
                       obtained from client in light of cost considerations.
                       .
06/27/2017      JDN    Discuss the need for a continuance.                       0.30      127.50
06/28/2017      SRJ    Continued analysis of timelines and if stipulated         0.20       55.00
                       continuance should be requested given upcoming
                       deadlines.
06/28/2017     NAM     Email to A. Escobar regarding extension of                0.20       45.00
                       deadlines.
06/28/2017      JDN    Analyze translation issue; analyze expert issue;          0.60      255.00
                       analyze ER 408 issue; analyze production issue.

PROFESSIONAL SERVICES:                                                                  $2,842.50


                                     SERVICES SUMMARY
   TIME
  KEEPER     NAME                                    RATE            HOURS              AMOUNT

   SRJ       Shaina R. Johnson                     275.00                 3.40            935.00
   SLK       Shane L. Kangas                       150.00                 0.10             15.00
   NAM       Natalie A. Moore                      225.00                 3.50            787.50
   JDN       James D. Nelson                       425.00                 2.60           1,105.00
             TOTAL FOR SERVICES                                           9.60          $2,842.50




STATEMENT TOTAL:                                                                          $2,842.50




                                                   Page | 3

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
                                                 Page | 4

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com

                                                                                              August 15, 2017
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 534480

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia

RE: Ruiz Fajardo Ingenieros v. Flow Int'l


INVOICE FOR PROFESSIONAL SERVICES rendered through July 31, 2017:
               TIME
   DATE       KEEPER DESCRIPTION                                             HOURS       AMOUNT

 07/05/2017     NAM     Email to M. Ocampo regarding translation and            0.10         22.50
                        document production.
 07/05/2017     JDN     Discuss status and strategy with N. Moore;              0.30        127.50

 07/06/2017      SRJ    Continued analysis of possible stipulated               0.50        137.50
                        continuance and damages analysis.
 07/06/2017     NAM     Analyze potential damages claims and facts              0.30         67.50
                        needed to support them.
 07/07/2017      SRJ    Continued analysis of possible stipulated               0.40        110.00
                        continuance and damages analysis.
 07/07/2017     NAM     Email to A. Escobar and J. DeGroot regarding            0.20         45.00
                        proposed extension of case deadlines.
 07/07/2017     NAM     Draft stipulation to extend case deadlines.             1.30        292.50
 07/07/2017     JDN     Work on joint motion to continue all trial-related      0.30        127.50
                        deadlines by six months.
 07/10/2017     NAM     Email to client                   and email to          0.20         45.00
                        expert regarding his services for calculation of
                        damages.



                                                    Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
07/10/2017    JDN     Discuss repair with N. Moore; discuss damages            0.60       255.00
                      with N. Moore; contact potential damages expert.
07/11/2017     SLK    Organize incoming documents from client.                 0.20        30.00
07/13/2017     SRJ    Begin to review business plan to determine               0.30        82.50
                      damages for settlement.
07/13/2017    NAM     Review documents from client; analyze business           1.80       405.00
                      plan to determine whether it is sufficient to show
                      damages; additional information needed to
                      support same, and email to M. Ocampo. .
07/13/2017    JDN     Work on retaining a damages expert; work on              0.60       255.00
                      reviewing RF documents; work on six month
                      continuance.
07/14/2017     SRJ    Email correspondence with J. DeGroot regarding           0.30        82.50
                      stipulated continuance of trial dates.
07/14/2017    NAM     Analyze stipulation for extension of deadlines and       0.90       202.50
                      analyze requirements for having documents
                      translated in order to be admissible in federal
                      court.
07/17/2017     SRJ    Email correspondence with J. DeGroot regarding           0.60       165.00
                      stipulated continuance of trial dates; email
                      correspondence from M. Ocampo regarding
                      repairs; continue to consider settlement options.
07/17/2017    NAM     Analyze additional language needed in stipulation        0.30        67.50
                      for extension of deadlines and emails with Flow's
                      counsel regarding same.
07/17/2017    JDN     Work on stipulated motion for a six month                0.30       127.50
                      continuance; analyze email from M. Ocampo on
                      status of repair.
07/18/2017     SRJ    Email correspondence with M. Ocampo regarding            0.20        55.00
                      translations and document review.
07/18/2017    NAM     Revise stipulation for extension of deadlines and        0.30        67.50
                      email to Flow's counsel regarding same.
07/18/2017    NAM     Analyze timeline for discovery in light of delay in      0.30        67.50
                      receiving documents from client and ability to
                      comply with discovery deadline and expert
                      disclosure deadline; email to M. Ocampo regarding
                      documents from client.
07/18/2017    JDN     Analyze status of repair in Columbia; work on six        0.60       255.00
                      month continuance; work on RF production; work
                      on translations; check expert report deadline;
                      emails with M. Ocampo.
07/19/2017    NAM     Revise and finalize stipulation for extension of trial   0.20        45.00
                      date for filing.


                                                  Page | 2

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
07/19/2017     JDN     Finalize and file proposed joint motion for a six-      0.30        127.50
                       month continuance.
07/21/2017      SRJ    Discussion with N. Moore regarding potential            0.30         82.50
                       damages expert.
07/21/2017     NAM                                                             1.10        247.50

                       analyze machine's technical specifications for
                       references to items not repaired by Flow
                                          analyze whether to immediately
                       retain expert to review documents and business
                       plan to generate report before negotiations with
                       Flow commence.
07/21/2017     JDN     Analyze email from M. Ocampo regading                   0.50        212.50
                                                                      .
07/24/2017     JDN     Analyze amended case schedule.                          0.30        127.50
07/25/2017      SRJ    Discussion with J. Nelson and N. Moore regarding        0.80        220.00
                       settlement negotiations and potential retention of
                       damages expert.
07/25/2017      SLK    Prepare second link for document transmittal.           0.10         15.00
07/25/2017      SLK    Organize additional documents from client.              0.20         30.00
07/25/2017     NAM                                                             2.40        540.00
                                                 ; analyze extent to
                       which expert evaluation of damages is necessary
                       for settlement negotiations and potential
                       challenges to obtaining same,

                                        ; analyze extent to which the
                       diagonal cutting issues and intensifier durability
                       issues support a breach of contract claim;
                                                    .
07/25/2017     JDN                                                             0.50        212.50
                                             ; analyze what will be
                       necessary to prove admissible damages.
07/31/2017     NAM     Analyze new case addressing Washington's UCC            0.60        135.00
                       and determine applicabilty to Flow's potential
                       arguments.
07/31/2017     NAM     Review and analyze documents received from              1.20        270.00
                       client to determine what additional documents
                       may be needed if we proceed to discovery and
                       whether any of those documents relate to
                       damages.

PROFESSIONAL SERVICES:                                                                  $5,357.50



                                                   Page | 3

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
                                     SERVICES SUMMARY
   TIME
  KEEPER     NAME                                    RATE           HOURS              AMOUNT

   SRJ       Shaina R. Johnson                     275.00              3.40               935.00
   SLK       Shane L. Kangas                       150.00              0.50                75.00
   NAM       Natalie A. Moore                      225.00             11.20             2,520.00
   JDN       James D. Nelson                       425.00              4.30             1,827.50
             TOTAL FOR SERVICES                                       19.40            $5,357.50


COSTS ADVANCED:
    DATE       DESCRIPTION                                                              AMOUNT
05/17/2017     SoundPath Conferencing fee for teleconferencing.                              3.20
               Photocopies Expense                                                           0.75
TOTAL COSTS ADVANCED:                                                                       $3.95




STATEMENT TOTAL:                                                                         $5,361.45




                                                  Page | 4

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com

                                                                                             September 8, 2017
                                                                                  Client/Matter No. 8404-0001
                                                                                         Statement No. 534691

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia

RE: Ruiz Fajardo Ingenieros v. Flow Int'l


INVOICE FOR PROFESSIONAL SERVICES rendered through August 31, 2017:
               TIME
   DATE       KEEPER DESCRIPTION                                                HOURS     AMOUNT

 08/01/2017      SRJ    Discussions with N. Moore regarding                      0.30        82.50
                                                                 .
 08/01/2017     NAM     Analyze                                                  0.30        67.50
                                                  .
 08/01/2017     JDN     Analyze Flow's summary of the repairs and request        0.30       127.50
                        that RF sign off on the repairs.
 08/02/2017     JDN     Analyze Flow's summary of the repairs and request        0.40       170.00
                        that RF sign off on the repairs.
 08/02/2017     JDN     Analyze Flow's summary of the repairs and request        0.30       127.50
                        that RF sign off on the repairs.
 08/07/2017     NAM     Review document prepared by client                       0.30        67.50
                                                                          and
                        analyze settlement-related issues for follow up
                        with M. Ocampo.
 08/14/2017      SRJ    Discussion with J. Nelson and N. Moore regarding         0.90       247.50
                                                     .
 08/14/2017     NAM     Analyze                                                  0.90       202.50

                                                                 email to
                        M. Ocampo regarding same.

                                                      Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
08/14/2017    JDN     Analyze emails regarding repair, settlement and         0.60        255.00
                      damages expert.
08/15/2017    JDN     Prepare for telephone conference with M.                0.30        127.50
                      Ocampo.
08/17/2017     SRJ    Call with M. Ocampo regarding                           0.70        192.50

                                                , discussions with N.
                      Moore and J. Nelson regarding same.
08/17/2017    NAM     Call with M. Ocampo and analyze strategy for            0.90        202.50

                                                             .
08/17/2017    JDN     Prepare for conference call with M. Ocampo;             0.90        382.50
                      attend conference call with M. Ocampo; post-call
                      strategy discussions with S. Johnson and N. Moore;
                      work on annotations to Flow's repair spreadsheet;
                      work on initial budget for damages expert D. Solis.
08/21/2017     SRJ    Discussions with N. Moore regarding expert review       0.40        110.00
                      of key documents for purposes of estimate.
08/21/2017    NAM     Call with expert regarding damages calculations.        0.10         22.50
08/21/2017    JDN     Work on response to Flow's repair spreadsheet           0.30        127.50
                      and proposed damages expert budget including
                      strategy discussions with S. Johnson and N. Moore.
08/22/2017    NAM     Analyze                                                 0.70        157.50
                                       .
08/24/2017     SRJ    Continue to review                                      0.60        165.00

                             .
08/24/2017    NAM     Analyze                                                 2.00        450.00
                                      , analyze contract and related
                      materials                            , and begin
                      drafting response to Flow regarding same.
08/25/2017     SRJ    Continue to consider                                    1.00        275.00
                                                , email
                      correspondence with M. Ocampo regarding same.
08/25/2017     SRJ    Call with D. Solis regarding estimate for expert        0.40        110.00
                      review of damages analysis.
08/25/2017    JDN     Work with S. Johnson on damages expert's                0.10         42.50
                      proposed budget.
08/28/2017     SRJ    Continue to consider                                    0.30         82.50
                                                   , discussion with N.
                      Moore regarding same.




                                                  Page | 2

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
08/28/2017     NAM     Analyze                                                  0.20        45.00

                                                                     .

PROFESSIONAL SERVICES:                                                                  $3,840.00


                                     SERVICES SUMMARY
   TIME
  KEEPER     NAME                                    RATE           HOURS              AMOUNT

   SRJ       Shaina R. Johnson                     275.00                4.60           1,265.00
   NAM       Natalie A. Moore                      225.00                5.40           1,215.00
   JDN       James D. Nelson                       425.00                3.20           1,360.00
             TOTAL FOR SERVICES                                       13.20            $3,840.00


COSTS ADVANCED:
    DATE       DESCRIPTION                                                              AMOUNT
               Color Document Production                                                     3.00
               Photocopies Expense                                                           0.15
TOTAL COSTS ADVANCED:                                                                       $3.15




STATEMENT TOTAL:                                                                         $3,843.15




                                                  Page | 3

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
                                                 Page | 4

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com

                                                                                              October 4, 2017
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 534818

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia

RE: Ruiz Fajardo Ingenieros v. Flow Int'l


INVOICE FOR PROFESSIONAL SERVICES rendered through September 30, 2017:
               TIME
   DATE       KEEPER DESCRIPTION                                             HOURS       AMOUNT

 09/15/2017      SRJ    Discussions with J. Nelson regarding repair chart       0.30         82.50
                        review issues outstanding.
 09/15/2017     JDN     Discuss status strategy with S. Johnson; analyze        0.20         85.00
                        strategy options going forward.
 09/20/2017      SRJ    Review                                                  0.50        137.50

                                                              .
 09/20/2017     NAM     Analyze action needed in response to email from         0.40         90.00
                        M. Ocampo.
 09/21/2017      SRJ    Review                                                  0.30         82.50
                                                                  .
 09/21/2017     NAM     Continue analyzing contract for machine                 1.60        360.00


                                      and draft memorandum regarding
                        same.
 09/27/2017     NAM     Analyze timing for gathering documents from             0.30         67.50
                        client in light of expert report deadlines and
                        discovery cutoff. .
 09/28/2017      SRJ    Discussion with J. Nelson regarding case status.        0.30         82.50

                                                   Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
PROFESSIONAL SERVICES:                                                                    $987.50


                                     SERVICES SUMMARY
   TIME
  KEEPER    NAME                                     RATE           HOURS              AMOUNT

   SRJ      Shaina R. Johnson                      275.00              1.40               385.00
   NAM      Natalie A. Moore                       225.00              2.30               517.50
   JDN      James D. Nelson                        425.00              0.20                85.00
            TOTAL FOR SERVICES                                         3.90              $987.50




STATEMENT TOTAL:                                                                           $987.50




                                                  Page | 2

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com

                                                                                            December 6, 2017
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 535726

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia

RE: Ruiz Fajardo Ingenieros v. Flow Int'l


INVOICE FOR PROFESSIONAL SERVICES rendered through November 30, 2017:
               TIME
   DATE       KEEPER DESCRIPTION                                              HOURS      AMOUNT

 11/01/2017     JDN     Emails with M. Ocampo regarding status and              0.30        127.50
                        strategy.
 11/08/2017      SRJ    Discussion with J. Nelson regarding case status.        0.40        110.00
 11/08/2017     NAM     Analyze timing for discovery and expert                 0.20         45.00
                        preparation in light of upcoming deadlines.
 11/08/2017     JDN     Work on document production; work on damages            0.60        255.00
                        expert; work on liability expert; strategy
                        discussions.
 11/10/2017      SRJ    Email correspondence with expert D. Tischler            0.20         55.00
                        regarding case status.
 11/10/2017     NAM     Email to expert regarding case status. .                0.20         45.00
 11/17/2017     JDN     Discuss                                                 0.30        127.50
                                  with M. Ocampo.
 11/28/2017     NAM     Prepare for call with A. Escobar regarding case         0.40         90.00
                        status and analyze preparation needed for trial.
 11/28/2017     JDN     Email from A. Escobar requesting conference;            0.30        127.50
                        strategy discussions with team; email to A. Escobar
                        suggesting dates.



                                                    Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
11/29/2017     NAM     Call with A. Escobar regarding mediation and            0.40         90.00
                       machine performance and email to M. Ocampo
                       regarding same.
11/29/2017      JDN    Prepare for and attend status conference call           0.60        255.00
                       requested by A. Escobar and J. DeGroot; work on
                       email to T. Ruiz and M. Ocampo regarding

11/30/2017      JDN    Analyze email from M. Ocampo; discuss forensic          0.60        255.00
                       accountant, settlement, status, and strategy with
                       N. Moore.

PROFESSIONAL SERVICES:                                                                  $1,582.50


                                     SERVICES SUMMARY
   TIME
  KEEPER     NAME                                    RATE           HOURS              AMOUNT

   SRJ       Shaina R. Johnson                     275.00              0.60               165.00
   NAM       Natalie A. Moore                      225.00              1.20               270.00
   JDN       James D. Nelson                       425.00              2.70             1,147.50
             TOTAL FOR SERVICES                                        4.50            $1,582.50


COSTS ADVANCED:
    DATE       DESCRIPTION                                                              AMOUNT
10/04/2017     SoundPath Conferencing readyconference plus audio for                        10.14
               Natalie Moore.
10/04/2017     SoundPath Conferencing.                                                       9.15
TOTAL COSTS ADVANCED:                                                                      $19.29




STATEMENT TOTAL:                                                                         $1,601.79




                                                  Page | 2

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com

                                                                                             January 10, 2018
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 536060

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia

RE: Ruiz Fajardo Ingenieros v. Flow Int'l


INVOICE FOR PROFESSIONAL SERVICES rendered through December 31, 2017:
               TIME
   DATE       KEEPER DESCRIPTION                                              HOURS      AMOUNT

 12/05/2017      SRJ    Discussion with J. Nelson regarding information for     0.40        110.00
                        expert D. Solis.
 12/05/2017     JDN     Work on email to A. Escobar regarding status of         0.30        127.50
                        machine and settlement.
 12/19/2017      SRJ    Discussion with J. Nelson and N. Moore regarding        0.30         82.50
                        expert and case status.
 12/19/2017     NAM     Analyze additional discovery needed and timeline        0.20         45.00
                        for same given approaching expert disclosure
                        deadlines.
 12/27/2017      SRJ    Discussion with J. Nelson regarding case status and     0.50        137.50
                        next steps.
 12/29/2017      SRJ    Continue to consider                                    0.30         82.50

                                  .

PROFESSIONAL SERVICES:                                                                     $585.00




                                                   Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
                                     SERVICES SUMMARY
  TIME
 KEEPER     NAME                                     RATE           HOURS              AMOUNT

   SRJ      Shaina R. Johnson                      275.00              1.50               412.50
  NAM       Natalie A. Moore                       225.00              0.20                45.00
   JDN      James D. Nelson                        425.00              0.30               127.50
            TOTAL FOR SERVICES                                         2.00              $585.00




STATEMENT TOTAL:                                                                           $585.00




                                                  Page | 2

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com

                                                                                             February 8, 2018
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 536383

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia

RE: Ruiz Fajardo Ingenieros v. Flow Int'l


INVOICE FOR PROFESSIONAL SERVICES rendered through January 31, 2018:
               TIME
   DATE       KEEPER DESCRIPTION                                             HOURS       AMOUNT

 01/01/2018     NAM     Analyze                                                 1.10        247.50

                            email to client regarding same.
 01/01/2018     JDN     Work on document production; work on liability          0.60        255.00
                        expert report; work on damages expert report.
 01/02/2018     NAM     Continue analyzing                                      0.30         67.50

                                                   .
 01/02/2018     JDN     Work on getting needed documents from Ruiz              0.60        255.00
                        Fajardo.
 01/03/2018     NAM     Analyze materials needed for economic expert and        0.60        135.00
                        email to expert regarding same.
 01/03/2018     JDN     Analyze email from M. Ocampo; work on                   0.50        212.50
                        document production; work on damages expert.
 01/04/2018      SRJ    Discussion with N. Moore regarding expert report        0.50        137.50
                        issues; review email correspondence with D. Solis
                        regarding                                .
 01/04/2018     JDN     Discuss                                                 0.60        255.00
                        with N. Moore and schedule a meeting with
                        damages expert D. Solis.

                                                   Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
01/10/2018      SRJ    Review                                                   1.70       467.50
                                                            ; attend
                       meeting with D. Solis; discussions with J. Nelson
                       and N. Moore regarding same.
01/10/2018     NAM     Prepare for and attend meeting with damages              1.50       337.50
                       expert.
01/10/2018      JDN    Prepare to meet with damages expert D. Solis;            1.20       510.00
                       meet with damages expert D. Solis; post-meeting
                       strategy discussions.
01/11/2018      SRJ    Review letter from D. Solis regarding documents;         0.50       137.50
                       email correspondence with M. Ocampo regarding
                       same.
01/22/2018      SRJ    Begin to review documents from Ruiz Fajardo;             0.70       192.50
                       email correspondence with M. Ocampo regarding
                       same and translation.
01/22/2018      JDN    Analyze emails from M. Ocampo                            0.30       127.50
                                                    including strategy
                       discussions with S. Johnson.
01/23/2018      JDN    Discuss document review and translations with N.         0.30       127.50
                       Moore.
01/31/2018      SRJ    Discussion with J. Nelson and N. Moore regarding         0.50       137.50
                       translation of documents, expert report, and
                       potential for settlement.
01/31/2018     NAM     Analyze translation issues,                              0.50       112.50
                                                                .
01/31/2018      JDN    Work on translations; work on discovery requests;        0.60       255.00
                       work on experts; strategy discussions.

PROFESSIONAL SERVICES:                                                                  $3,970.00


                                     SERVICES SUMMARY
   TIME
  KEEPER     NAME                                      RATE          HOURS             AMOUNT

   SRJ       Shaina R. Johnson                       275.00              3.90           1,072.50
   NAM       Natalie A. Moore                        225.00              4.00             900.00
   JDN       James D. Nelson                         425.00              4.70           1,997.50
             TOTAL FOR SERVICES                                       12.60            $3,970.00




                                                     Page | 2

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
COSTS ADVANCED:
   DATE        DESCRIPTION                                                              AMOUNT
               Color Document Production                                                    23.00
TOTAL COSTS ADVANCED:                                                                      $23.00




STATEMENT TOTAL:                                                                         $3,993.00




                                                  Page | 3

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com

                                                                                                March 6, 2018
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 536705

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia

RE: Ruiz Fajardo Ingenieros v. Flow Int'l


INVOICE FOR PROFESSIONAL SERVICES rendered through February 28, 2018:
               TIME
   DATE       KEEPER DESCRIPTION                                              HOURS      AMOUNT

 02/01/2018     JDN     Analyze forensic economist D. Solis's January           0.30        127.50
                        invoice; work on interrogatories and document
                        requests.
 02/02/2018      SRJ    Email correspondence with M. Ocampo regarding           2.20        605.00
                                                , discussions with J.
                        Nelson and N. Moore regarding same, continue to
                        review documents to attempt to determine what
                        other information we need.
 02/02/2018     JDN     Email to M. Ocampo regarding                      .     0.30        127.50
 02/05/2018      SRJ    Email correspondence with M. Ocampo regarding           1.90        522.50
                                                 , discussions with J.
                        Nelson regarding same, continue to review
                        documents
                                            .
 02/05/2018     JDN     Work on damages' expert's report; work on liability     2.40      1,020.00
                        expert's report; work on needed translations.




                                                   Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
02/06/2018     SRJ    Email correspondence with M. Ocampo regarding           4.60      1,265.00
                                                            ,
                      discussions with J. Nelson and N. Moore regarding
                      same, continue to review documents to attempt to
                      determine what other information we need and to
                      prepare settlement demand.
02/06/2018    NAM     Analyze needed trial preparation including              1.70        382.50
                      potential discovery requests, expert reports, and
                      documents we need to send to experts.
02/06/2018    NAM     Review documents to be sent to translator.              1.20        270.00
02/06/2018    NAM     Review and identify documents to send to D.             1.50        337.50
                      Tischler and emails to D. Tischler regarding same.
02/06/2018    JDN     Analyze                                                 1.80        765.00
                            ; discuss needed translations with S.
                      Johnson; discuss expert D. Tischler's report with N.
                      Moore; work on settlement demand to Flow.
02/07/2018     SRJ    Continue to review documents to attempt to              0.60        165.00
                      determine what other information we need and to
                      prepare settlement demand, continue to work on
                      translation issue.
02/07/2018     SLK    Classify and organize relevant documents into           0.60         90.00
                      reference notebooks.
02/07/2018    NAM     Analyze document review and translations.               0.20         45.00
02/07/2018    JDN     Study chronological documents file to assist with       0.70        297.50
                      expert reports.
02/08/2018     SRJ    Continue to review documents in order to prepare        1.80        495.00
                      settlement demand, continue to work on
                      translation issue.
02/08/2018     SLK    Research translators capable of creating                0.70        105.00
                      transcriptions of technical documents and
                      language.
02/08/2018     SLK    Submit work examples for quotes to compare              0.30         45.00
                      potential translator services.
02/08/2018    NAM     Analyze                                                 0.60        135.00
                                                  .
02/08/2018    JDN     Work on liability expert D. Tischler's report           1.10        467.50
                      including strategy emails with N. Moore.
02/09/2018     SRJ    Continue to review documents in order to prepare        1.80        495.00
                      settlement demand, continue to work on
                      settlement demand letter.
02/12/2018     SRJ    Continue to review documents in order to prepare        4.50      1,237.50
                      settlement demand, continue to work on
                      settlement demand letter.

                                                  Page | 2

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
02/13/2018     SRJ    Continue to work on settlement demand letter,           1.40        385.00
                      discussions with N. Moore and J. Nelson regarding
                      same.
02/13/2018     SLK    Review and summarize quotes received in                 0.20         30.00
                      response to requests for estimates for translation
                      services.
02/13/2018     SLK    Organize and convert January 2018 subfolder             0.90        135.00
                      documents into pdfs by topic and submit to
                      translation service, and complete initial project
                      form.
02/13/2018    NAM     Analyze damages calculations for settlement letter.     1.20        270.00
02/13/2018    JDN     Work on demand letter to Flow; strategy                 1.20        510.00
                      discussions with S. Johnson.
02/14/2018     SRJ    Continue to work on settlement demand letter,           3.00        825.00
                      discussions with N. Moore and J. Nelson regarding
                      same, email correspondence with D. Solis
                      regarding damages analysis.
02/14/2018     SLK    Prepare imaging for submittal to expert D. Tischler.    0.20         30.00
02/14/2018     SLK    Emails with support at The WordPoint regarding          0.10         15.00
                      service request and details.
02/14/2018    NAM     Analyze damages available in rescission                 0.90        202.50 Removed
                      calculation.
02/14/2018    JDN     Work on settlement-related letter to Flow;              2.40      1,020.00
                      consider                            ; strategy
                      discussions with S. Johnson and N. Moore.
02/15/2018     SRJ    Continue to work on settlement demand letter,           2.70        742.50
                      discussions with N. Moore and J. Nelson regarding
                      same, email correspondence with D. Solis
                      regarding damages analysis, email correspondence
                      with M. Ocampo regarding same.
02/15/2018     SLK    Further emails with support at The WordPoint            0.10         15.00
                      regarding service request and deadlines.
02/15/2018    NAM     Analyze mediation email from Flow's counsel and         1.60        360.00
                      send response and continue analyzing damages
                      calculations for demand letter.
02/15/2018    JDN     Work on demand letter to Flow; work on                  2.50      1,062.50
                      document requests to Flow; work on identifying
                      Flow deponents; emails with J. DeGroot regarding
                      mediation; internal strategy discussions.
02/16/2018     SRJ    Continue to work on translation of key documents        0.70        192.50
                      and expert reports of D. Solis and D. Tischler.
02/16/2018     SLK    Receive and download project results from The           0.10         15.00
                      WordPoint.

                                                  Page | 3

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
02/16/2018    NAM     Analyze notice required for revocation of                 4.10      922.50 Removed Half
                      acceptance, draft discovery requests; analyze
                      desired contents of D. Tischler's report.
02/19/2018    NAM     Analyze                                                   2.40      540.00
                                       .
02/19/2018    JDN     Analyze email from M. Ocampo following up on              0.60      255.00
                      status of proposed demand letter to Flow; analyze
                      email from liability expert D. Tischler about
                      telephone conference on Tuesday; meeting with N.
                      Moore to plan Tuesday's conference call with D.
                      Tischler about his report.
02/20/2018    NAM     Analyze                                                   6.00    1,350.00


                            .
02/20/2018    NAM     Call with D. Tischler regarding report and prepare        1.00      225.00
                      for and analyze same.
02/20/2018    JDN     Prepare for conference call with liability expert D.      1.20      510.00
                      Tischler; attend call with liability expert D. Tischler
                      and N. Moore.
02/21/2018     SRJ    Continue to work on translation of key documents          1.60      440.00
                      and expert reports of D. Solis and D. Tischler,
                      discussions with N. Moore regarding same.
02/21/2018     SLK    Meeting with S. Johnson and N. Moore to discuss           0.20       30.00
                      project results.
02/21/2018     SLK    Email to support at The WordPoint regarding               0.10       15.00
                      project results, certification, and next project.
02/21/2018    NAM     Review translations and draft email to translator         1.60      360.00
                      regarding same and email to D. Tischler regarding
                      draft report.
02/21/2018    NAM     Analyze index sent by M. Ocampo and determine             0.90      202.50
                      whether it is what we need to determine which
                      documents to translate, evaluate content
                                              and analyze additional
                      documents to send to D. Solis.
02/22/2018     SRJ    Continue to work on translation of key documents          1.90      522.50
                      and expert reports of D. Solis and D. Tischler,
                      discussions with N. Moore regarding same, email
                      correspondence with M. Ocampo regarding
                      demand letter, continue to work on demand letter.
02/22/2018     SLK    Analyze and compare remaining documents to                6.60      990.00
                      remove duplicates and duplicate email threads to
                      prepare for submittal to translation service.
02/22/2018    NAM     Email to D. Solis regarding documents and report.         0.40       90.00

                                                   Page | 4

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
02/22/2018    NAM     Review translated documents, review index for           1.50        337.50
                      translated documents provided by M. Ocampo and
                      email to M. Ocampo regarding same and demand
                      letter, and review and analyze M. Ocampo's
                      comments on demand letter.
02/22/2018    JDN     Analyze M. Ocampo and T. Ruiz's                         0.60        255.00

                                 .
02/23/2018     SLK    Summary email to The WordPoint regarding new            0.20         30.00
                      project details and deadlines.
02/23/2018     SLK    Emails with V. Sukhetska at The WordPoint               0.20         30.00
                      regarding submittal of initial project to quality
                      assurance and questions regarding submittal of
                      new project.
02/23/2018    JDN     Work on liability expert report; work on damages        0.90        382.50
                      expert report; work on settlement demand letter.
02/26/2018     SRJ    Continue to work on translation of key documents        0.40        110.00
                      and expert reports of D. Solis and D. Tischler,
                      discussions with N. Moore regarding same.
02/26/2018     SLK    Email to support at The WordPoint regarding             0.10         15.00
                      transcription certification.
02/26/2018     SLK    Email to V. Sukhetska with hyperlink to new             0.10         15.00
                      project documents and emails.
02/26/2018    NAM     Analyze translations.                                   0.30         67.50
02/27/2018     SRJ    Continue to work on translation of key documents        0.70        192.50
                      and expert reports of D. Solis and D. Tischler,
                      discussions with N. Moore regarding same, email
                      correspondence with M. Ocampo regarding
                                                .
02/27/2018     SLK    Reformat folder structure and prepare an                0.20         30.00
                      additional link to records for translation.
02/27/2018    JDN     Work on settlement demand letter; work on               0.60        255.00
                      arranging translations; work with damages expert.
02/28/2018     SRJ    Continue to work on translation of key documents        3.70      1,017.50
                      and expert reports of D. Solis and D. Tischler,
                      discussions with N. Moore and J. Nelson regarding
                      same, email correspondence with M. Ocampo
                      regarding settlement demand letter and
                      documents needed for expert reports, phone calls
                      with D. Solis regarding information needed for his
                      report.
02/28/2018     SLK    Multiple emails with V. Sukhetska re problems           0.40         60.00
                      with submittal of documents and payment.


                                                  Page | 5

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
02/28/2018     NAM     Analyze additional information needed by D.              1.90       427.50
                       Tischler for report and email to client regarding
                       same and analyze ER 408 issues related to
                       presenting evidence of repairs.
02/28/2018     NAM     Call with D. Solis regarding additional information      0.40        90.00
                       needed for damages calculation and analyze same.
02/28/2018     NAM     Analyze email from D. Solis requesting additional        1.20       270.00
                       information from client and email to client
                       regarding same.
02/28/2018     NAM     Revise D. Tischler's report outline in light of ER 408   0.90       202.50
                       considerations and email to D. Tischler regarding
                       same.
02/28/2018      JDN    Work on liability expert D. Tischler's report; work      1.20       510.00
                       on damages expert D. Solis's report; work on
                       demand letter to Flow; analyze emails from M.
                       Ocampo; prepare detailed email to M. Ocampo.

PROFESSIONAL SERVICES:                                                                 $25,560.00


                                     SERVICES SUMMARY
   TIME
  KEEPER     NAME                                     RATE            HOURS             AMOUNT

   SRJ       Shaina R. Johnson                      275.00              33.50            9,212.50
   SLK       Shane L. Kangas                        150.00              11.30            1,695.00
   NAM       Natalie A. Moore                       225.00              31.50            7,087.50
   JDN       James D. Nelson                        425.00              17.80            7,565.00
             TOTAL FOR SERVICES                                         94.10          $25,560.00


COSTS ADVANCED:
    DATE       DESCRIPTION                                                               AMOUNT
02/09/2018     Solis Financial Forensics 8404-0001 Financial Forensics Expert            1,387.50
               D. Solis Professional Services.
               Color Document Production                                                     8.50
               Photocopies Expense                                                          33.00
TOTAL COSTS ADVANCED:                                                                   $1,429.00




                                                   Page | 6

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
STATEMENT TOTAL:   $26,989.00
www.bpmlaw.com
Tax ID: XX-XXXXXXX

                                                                                                April 11, 2018
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 537067

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia
RE: Ruiz Fajardo Ingenieros v. Flow Int'l
Claim No.:

INVOICE FOR PROFESSIONAL SERVICES rendered through March 31, 2018:
               TIME
   DATE       KEEPER DESCRIPTION                                             HOURS       AMOUNT

 03/01/2018      SRJ    Continue to work on translation of key documents        0.70        192.50
                        and expert reports of D. Solis and D. Tischler;
                        discussions with N. Moore regarding same; email
                        correspondence with D. Tischler regarding same.
 03/01/2018      SLK    Emails with V. Sukhetska verifying payment of           0.30         45.00
                        project fees.
 03/02/2018      SRJ    Continue to work on reports of D. Solis and D.          0.60        165.00
                        Tischler; discussions with N. Moore and J. Nelson
                        regarding same; email correspondence with M.
                        Ocampo regarding same.
 03/02/2018     NAM     Analyze outstanding information needed from Ruiz        0.60        135.00
                        Fajardo and email to M. Ocampo regarding same.
 03/02/2018     JDN                                                             1.20        510.00
                                      ; work on demand letter; strategy
                        emails with M. Ocampo.
 03/05/2018      SRJ                                           ;                1.50        412.50
                        discussions with N. Moore regarding same; email
                        correspondence with M. Ocampo regarding
                        outstanding items.


                                                   Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
03/05/2018     SLK    Respond to translator's questions regarding             0.10         15.00
                      project submitted through The Word Point portal.
03/05/2018    NAM     Review D. Tischler's draft report and email to D.       0.50        112.50
                      Tischler regarding same.
03/05/2018    NAM     Prepare for call with M. Ocampo regarding               0.50        112.50

03/05/2018    JDN                                                             1.00        425.00
                                    ; emails with M. Ocampo; discussion
                      with A. Escobar.
03/06/2018     SRJ                                                            2.10        577.50
                          ; discussions with N. Moore regarding same,
                      email correspondence and call with M. Ocampo
                      regarding outstanding items; revise and finalize
                      demand letter; send demand letter to opposing
                      counsel.
03/06/2018    NAM     Prepare for call with M. Ocampo; call with M.           1.90        427.50
                      Ocampo; email to D. Tischler regarding additional
                      information needed from client; emails to M.
                      Ocampo and D. Solis regarding follow-up
                      conference call.
03/06/2018    NAM     Continue analyzing information needed for               0.60        135.00
                      experts.
03/06/2018    JDN                                                             1.80        765.00
                                       strategy call with M. Ocampo;
                      finalize settlement demand to Flow.
03/07/2018     SRJ                                                            1.60        440.00
                          ; discussions with N. Moore and J. Nelson
                      regarding same; email correspondence and call
                      with M. Ocampo and D. Solis regarding
                      outstanding items.
03/07/2018    NAM     Continue analyzing documents received from client       0.30         67.50
                      for experts and evaluate what additional
                      documents are needed.
03/07/2018    NAM     Call with D. Solis regarding additional documents       0.10         22.50
                      needed.
03/07/2018    JDN     Work on settlement scenarios;                           1.50        637.50
                                                   ; conference call
                      with M. Ocampo.
03/08/2018     SRJ                                                            3.00        825.00
                          ; discussions with N. Moore and J. Nelson
                      regarding same; email correspondence and call
                      with M. Ocampo and D. Solis regarding
                      outstanding items; work on translations of new
                      documents.

                                                 Page | 2

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
03/08/2018     SLK    Continuous coordination of translation project          1.80        270.00
                      including responding to emails, organizing
                      incoming documents, payment submittal,
                      responding to questions, preparing additional
                      documents, and checking for quality.
03/08/2018    NAM     Continue analyzing documents received from client       2.50        562.50
                      in light of requests for same from D. Solis and
                      emails with M. Ocampo regarding same.
03/08/2018    NAM     Analyze proper language for declaration regarding       1.00        225.00
                      translation and draft same.
03/08/2018    JDN     Analyze new Ruiz Fajardo financial data forwarded       1.20        510.00
                      by M. Ocampo and continue to work on damages
                      report.
03/09/2018     SRJ                                                            1.10        302.50
                          ; discussions with N. Moore and J. Nelson
                      regarding same; email correspondence with M.
                      Ocampo and D. Solis regarding outstanding items;
                      work on translation of new documents.
03/09/2018     SLK    Continuous coordination of translation project          0.30         45.00
                      including responding to emails, organizing
                      incoming documents, payment submittal,
                      responding to questions, preparing additional
                      documents, and checking for quality.
03/09/2018     SLK    Email to support at The Word Point regarding            0.30         45.00
                      declarations for translators.
03/09/2018    NAM     Review translations for accuracy and determine          0.40         90.00
                      whether costs of translating financial records are
                      appropriate.
03/09/2018    JDN     Work on damages                   .                     1.30        552.50
03/12/2018     SRJ                                                            0.60        165.00
                          ; discussions with N. Moore and J. Nelson
                      regarding same; email correspondence with M.
                      Ocampo and D. Solis regarding outstanding items;
                      work on translation of new documents.
03/12/2018    NAM     Analyze follow up for client in order to complete       0.20         45.00
                      expert reports on time.
03/12/2018    NAM     Email to M. Ocampo and D. Tischler regarding            0.30         67.50
                                                               .
03/12/2018    JDN     Work on damages                                         1.20        510.00




                                                 Page | 3

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
03/13/2018     SRJ                                                            1.70        467.50
                          ; discussions with N. Moore and J. Nelson
                      regarding same; email correspondence with M.
                      Ocampo and D. Solis regarding outstanding items;
                      work on translation of documents.
03/13/2018     SLK    Revise translator declaration to incorporate            0.20         30.00
                      information provided by support team and add
                      section for entry of documents and/or folder lists.
03/13/2018     SLK    Continue coordination of translation project            0.30         45.00
                      regarding responding to emails, organizing
                      incoming documents, payment submittal,
                      responding to questions, preparing additional
                      documents, and checking for quality.
03/13/2018    NAM     Analyze additional work from experts and                0.60        135.00
                      documents needed.
03/13/2018    NAM     Review D. Tischler's draft report                       1.30        292.50

                                                                      .
03/13/2018    NAM     Review documents provided by client in response         1.10        247.50
                      to requests from D. Solis and evaluate additional
                      materials needed.
03/13/2018    NAM     Call with D. Tischler regarding report;                 1.50        337.50

                                                          ; analyze
                      settlement potential in light of meeting with
                      plaintiff's counsel regarding same.
03/13/2018    NAM     Call with D. Tischler, M. Ocampo, and T. Ruiz           2.30        517.50
                      regarding D. Tischler's questions about machine
                      and repairs for report.
03/13/2018    NAM     Email to D. Tischler regarding call with client;        1.00        225.00
                      analyze what additional materials we need for him;
                      emails and call with D. Solis regarding information
                      needed for his report.
03/13/2018    JDN     Prepare for and settlement meeting with                 1.00        425.00
                      defendant's counsel A. Escobar.
03/14/2018     SRJ                                                            2.60        715.00
                           ; discussions with N. Moore and J. Nelson
                      regarding same; email correspondence with M.
                      Ocampo; email correspondence and call with D.
                      Solis regarding outstanding items; work on
                      translation of documents.




                                                  Page | 4

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
03/14/2018     SLK    Continue coordination of translation project            3.00        450.00
                      regarding responding to emails, organizing
                      incoming documents, payment submittal,
                      responding to questions, preparing additional
                      documents, and checking for quality.
03/14/2018    NAM     Analyze additional information needed from              1.80        405.00
                      experts based on their emails and emails to M.
                      Ocampo and D. Solis regarding same.
03/14/2018    NAM     Email to D. Tischler regarding his follow-up            0.50        112.50
                      questions for client and email to M. Ocampo
                      regarding materials needed for D. Solis.
03/14/2018    NAM     Analyze materials needed from D. Solis based on         0.60        135.00
                      email for same; email to M. Ocampo regarding
                      same; and email to D. Solis regarding notes to
                      financial statements.
03/14/2018    JDN     Work on damages                   ; work on             2.00        850.00
                      settlement scenarios.
03/15/2018     SRJ                                                            1.90        522.50
                           ; discussions with N. Moore and J. Nelson
                      regarding same; email correspondence and call
                      with M. Ocampo; email correspondence with D.
                      Solis regarding outstanding items; work on
                      translation of documents.
03/15/2018    NAM     Call with M. Ocampo regarding additional                0.20         45.00
                      information needed for experts and plan for
                      obtaining same.
03/15/2018    NAM     Analyze final set of translations and emails to         0.50        112.50
                      experts regarding same.
03/15/2018    NAM     Analyze                                                 0.70        157.50
                                 email to D. Tischler regarding same.
03/15/2018    JDN                                                             1.20        510.00
                                    ; work on settlement negotiations;
                      work on interrogatories to Flow; work on
                      document requests to Flow.
03/16/2018     SRJ                                                            1.60        440.00
                          ; discussions with N. Moore regarding same;
                      email correspondence with M. Ocampo; email
                      correspondence with D. Solis regarding
                      outstanding items; work on translation of
                      documents.
03/16/2018    NAM     Review answers to D. Solis's questions and email        0.70        157.50
                      to D. Solis regarding same.




                                                  Page | 5

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
03/16/2018    NAM     Analyze emails from D. Tischler regarding                1.40       315.00
                      additional information needed for report and
                      emails to M. Ocampo and D. Tischler and call with
                      D. Tischler regarding same.
03/16/2018    JDN                                                              0.60       255.00
                                      ; analyze settlement scenarios.
03/19/2018     SRJ                                                             4.00     1,100.00
                          ; discussions with N. Moore regarding same.
03/19/2018     SLK    Extract translations into individual documents;          6.60       990.00
                      organize translations into subfolder hierarchy;
                      compare each translation against original to verify
                      the work; review translator declarations to
                      determine who translated each folder.
03/19/2018    NAM     Revise                              .                    8.70     1,957.50
03/19/2018    JDN     Work on damages                                          4.80     2,040.00
                                  .
03/20/2018     SRJ                                                             3.10       852.50
                           discussions with N. Moore and J. Nelson
                      regarding same.
03/20/2018    NAM     Review D. Solis report.                                  0.70       157.50
03/20/2018    NAM     Prepare for and have call with D. Tischler regarding     1.60       360.00
                      report and analyze same.
03/20/2018    NAM     Revise D. Tischler's report per call with D. Tischler.   4.70     1,057.50
03/20/2018    JDN     Finalize damages expert's report; finalize liability     2.40     1,020.00
                      expert's report.
03/21/2018     SRJ    Discussions with N. Moore and J. Nelson regarding        0.40       110.00
                      reports of D. Tischler and D. Solis.
03/21/2018     SLK    Final comparison of documents and translator             1.60       240.00
                      declarations and follow-up email to The Word
                      Point regarding discrepancies and questions.
03/21/2018    JDN     Analyze final damages expert report; analyze final       2.40     1,020.00
                      liability expert report; email to client regarding
                                   ; discuss expert issue with C. Tompkins.
03/21/2018    CWT     Analyze issues with expert discovery following           0.30       127.50 Removed
                      disclosure and evaluate defendant's failure to
                      pursue written expert requests.
03/22/2018     SLK    Confirm response from The Word Point and follow-         0.40        60.00
                      up email.
03/26/2018     SRJ    Email correspondence from D. Tischler regarding          0.20        55.00
                      invoice and focusing tubes.
03/26/2018    NAM     Analyze settlement and email to D. Tischler              0.30        67.50
                      regarding focusing tubes. .


                                                   Page | 6

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
03/26/2018      JDN    Discuss liability expert's questions with N. Moore;      0.30       127.50
                       discuss settlement strategy with S. Johnson.
03/28/2018      SRJ    Discussions with J. Nelson and N. Moore regarding        1.00       275.00
                       settlement strategy.
03/28/2018     NAM     Analyze proposals made by plaintiff's counsel;           0.80       180.00
                       evaluate appropriate response; email to client
                       regarding same.
03/28/2018      JDN    Settlement negotiations with opposing counsel A.         1.20       510.00
                       Escobar; strategy discussions with S. Johnson and
                       N. Moore; work on recommendation to T. Ruiz and
                       M. Ocampo.
03/29/2018      JDN    Revise and finalize email                                0.50       212.50

                                          .
03/30/2018      SRJ    Discussion with N. Moore regarding status of             0.30        82.50
                       settlement discussions and timing of rebuttal
                       expert reports.
03/30/2018     NAM     Analyze                                                  0.30        67.50

                                                            appropriate
                       response to Flow's request for an extension of
                       time for rebuttal expert reports.
03/30/2018      JDN    Continue to work on settlement strategy.                 0.30       127.50

PROFESSIONAL SERVICES:                                                                 $30,115.00


                                     SERVICES SUMMARY
   TIME
  KEEPER     NAME                                    RATE            HOURS              AMOUNT

   SRJ       Shaina R. Johnson                     275.00               28.00            7,700.00
   SLK       Shane L. Kangas                       150.00               14.90            2,235.00
   NAM       Natalie A. Moore                      225.00               40.20            9,045.00
   JDN       James D. Nelson                       425.00               25.90           11,007.50
   CWT       Christopher W. Tompkins               425.00                0.30             127.50
             TOTAL FOR SERVICES                                        109.30          $30,115.00


COSTS ADVANCED:
    DATE       DESCRIPTION                                                               AMOUNT
03/02/2018     Translations.                                                             3,620.00
03/22/2018     Translations.                                                             2,697.11

                                                   Page | 7

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
               Color Document Production                                                    42.50
               Photocopies Expense                                                           1.95
TOTAL COSTS ADVANCED:                                                                  $6,361.56




STATEMENT TOTAL:                                                                        $36,476.56




                                                  Page | 8

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com
Tax ID: XX-XXXXXXX

                                                                                                 May 6, 2018
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 537326

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia
RE: Ruiz Fajardo Ingenieros v. Flow Int'l
Claim No.:

INVOICE FOR PROFESSIONAL SERVICES rendered through April 30, 2018:
               TIME
   DATE       KEEPER DESCRIPTION                                             HOURS       AMOUNT

 04/02/2018      SRJ    Discussions with J. Nelson and N. Moore regarding       1.50        412.50
                        settlement conference potential; consider request
                        from opposing counsel for extension and
                        document production; email correspondence with
                        A. Escobar regarding same; review documents for
                        production for privilege issues.
 04/02/2018     NAM     Email to M. Ocampo regarding meeting with Flow;         1.90        427.50
                        analyze
                                                       analyze request for
                        extension of time for rebuttal experts and
                        voluntary production of documents in light of
                        same; draft emails to Flow's counsel regarding
                        same.
 04/02/2018     NAM     Identify and compile expert documents for               1.20        270.00
                        production to Flow and analyze whether




                                                   Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
04/02/2018    JDN     Email from M. Ocampo regarding settlement;               0.60       255.00
                      confer with S. Johnson and N. Moore; conference
                      call with A. Escobar; emails with A. Escobar
                      regarding deadline.
04/03/2018     SRJ    Email correspondence with M. Ocampo and J.               0.20        55.00
                      Nelson regarding                                     .
04/03/2018    JDN                      discussions and emails with A.          0.60       255.00
                      Escobar, M. Ocampo, S. Johnson, and N. Moore.
04/04/2018     SRJ    Discussions with J. Nelson regarding potential           0.40       110.00
                      settlement conference.
04/04/2018     SLK    Compare documents and translator declarations            0.70       105.00
                      received in response to email regarding
                      discrepancies.
04/04/2018    NAM     Email to A. Escobar regarding settlement                 0.10        22.50
                      negotiations.
04/05/2018     SRJ    Review documents for production; review                  2.30       632.50
                      discovery requests to Flow; discussions with N.
                      Moore regarding same; discussions with J. Nelson
                      about Flow's request for more time on expert
                      reports; call with A. Escobar regarding same; email
                      correspondence with A. Escobar regarding
                      confidentiality of documents.
04/05/2018    NAM     Analyze potential need for protective order for          1.10       247.50
                      expert documents and revise discovery requests.
04/05/2018    NAM     Analyze Flow's continued request to further extend       0.70       157.50
                      rebuttal expert deadline and email to Flow's
                      counsel regarding agreement to maintain
                      confidentiality of documents sent to experts.
04/05/2018    JDN     Settlement negotiations with A. Escobar and              1.20       510.00
                      related strategy discussions and emails.
04/06/2018     SRJ    Discussions with N. Moore regarding                      0.30        82.50
                      confidentiality issues and documents to be
                      produced as well as finalizing document requests
                      to Flow.
04/06/2018    NAM     Analyze email from client regarding                      0.50       112.50
                                                           and analyze
                      emails from Flow's counsel regarding same.
04/06/2018    NAM     Revise and finalize discovery requests for service       0.40        90.00
                      and email to Flow's counsel with expert
                      documents and regarding protective order for
                      same.
04/06/2018    JDN     Finalize interrogatories and requests for                2.20       935.00
                      production to Flow; produce the documents Ruiz
                      Fajardo's experts' relied upon to Flow.

                                                 Page | 2

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
04/16/2018     SRJ    Review deposition notices and discovery requests;       0.70        192.50
                      email correspondence with M. Ocampo and T. Ruiz
                      regarding same; discussions with J. Nelson
                      regarding same.
04/16/2018    JDN     Analyze Flow's five notices of depositions,             1.20        510.00
                      interrogatories, and requests for production.
04/18/2018     SRJ    Discussion with N. Moore regarding discovery            0.60        165.00
                      responses, depositions, and settlement conference
                      dates.
04/18/2018    NAM     Analyze                                                 1.50        337.50



                                           determine depositions that
                      need to be noted and schedule for same; draft
                      protective order needed for discovery responses
                      and topics for 30(b)(6) deposition notice.
04/18/2018    JDN     Work on preparation for Fed. R. Civ. P. 30(b)(6)        1.20        510.00
                      deposition; work on answers to interrogatories;
                      work on responses to document requests.
04/19/2018     SRJ    Discussions with J. Nelson and N. Moore regarding       1.20        330.00
                      responses to discovery requests, 30(b)(6) notice,
                      deposition notices, and timeline moving forward;
                      continue to review discovery requests and work on
                      responses.
04/19/2018    NAM     Continue analyzing depositions needed and               0.60        135.00
                      schduling of same; email to M. Ocampo regarding

                                      .
04/19/2018    NAM     Draft 30(b)(6) deposition notice to Flow.               1.60        360.00
04/19/2018    NAM     Review discovery requests from Flow and draft           2.80        630.00
                      outline of information needed from Ruiz Fajardo
                      with respect to same and draft objections and
                      responses to discovery requests.
04/19/2018    JDN     Prepare to defend Flow's Fed. R. Civ. P. 30(b)(6)       1.80        765.00
                      deposition; prepare to take RF's Fed. R. Civ. P. 30
                      (b)(6) deposition; work on notices of fact witness
                      depositions; work on answers to Flow's
                      interrogatories; work on responses to Flow's
                      document requests;
                                            gy discussions with M.
                      Ocampo, S. Johnson, and N. Moore.




                                                  Page | 3

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
04/20/2018     SRJ    Discussions with N. Moore regarding responses to        2.40        660.00
                      discovery requests, 30(b)(6) notice, deposition
                      notices, and timeline moving forward; continue to
                      review discovery requests and work on responses;
                      call with M. Ocampo regarding same; review draft
                      30(b)(6) and other deposition notices to Flow.
04/20/2018    NAM     Prepare for and participate in call with M. Ocampo      1.10        247.50
                      regarding
                                .
04/20/2018    NAM     Review deposition notices; analyze potential            1.60        360.00
                      objections to 30(b)(6) notice; email to plaintiff's
                      counsel regarding stettlement conference and
                      mediation; emails with D. Solis regarding
                      deposition notice.
04/20/2018    NAM     Draft deposition notices for reubttal experts and       0.80        180.00
                      Flow's country manager.
04/21/2018    NAM     Call with D. Tischler regarding deposition.             0.10         22.50
04/23/2018     SRJ    Discussions with J. Nelson and N. Moore regarding       0.80        220.00
                      upcoming depositions; revise deposition notices;
                      continue to work on discovery responses.
04/23/2018    NAM     Revise deposition notices.                              0.20         45.00
04/23/2018    NAM     Analyze                                                 0.50        112.50

                             .
04/23/2018    JDN     Work on fact deposition notices; work on expert         1.50        637.50
                      deposition notices; work on Fed. R. Civ. P. 30(b)(6)
                      notice; work on response to Flow's Fed. R. Civ. P.
                      30(b)(6) notice; work on answers to
                      interrogatories; work on responses to document
                      requests; strategy discussions with S. Johnson.
04/24/2018     SRJ    Email correspondence with D. Solis and D. Tischler      0.30         82.50
                      regarding upcoming depositions; email
                      correspondence with M. Ocampo regarding
                                           .
04/24/2018    NAM     Email to defendant's counsel regarding accepting        0.10         22.50
                      service for experts.
04/24/2018    NAM     Analyze                                                 0.40         90.00

                                                                     .
04/24/2018    NAM     Email to D. Solis regarding billing for deposition;     0.30         67.50
                      emiail to defendant's counsel regarding D.
                      Tischler's deposition; email to D. Tischler regarding
                      deposition.


                                                   Page | 4

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
04/24/2018    NAM     Call with A. Escobar regarding video settlement         0.30         67.50
                      conference and email to client regarding same.
04/24/2018    JDN     Work on response to Flow's Fed. R. Civ. P. 30(b)(6)     1.50        637.50
                      notice; work on answers to interrogatories; work
                      on responses to document requests; work on
                      settlement teleconference; prepare for experts'
                      depositions.
04/25/2018     SRJ    Email correspondence with M. Ocampo regarding           0.40        110.00
                                           .
04/25/2018    NAM     Analyze logistics for settlement conference and         0.20         45.00
                      email to client regarding same.
04/25/2018    JDN     Work on settlement teleconference; work on              0.60        255.00
                      answers to interrogatories; work on responses to
                      Flow's 30(b)(6) topics; work on responses to
                      document requests.
04/26/2018     SRJ    Email correspondence with M. Ocampo and A.              0.40        110.00
                      Escobar regarding settlement conference.
04/26/2018    NAM     Analyze mediation scheduling and settlement             0.30         67.50
                      conference and email to plaintiff's counsel
                      regarding same.
04/26/2018    JDN     Work on settlement strategy; work on settlement         0.90        382.50
                      teleconference; work on scheduling mediation;
                      work on discovery responses.
04/27/2018     SRJ    Email correspondence with M. Ocampo and A.              0.50        137.50
                      Escobar regarding settlement conference;
                      discussions with J. Nelson and N. Moore regarding
                      upcoming depositions.
04/27/2018    NAM     Emails and calls with A. Escobar regarding              0.30         67.50
                      settlement conference.
04/27/2018    JDN     Work on responses to Flow's interrogatories and         1.20        510.00
                      document requests; prepare to take Flow's Fed. R.
                      Civ. P. 30(b)(6) and fact depositions; work with M.
                      Ocampo to prepare for May 1 settlement
                      teleconference.
04/30/2018     SRJ    Email correspondence with M. Ocampo and A.              0.40        110.00
                      Escobar regarding settlement conference;
                      discussions with J. Nelson and N. Moore regarding
                      upcoming depositions.
04/30/2018    NAM     Calls and emails with A. Escobar regarding              0.30         67.50
                      settlement conference.
04/30/2018    NAM     Review and analyze rebuttal expert reports and          1.00        225.00
                      emails to client and experts regarding same.



                                                 Page | 5

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
04/30/2018      JDN    Prepare for settlement teleconference with Flow         1.20        510.00
                       and its counsel; work on responses to Flow's
                       interrogatories and document requests.

PROFESSIONAL SERVICES:                                                                 $14,665.00


                                     SERVICES SUMMARY
   TIME
  KEEPER     NAME                                    RATE           HOURS              AMOUNT

   SRJ       Shaina R. Johnson                     275.00             12.40             3,410.00
   SLK       Shane L. Kangas                       150.00              0.70               105.00
   NAM       Natalie A. Moore                      225.00             19.90             4,477.50
   JDN       James D. Nelson                       425.00             15.70             6,672.50
             TOTAL FOR SERVICES                                       48.70           $14,665.00


COSTS ADVANCED:
    DATE       DESCRIPTION                                                              AMOUNT
04/02/2018     Washington Federal Savings/Card Member Services 8404-                       367.49
               0001 Translation service, translate folder: "Jan 2018 Docs".
04/24/2018     SoundPath Conferencing 8404-0001 Long distance telephone                      3.06
               plus audio services, 3/6/18.
04/24/2018     SoundPath Conferencing 8404-0001 Long distance telephone                      6.64
               plus audio services, 3/7/18.
04/24/2018     SoundPath Conferencing 8404-0001 Long distance telephone                      2.76
               plus audio services, 3/8/18.
               Photocopies Expense                                                           2.40
TOTAL COSTS ADVANCED:                                                                    $382.35




STATEMENT TOTAL:                                                                        $15,047.35




                                                  Page | 6

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
                                                 Page | 7

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com
Tax ID: XX-XXXXXXX

                                                                                                 June 7, 2018
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 537794

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia
RE: Ruiz Fajardo Ingenieros v. Flow Int'l
Claim No.:

INVOICE FOR PROFESSIONAL SERVICES rendered through May 31, 2018:
               TIME
   DATE       KEEPER DESCRIPTION                                              HOURS      AMOUNT

 05/01/2018      SRJ    Email correspondence with J. Nelson regarding           0.70        192.50
                        settlement conference; discussions with N. Moore
                        regarding upcoming depositions and protective
                        order.
 05/01/2018     NAM     Prepare for settlement conference and analyze           0.50        112.50
                        expert rebuttal reports in preparation for
                        depositions.
 05/01/2018     JDN     Prepare for settlement meeting; attend settlement       5.50      2,337.50
                        meeting; post-meeting call from A. Escobar; confer
                        with S. Johnson; report to T. Ruiz and M. Ocampo;
                        work on answers to interrogatories; work on
                        responses to document requests.
 05/02/2018      SRJ    Discussions with J. Nelson and N. Moore regarding       1.50        412.50
                        settlement conference, upcoming depositions,
                        defendants' request for continuance, and
                        protective order; review draft emails responding to
                        A. Escobar on continuance issue; email
                        correspondence with M. Ocampo regarding
                        continuance and discovery responses.



                                                   Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
05/02/2018    NAM     Analyze response to defendant's request for an          2.10        472.50
                      extension of trial date and related deadlines and
                      draft email to defendant's counsel regarding same,
                      draft amended deposition notices to defendant's
                      experts, and analyze
                                                                    .
05/02/2018    JDN     Work on answers to interrogatories; work on             1.50        637.50
                      responses to document requests; work on request
                      for a continuance; prepare for upcoming Flow
                      depositions.
05/03/2018     SRJ    Discussions with J. Nelson and N. Moore regarding       2.10        577.50
                      settlement conference and upcoming depositions;
                      review draft protective order; begin to review
                      Flow's motion for a continuance and protective
                      order.
05/03/2018    NAM     Identify and compile documents for deposition           1.20        270.00
                      preparation.
05/03/2018    NAM     Draft protective order and email to clients             3.10        697.50
                      regarding same; send amended deposition notices
                      for Flow's experts.
05/03/2018    JDN     Prepare to take upcoming Flow depositions; work         1.20        510.00
                      on amended deposition notices.
05/04/2018     SRJ    Discussions with J. Nelson regarding upcoming           2.40        660.00
                      depositions and Flow's motion for a continuance
                      and protective order; continue to review Flow's
                      motion for a continuance and consider arguments
                      in response; email correspondence with A. Escobar
                      and M. Ocampo regarding same.
05/04/2018    JDN     Prepare to take three Flow depositions; analyze         1.80        765.00
                      Flow's motion for a continuance; begin drafting
                      appropriate response; strategy discussions with S.
                      Johnson.
05/07/2018     SRJ    Discussions with N. Moore and J. Nelson regarding       2.10        577.50
                      Flow's motion for a continuance and our
                      opposition and discovery responses; email
                      correspondence with M. Ocampo regarding
                      discovery and interrogatory answers; work on
                      preparing documents for production; review Flow's
                      discovery responses.
05/07/2018    NAM     Email to D. Tischler regarding deposition; analyze      0.90        202.50

                             ; review documents sent by client. .
05/07/2018    NAM     Draft opposition to motion for extension of time.       4.40        990.00



                                                 Page | 2

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
05/07/2018    JDN     Draft RF's opposition to Flow's motion for a            0.60        255.00
                      continuance; work on RF's answers to
                      interrogatories and document requests; strategy
                      discussions with M. Ocampo, S. Johnson, and N.
                      Moore.
05/08/2018     SRJ    Discussions with N. Moore and J. Nelson regarding       1.10        302.50
                      Flow's motion for a continuence and our
                      opposition and discovery responses; email
                      correspondence with M. Ocampo regarding
                      discovery and interrogatory answers; work on
                      preparing documents for production.
05/08/2018    NAM     Draft opposition to motion for a continuance and        8.40      1,890.00
                      revise protective order.
05/08/2018    JDN     Work on interrogatory answers; work on                  1.80        765.00
                      producing documents; work on protective order;
                      work on continuance opposition; study expert
                      reports; analyze Flow's discovery responses.
05/09/2018     SRJ    Discussions with N. Moore and J. Nelson regarding       5.80      1,595.00
                      Flow's motion for a continuance and our
                      opposition and discovery responses; revise
                      opposition in preparation for filing; email
                      correspondence with M. Ocampo regarding
                      discovery and interrogatory answers; continue to
                      work on preparing documents for production.
05/09/2018    NAM     Continue drafting opposition to motion for a            5.80      1,305.00
                      protective order and draft proposed order.
05/09/2018    JDN     Work on RF's opposition to Flow's motion for a          2.40      1,020.00
                      continuance; work on answers to Flow's
                      interrogatories; work on responses to Flow's
                      document requests.
05/10/2018     SRJ    Discussions with N. Moore and J. Nelson regarding       4.70      1,292.50
                      discovery responses and interrogatory answers;
                      revise draft responses; email correspondence and
                      call with M. Ocampo regarding discovery and
                      interrogatory answers; continue to work on
                      preparing documents for production.
05/10/2018     SLK    Prepare production to include translations, Solis       3.60        540.00
                      folder, client emails, and documents from
                      OneDrive.
05/10/2018    NAM     Draft discovery responses and email to client           3.40        765.00
                      regarding same.
05/10/2018    JDN     Work on answers to Flow's interrogatories; work         1.20        510.00
                      on responses to Flow's document requests.



                                                 Page | 3

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
05/11/2018      SRJ    Discussions with N. Moore and J. Nelson regarding       1.10        302.50
                       discovery responses and interrogatory answers;
                       revise draft responses; email correspondence and
                       call with M. Ocampo regarding discovery and
                       interrogatory answers; continue to work on
                       preparing documents for production.
05/11/2018     NAM     Revise discovery responses and finalize for             0.90        202.50
                       production.
05/11/2018     JDN     Finalize answers to interrogatories; finalize           4.20      1,785.00
                       responses to document requests; finalize
                       document production.
05/14/2018      SRJ    Review Flow's reply brief in support of motion for      1.10        302.50
                       extension of time; begin to review Flow's
                       document production; email correspondence with
                       M. Ocampo regarding same; discussion with J.
                       Nelson regarding timeline and deposition
                       schedule.
05/14/2018     JDN     Analyze Flow's reply brief in support of its motion     0.70        297.50
                       for a continuance and the supporting declaration;
                       begin to analyze Flow's recent document
                       production.
05/16/2018      SRJ    Discuss case status and upcoming deadlines with J.      0.30         82.50
                       Nelson.
05/17/2018      SRJ    Discussion with J. Nelson and M. Tyson regarding        0.70        192.50
                       case status, deadlines, and review of Flow
                       documents.
05/17/2018     JDN     Analyze Flow's document production.                     1.20        510.00
05/17/2018    MWT      Attorney meeting regarding discovery and trial          0.60        165.00
                       preparation.
05/17/2018    MWT      Review demand letter and exhibits sent to defense       0.50        137.50
                       counsel.
05/23/2018      SRJ    Email correspondence with M. Ocampo regarding           0.30         82.50
                       decision on motion for a continuance and
                       verification of discovery responses.
05/24/2018      SRJ    Email correspondence from M. Ocampo regarding           0.20         55.00
                       verification signature.
05/24/2018     JDN     Emails with experts D. Tischler and D. Solis.           0.10         42.50

PROFESSIONAL SERVICES:                                                                 $23,812.50




                                                   Page | 4

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
                                     SERVICES SUMMARY
   TIME
  KEEPER     NAME                                    RATE           HOURS              AMOUNT

   SRJ       Shaina R. Johnson                     275.00             24.10             6,627.50
   SLK       Shane L. Kangas                       150.00              3.60               540.00
   NAM       Natalie A. Moore                      225.00             30.70             6,907.50
   JDN       James D. Nelson                       425.00             22.20             9,435.00
  MWT        Mark W. Tyson                         275.00              1.10               302.50
             TOTAL FOR SERVICES                                       81.70           $23,812.50


COSTS ADVANCED:
    DATE       DESCRIPTION                                                              AMOUNT
05/08/2018     Solis Financial Forensics 8404-0001 Expert Professonal fees.                675.00
05/15/2018     SoundPath Conferencing 8404-0001 Readyconference plus                         2.75
               Audio with client, 3/15/18.
05/15/2018     SoundPath Conferencing 8404-0001 Readyconference plus                        41.58
               Audio with client, 3/13/18.
               Color Document Production                                                   341.00
               Photocopies Expense                                                         120.15
TOTAL COSTS ADVANCED:                                                                  $1,180.48




STATEMENT TOTAL:                                                                        $24,992.98




                                                  Page | 5

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
                                                 Page | 6

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com
Tax ID: XX-XXXXXXX

                                                                                                  July 5, 2018
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 538041

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia
RE: Ruiz Fajardo Ingenieros v. Flow Int'l
Claim No.:

INVOICE FOR PROFESSIONAL SERVICES rendered through June 30, 2018:
               TIME
   DATE       KEEPER DESCRIPTION                                              HOURS      AMOUNT

 06/01/2018      SRJ    Email correspondence with S. Kangas regarding           0.30         82.50
                        Flow's production of documents.
 06/01/2018      SLK    Organize and prepare index of documents received        2.60        390.00
                        from client.
 06/04/2018      SLK    Begin transfer and organize defendant's document        0.60         90.00
                        production.
 06/06/2018      SLK    Continue to organize defendant's document               0.40         60.00
                        production.
 06/07/2018     JDN     Analyze Flow's document production.                     1.20        510.00
 06/08/2018      SRJ    Continue to organize review of Flow documents           0.40        110.00
                        and next steps given upcoming deadlines.
 06/11/2018      SRJ    Email correspondence with A. Escobar and J.             0.50        137.50
                        DeGroot regarding T. Ruiz verification page;
                        continue to work on review of Flow's documents.
 06/11/2018     JDN     Work on Flow document review.                           0.30        127.50
 06/11/2018    MWT      Continue to review and analyze letter to defense        0.40        110.00
                        counsel regarding settlement proposal for purpose
                        of preparing for June 12 attorney strategy meeting.


                                                   Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
06/11/2018   MWT      Begin to review and analyze expert reports and          0.70        192.50
                      exhibits thereto for purpose of preparing for June
                      12 attorney strategy meeting.
06/12/2018     SRJ    Continue to work on review of Flow's documents;         0.80        220.00
                      discussions with M. Tyson regarding document
                      review project.
06/12/2018   MWT      Continue to review and analyze letter to defense        0.20         55.00
                      counsel regarding settlement proposal for purpose
                      of preparing for June 12 attorney strategy meeting.
06/12/2018   MWT      Continue to review and analyze expert reports and       0.20         55.00
                      exhibits thereto for purpose of preparing for June
                      12 attorney strategy meeting.
06/12/2018   MWT      Attend attorney case strategy meeting.                  0.30         82.50
06/12/2018   MWT      Begin to review and analyze defendant's responses       0.30         82.50
                      and objections to plaintiff's first set of discovery
                      requests.
06/12/2018   MWT      Begin to review and analyze documents produced          0.40        110.00
                      by defendant in response to plaintiff's written
                      discovery requests.
06/13/2018   MWT      Continue to review and analyze defendant's              0.30         82.50
                      responses and objections to plaintiff's first set of
                      discovery requests.
06/13/2018   MWT      Continue to review and analyze documents                1.00        275.00
                      produced by defendant in response to plaintiff's
                      written discovery requests.
06/15/2018     SRJ    Consider                                                0.50        137.50
                                                                        ;
                      discussions with J. Nelson regarding same.
06/15/2018    JDN     Analyze Flow's recent document production;              0.90        382.50
                      discuss                            with S.
                      Johnson.
06/18/2018     SRJ    Consider                                                0.40        110.00
                                                              .
06/18/2018    JDN     Work on review of Flow's document production.           0.30        127.50
06/22/2018    JDN     Emails with co-counsel M. Ocampo and liability          0.30        127.50
                      expert D. Tischler.
06/26/2018     SRJ    Discussion with J. Nelson regarding case status and     0.50        137.50
                      schedules, as well as issues with current trial date.
06/27/2018     SRJ    Discussion with J. Nelson regarding case status and     0.80        220.00
                      schedules; discussions with M. Tyson regarding
                      review of Flow documents and discovery issues;
                      consider need for discovery conference with Flow
                      to discuss deficient discovery responses.

                                                   Page | 2

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
06/28/2018     MWT     Continue to review and analyze plaintiff's              0.20         55.00
                       discovery responses.
06/28/2018     MWT     Prepare memorandum summarizing plaintiff's              0.40        110.00
                       written discovery responses and document
                       production.
06/29/2018     MWT     Continue preparing memorandum summarizing               0.60        165.00
                       plaintiff's written discovery responses and
                       document production.
06/29/2018     MWT     Continue reviewing 1000+ documents produced by          0.80        220.00
                       Flow for purpose of preparing summary of
                       documents.

PROFESSIONAL SERVICES:                                                                  $4,565.00


                                     SERVICES SUMMARY
   TIME
  KEEPER     NAME                                    RATE           HOURS              AMOUNT

   SRJ       Shaina R. Johnson                     275.00              4.20             1,155.00
   SLK       Shane L. Kangas                       150.00              3.60               540.00
   JDN       James D. Nelson                       425.00              3.00             1,275.00
  MWT        Mark W. Tyson                         275.00              5.80             1,595.00
             TOTAL FOR SERVICES                                       16.60            $4,565.00


COSTS ADVANCED:
    DATE       DESCRIPTION                                                              AMOUNT
06/19/2018     SoundPath Conferencing 8404-0001 Telephone conference                         5.29
               call-N. Moore.
TOTAL COSTS ADVANCED:                                                                       $5.29




STATEMENT TOTAL:                                                                         $4,570.29




                                                  Page | 3

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
                                                 Page | 4

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com
Tax ID: XX-XXXXXXX

                                                                                               August 6, 2018
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 538363

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia
RE: Ruiz Fajardo Ingenieros v. Flow Int'l
Claim No.:

INVOICE FOR PROFESSIONAL SERVICES rendered through July 31, 2018:
               TIME
   DATE       KEEPER DESCRIPTION                                              HOURS      AMOUNT

 07/10/2018      SRJ    Review                                                  0.60        165.00

                                    .
 07/11/2018      SRJ    Review requirements for upcoming pretrial               1.80        495.00
                        statement; discussions with J. Nelson regarding
                        same and outstanding discovery issues; discussions
                        with J. Taylor regarding letter to opposing counsel
                        regarding outstanding discovery responses from
                        Flow.
 07/11/2018     JDN     Work on Rule 37/letter to opposing counsel              0.60        255.00
                        requesting a discovery conference to cure defects
                        in Flow's discovery responses.
 07/11/2018      JLT    Discuss case with S. Johnson.                           0.30         67.50
 07/11/2018      JLT    Review documents in file to draft letter to             1.20        270.00
                        opposing counsel.
 07/12/2018      SRJ    Review and revise letter to opposing counsel            0.60        165.00
                        regarding outstanding discovery issues.
 07/12/2018     JDN     Work on Rule 37/letter to opposing counsel              0.90        382.50
                        requesting a discovery conference to cure defects
                        in Flow's discovery responses.

                                                   Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
07/12/2018     JLT    Analyze documents and draft letter to opposing          1.30        292.50
                      counsel.
07/13/2018     SRJ    Discussion with J. Taylor regarding revisions to        0.40        110.00
                      discovery letter to opposing counsel and request
                      for discovery conference.
07/13/2018    JDN     Work on Rule 37 letter to opposing counsel              0.60        255.00
                      requesting a discovery conference to cure defects
                      in Flow's discovery responses.
07/13/2018     JLT    Incorporate changes and draft letter to opposing        3.20        720.00
                      counsel.
07/16/2018     SRJ    Review and revise discovery letter to opposing          1.60        440.00
                      counsel.
07/16/2018    JDN     Work on Rule 37 letter to opposing counsel              1.10        467.50
                      requesting a discovery conference to cure defects
                      in Flow's discovery responses.
07/16/2018     JLT    Analyze documents and draft letter.                     1.10        247.50
07/17/2018     SRJ    Review and revise letter to opposing counsel            1.10        302.50
                      regarding outstanding discovery; discussions with
                      J. Taylor and J. Nelson regarding same; email
                      correspondence with M. Ocampo regarding same.
07/17/2018    JDN     Revise and finalize detailed Fed. R. Civ. P. 26/ and    1.20        510.00
                      37/ letter to Flow demanding a discovery
                      conference to discuss Flow's woefully incomplete
                      and tardy discovery responses.
07/17/2018     JLT    Revise letter to opposing counsel.                      0.20         45.00
07/18/2018     SRJ    Email correspondence from A. Escobar regarding          0.30         82.50
                      outstanding discovery and deadlines; consider
                      appropriate response.
07/18/2018     JLT    Review documents and analyze legal arguments.           1.20        330.00
07/19/2018     SRJ    Discussions with J. Nelson and M. Tyson regarding       1.40        385.00
                      response to Flow regarding discovery and
                      upcoming deadlines; email correspondence with A.
                      Escobar regarding outstanding discovery and
                      proposed call to the court regarding pending
                      motion to continue deadlines.
07/19/2018    JDN     Draft second letter to opposing counsel A. Escobar      1.20        510.00
                      regarding RF's need for a discovery conference and
                      Flow's proposed call to the court including strategy
                      discussions with S. Johnson and M. Tyson as well
                      as analysis of Judge Jones's practices and
                      procedures web page in the context of motions to
                      extend deadlines and LCR 7(b)(5) on undecided
                      motions.


                                                  Page | 2

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
07/19/2018    JDN     Begin drafting mandatory LCR 16(h) plaintiff's          0.30        127.50
                      pretrial statement.
07/19/2018     JLT    Review correspondence and discuss next steps            0.20         45.00
                      with S. Johnson.
07/19/2018   MWT      Review letter to defense counsel regarding              0.20         45.00
                      discovery dispute for purpose of preparing for call
                      with defense counsel regarding the same.
07/19/2018   MWT      Attorney meeting regarding discovery strategy.          0.70        157.50
07/19/2018   MWT      Research Western District of Washington local           0.20         45.00
                      rules regarding issue of timing on decisions on
                      motions to extend deadlines.
07/19/2018   MWT      Prepare plaintiff's pretrial statement.                 0.40         90.00
07/20/2018     SRJ    Email correspondence with J. DeGroot regarding          0.30         82.50
                      Flow's discovery responses and call to court.
07/20/2018   MWT      Continue preparing plaintiff's pretrial statement.      0.70        157.50
07/20/2018   MWT      Review complaint and answer for purpose of              0.50        112.50
                      preparing plaintiff's pretrial statement.
07/20/2018   MWT      Review plaintiff's expert reports and exhibits for      0.40         90.00
                      purpose of preparing plaintiff's pretrial statement.
07/23/2018     SRJ    Email correspondence with M. Ocampo regarding           0.50        137.50
                      discovery letter; discussion with M. Tyson
                      regarding call from court deputy; email
                      correspondence with opposing counsel regarding
                      timing on decision on motion to continue.
07/23/2018   MWT      Email with defense counsel regarding call to court      0.20         45.00
                      on defendant's motion to continue trial.
07/23/2018   MWT      Continue reviewing expert reports and exhibits for      1.50        337.50
                      purpose of preparing plaintiff's pretrial statement.
07/23/2018   MWT      Continue preparing plaintiff's pretrial statement.      0.50        112.50
07/23/2018   MWT      Review defendant's motion to continue trial for         0.30         67.50
                      purpose of preparing for call regarding motion
                      with court.
07/23/2018   MWT      Call to court with defense counsel regarding            0.20         45.00
                      defendant's motion to continue trial.
07/24/2018     SRJ    Discussion with M. Tyson regarding pretrial             0.30         82.50
                      statement.
07/24/2018   MWT      Continue preparing plaintiff's pretrial statement.      1.20        270.00
07/24/2018   MWT      Continue reviewing expert reports and exhibits for      0.90        202.50
                      purpose of preparing plaintiff's pretrial statement.
07/24/2018   MWT      Continue reviewing plaintiff's complaint for            0.20         45.00
                      purpose of preparing plaintiff's pretrial statement.


                                                  Page | 3

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
07/25/2018     SRJ    Discussion with J. Nelson regarding pre-trial           0.40        110.00
                      statement and upcoming deadlines.
07/25/2018    JDN     Work on mandatory LCR 16 plaintiff's pretrial           0.30        127.50
                      statement including strategy discussions with S.
                      Johnson.
07/25/2018   MWT      Continue preparing plaintiff's pretrial statement.      0.30         67.50
07/26/2018     SRJ    Email correspondence from courtroom deputy              0.60        165.00
                      regarding request for status memorandum
                      regarding pending motion for continuance; begin
                      to consider responses regarding status of discovery
                      and pretrial schedule.
07/26/2018    JDN     Analyze email from Judge Jones's in-court deputy        0.30        127.50
                      V. Erickson requiring responses to trial date-
                      related questions by August 2.
07/26/2018   MWT      Continue preparing plaintiff's pretrial statement.      0.40         90.00
07/27/2018     SRJ    Begin drafting status report regarding status of        3.60        990.00
                      discovery and pending motion for continuance;
                      review draft pre-trial statement; discussions with J.
                      Nelson, J. Taylor, and M. Tyson regarding same.
07/27/2018    JDN     Work on status report to Judge Jones; work on           1.10        467.50
                      deposition preparation; work on trial PowerPoint
                      slides; work on trial witness strategy.
07/27/2018     JLT    Analyze discovery responses; meeting to discuss         5.10      1,147.50
                      next steps; review case status report.
07/27/2018   MWT      Continue preparing plaintiff's pretrial statement.      2.10        472.50
07/27/2018   MWT      Continue reviewing expert reports and exhibits for      1.10        247.50
                      purpose of preparing plaintiff's pretrial statement.
07/27/2018   MWT      Attorney strategy meeting regarding defendant's         0.50        112.50
                      motion to continue trial and plaintiff's pretrial
                      statement.
07/30/2018     SRJ    Continue drafting status report regarding status of     3.30        907.50
                      discovery and pending motion for continuance;
                      continue revising draft pretrial statement;
                      discussions with J. Nelson, J. Taylor, and M. Tyson
                      regarding same; email correspondence with M.
                      Ocampo, D. Solis, and D. Tischler regarding
                      changes to discovery and trial schedule; email
                      correspondence with J. DeGroot regarding status
                      report to court.
07/30/2018    JDN     Draft and revise status report ordered by Judge         0.60        255.00
                      Jones; review email to M. Ocampo and from J.
                      DeGroot regarding same.
07/30/2018     JLT    Correspondence.                                         0.20         45.00

                                                  Page | 4

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
07/31/2018      SRJ     Continue revising draft pretrial statement; email      1.30        357.50
                        correspondence with M. Ocampo regarding
                        changes to discovery and trial schedule; email
                        correspondence with J. DeGroot regarding status
                        report to court.
07/31/2018      JDN     Work on status report requested by Judge Jones         0.60        255.00
                        including emails with M. Ocampo, D. Tischler, D.
                        Solis, and J. DeGroot.
07/31/2018     MWT      Revise plaintiff's pretrial statement.                 0.70        157.50

PROFESSIONAL SERVICES:                                                                 $14,897.50


                                      SERVICES SUMMARY
   TIME
  KEEPER     NAME                                      RATE         HOURS              AMOUNT

   SRJ       Shaina R. Johnson                       275.00           18.10             4,977.50
   JDN       James D. Nelson                         425.00            8.80             3,740.00
    JLT      Jesse L. Taylor                         225.00           12.80             2,880.00
    JLT      Jesse L. Taylor                         275.00            1.20               330.00 Reduced to lower rate of
                                                                                                    $225/hour
  MWT        Mark W. Tyson                           225.00           13.20             2,970.00
             TOTAL FOR SERVICES                                       54.10           $14,897.50


COSTS ADVANCED:
    DATE       DESCRIPTION                                                              AMOUNT
               Color Document Production                                                    10.50
               Photocopies Expense                                                           5.70
TOTAL COSTS ADVANCED:                                                                      $16.20




STATEMENT TOTAL:                                                                        $14,913.70




                                                    Page | 5

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
                                                 Page | 6

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com
Tax ID: XX-XXXXXXX

                                                                                           September 10, 2018
                                                                                  Client/Matter No. 8404-0001
                                                                                         Statement No. 538744

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia
RE: Ruiz Fajardo Ingenieros v. Flow Int'l
Claim No.:

INVOICE FOR PROFESSIONAL SERVICES rendered through August 31, 2018:
               TIME
   DATE       KEEPER DESCRIPTION                                                HOURS    AMOUNT

 08/01/2018      SRJ    Continue revising draft pretrial statement; revise       1.70       467.50
                        status report; call with J. DeGroot regarding status
                        report to court; discussions with J. Nelson and M.
                        Tyson regarding same.
 08/01/2018      JLT    Correspondence and discussion with S. Johnson.           0.20        55.00
 08/01/2018    MWT      Continue revising plaintiff's pretrial statement.        1.20       330.00
 08/01/2018    MWT      Continue to review and analyze expert reports and        0.80       220.00
                        exhibits for purpose of revising plaintiff's pretrial
                        statement.
 08/02/2018      SRJ    Continue revising draft pretrial statement; revise       1.00       275.00
                        status report; discussions with J. Nelson and M.
                        Tyson regarding same; review Flow's status report.
 08/02/2018     JDN     Draft and revise plaintiff's pretrial statement;         0.60       255.00
                        revise and finalize RF's status report to Judge
                        Jones.
 08/02/2018      JLT    Review status report and document production.            1.70       467.50
 08/02/2018    MWT      Continue to review client financial documents for        0.60       165.00
                        purpose of revising plaintiff's pretrial statement.
 08/02/2018    MWT      Continue revising plaintiff's pretrial statement.        1.00       275.00

                                                    Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
08/02/2018   MWT      Continue to review complaint for purpose of              0.20        55.00
                      revising plaintiff's pretrial statement.
08/03/2018     SRJ    Continue revising draft pretrial statement; revise       1.40       385.00
                      status report; call with J. DeGroot regarding Flow's
                      document production and stipulated protective
                      order.
08/03/2018    JDN     Revise and finalize plaintiff's pretrial statement;      1.80       765.00
                      analyze Flow's status report to Judge Jones; begin
                      to analyze Flow's document production.
08/03/2018     JLT    Review defendant's status report and responses to        0.40       110.00
                      interrogatories.
08/03/2018   MWT      Continue revising plaintiff's pretrial statement.        0.50       137.50
08/03/2018   MWT      Continue to review client financial documents for        0.30        82.50
                      purpose of revising plaintiff's pretrial statement.
08/06/2018     SRJ    Discussions with J. Taylor regarding Flow's              0.70       192.50
                      document production and discovery dispute.
08/06/2018    JDN     Analyze Flow's document production.                      0.30       127.50
08/06/2018     JLT    Review document production.                              3.10       852.50
08/08/2018     JLT    Document review.                                         0.20        45.00
08/09/2018    JDN     Review Judge Jones's orders; review Flow's               0.60       255.00
                      production.
08/09/2018     JLT    Document review.                                         3.80       855.00
08/09/2018     JLT    Review defendant's amended responses and                 1.70       382.50
                      objections to plaintiff's first set of interrogatories
                      and requests for production of documents.
08/10/2018     JLT    Document review.                                         4.80     1,080.00
08/10/2018     JLT    Call with opposing counsel; discuss depositions.         0.60       135.00
08/13/2018    JDN     Analyze email from M. Ocampo discussing strategy         0.60       255.00
                      options going forward.
08/13/2018     JLT    Document review.                                         2.90       652.50
08/13/2018     JLT    Correspondence with M. Ocampo; review Fed. R.            0.70       157.50
                      Civ. P. 30(b)(6) topics.
08/13/2018     JLT    Draft notice of appearance.                              0.30        67.50
08/15/2018     JLT    Document review.                                         1.00       225.00
08/17/2018     SLK    Meeting with J. Taylor to discuss management of          0.20        30.00
                      plaintiff's production.
08/17/2018     JLT    Document review and organization.                        0.70       157.50
08/20/2018    JDN     Preparation for and conference call with A.              1.20       510.00
                      Escobar, J. DeGroot, and A. Walker to discuss
                      deposition logistics, locations and schedules.


                                                   Page | 2

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
08/20/2018     JLT    Document review; review correspondence for call         0.90        202.50
                      with opposing counsel.
08/20/2018     JLT    Meeting with J. Nelson to discuss next steps.           0.50        112.50
08/20/2018     JLT    Correspondence with opposing counsel; review            0.30         67.50
                      deposition notices.
08/20/2018     JLT    Call with opposing counsel regarding depositions.       0.70        157.50
08/20/2018     JLT    Review                                                  1.40        315.00
                                          .
08/21/2018     SLK    Begin review and classification marking of Flow's       4.40        660.00
                      production.
08/21/2018    JDN     Prepare for approximately ten upcoming fact and         1.20        510.00
                      expert depositions.
08/21/2018     JLT    Organize document production.                           0.30         67.50
08/22/2018     JLT    Review documents and interrogatories.                   2.60        585.00
08/23/2018    JDN     Discuss status and strategy with J. Taylor.             0.30        127.50
08/23/2018     JLT    Document and interrogatory review.                      7.70      1,732.50
08/24/2018     JLT    Analyze complaint and expert reports; prepare           6.70      1,507.50
                                                                       .
08/27/2018    JDN     Work on determining which documents to                  1.20        510.00
                      translate; work on
                                       ; work on preparing for upcoming
                      lay and expert depositions; analyze
                                                          ; confer with J.
                      Taylor regarding depositions and summary
                      judgment; conference call with Flow's counsel on
                      depositions; email to T. Ruiz and M. Ocampo

08/27/2018     JLT    Meeting with J. Nelson; correspondence with M.          8.60      1,935.00
                      Ocampo;                                        ;
                      conference call with opposing counsel.
08/28/2018    JDN     Work on deposition preparation notebook; emails         1.20        510.00
                      with M. Ocampo on deposition schedule; work on
                      review of newly-produced Flow documents.
08/28/2018     JLT    Meeting with J. Nelson and emails with M.               0.30         67.50
                      Ocampo.
08/28/2018     JLT    Revierw Flow documents; emails with M. Ocampo;          2.40        540.00

08/29/2018    JDN     Prepare for seven Ruiz Fajardo depositions and five     2.40      1,020.00
                      Flow depositions including strategy discussions and
                      emails with M. Ocampo and J. Taylor.
08/29/2018     JLT    Correspondence with M. Ocampo.                          0.20         45.00
08/29/2018     JLT    Organize exhibits                                   .   3.50        787.50

                                                  Page | 3

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
08/30/2018      JDN     Prepare for seven Ruiz Fajardo depositions and five      2.10        892.50 Removed half
                        Flow depositions; draft Ruiz Fajardo's motion for
                        partial summary judgment on liability.
08/30/2018      JLT     Revise narrative for depositions; meeting with S.        4.70      1,057.50
                        Kangas to discuss exhibits; document review;
                        meeting with J. Nelson;
                                 .
08/30/2018      JLT     Meeting with J. Nelson; revisions to deposition          2.80        630.00
                        statement of facts; compile exhibits;
                        correspondence with M. Ocampo.
08/31/2018      SLK     Review production to identify documents                  2.20        330.00
                        referenced in factual statement in both English and
                        Spanish.
08/31/2018      SLK     Prepare documents referenced in factual                  1.40        210.00
                        statement for submittal.
08/31/2018      JDN     Prepare for seven Ruiz Fajardo depositions and five      1.80        765.00 Removed half
                        Flow depositions; draft Ruiz Fajardo's motion for
                        partial summary judgment on liability.
08/31/2018      JLT     Review statement of facts; research                      6.10      1,372.50



PROFESSIONAL SERVICES:                                                                  $26,742.50


                                      SERVICES SUMMARY
   TIME
  KEEPER     NAME                                    RATE            HOURS               AMOUNT

   SRJ       Shaina R. Johnson                      275.00                4.80            1,320.00
   SLK       Shane L. Kangas                        150.00                8.20            1,230.00
   JDN       James D. Nelson                        425.00             15.30              6,502.50
    JLT      Jesse L. Taylor                        225.00             66.40             14,940.00
    JLT      Jesse L. Taylor                        275.00                5.40            1,485.00 Discounted to lower rate of
                                                                                                     $225/hour
  MWT        Mark W. Tyson                          275.00                4.60            1,265.00
             TOTAL FOR SERVICES                                      104.70             $26,742.50


COSTS ADVANCED:
    DATE       DESCRIPTION                                                                AMOUNT
               Photocopies Expense                                                            29.25
TOTAL COSTS ADVANCED:                                                                       $29.25


                                                   Page | 4

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
STATEMENT TOTAL:   $26,771.75
www.bpmlaw.com
Tax ID: XX-XXXXXXX

                                                                                             October 22, 2018
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 539240

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia
RE: Ruiz Fajardo Ingenieros v. Flow Int'l
Claim No.:

INVOICE FOR PROFESSIONAL SERVICES rendered through September 30, 2018:
               TIME
   DATE       KEEPER DESCRIPTION                                              HOURS      AMOUNT

 09/04/2018     JDN     Prepare for seven Ruiz Fajardo depositions and five     1.80        765.00 Removed half
                        Flow depositions; consider Ruiz Fajardo's motion
                        for partial summary judgment on liability;
                        conference call with M. Ocampo and J. Taylor.
 09/04/2018      JLT    Draft motion for summary judgment; analyze              3.10        697.50 Removed half
                        settlement and demand letters.
 09/04/2018      JLT    Meeting with J. Nelson to discuss next steps;           0.20         45.00
                        emails with opposing counsel regarding translator.
 09/04/2018      JLT    Review correspondence with M. Ocampo.                   0.20         45.00
 09/04/2018      JLT    Emails with M. Ocampo and M. Malinowski to set          0.50           0.00 No Charge
                        up Skype calls.
 09/04/2018      JLT    Research                                                0.60        135.00
                                    .
 09/04/2018      JLT    Skype call with M. Ocampo.                              0.50        112.50
 09/05/2018     JDN     Emails with M. Ocampo regarding                         2.40      1,020.00
                                    ; emails with J. DeGroot regarding
                        deposition scheduling; emails with J. Taylor
                        regarding interpreters; deposition preparation by
                        Skype meeting.

                                                   Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
09/05/2018     JLT    Document review; correspondence with opposing           2.00        450.00
                      counsel.
09/05/2018     JLT    Skype call with M. Ocampo and Ruiz Fajardo              1.10        247.50
                      employees.
09/05/2018     JLT    Correspondence with M. Ocampo to schedule               1.40        315.00
                      depositions; review correspondence; analyze
                      documents for depositions.
09/06/2018     JLT    Correspondence with M. Ocampo and opposing              0.60        135.00
                      counsel; draft deposition schedule.
09/06/2018     JLT    Deposition preparation; analyze deposition              0.70        157.50
                      documents.
09/06/2018     JLT    Research and draft summary judgment motion.             2.80        630.00 Removed
09/06/2018     JLT    Correspondence with M. Ocampo and opposing              0.30         67.50
                      counsel concerning deposition scheduling.
09/07/2018    JDN     Prepare for seven Ruiz Fajardo depositions and five     2.10        892.50
                      Flow depositions; consider
                                                                 ; strategy
                      discussions with J. Taylor; strategy emails with M.
                      Ocampo; call to liability expert D. Tischler; call to
                      damages expert D. Solis.
09/07/2018     JLT    Correspondence with M. Ocampo; draft deposition         1.00        225.00
                      schedule; discuss schedule with J. Nelson; review
                      translator resumes.
09/07/2018     JLT    Deposition preparation.                                 0.80        180.00
09/07/2018     JLT    Meeting with N. Khachatourians to discuss               0.30         67.50
                      deposition strategy.
09/07/2018     JLT    Correspondence with M. Ocampo and J. Nelson             0.30         67.50
                      regarding deposition schedule.
09/07/2018     JLT    Call with opposing counsel regarding deposition         0.20         45.00
                      schedule; correspondence with J. Nelson.
09/10/2018    JDN     Emails with liability expert D. Tischler; emails with   1.80        765.00
                      damages expert D. Solis; emails regading
                      deposition schedule; prepare for lay witness
                      depositions; prepare for Fed. R. Civ. P. 30(b)(6)
                      depositions.
09/10/2018     JLT    Correspondence; reivew case authority alert.            0.70        157.50
09/10/2018     JLT    Discussion with J. Nelson regarding next steps;         0.40         90.00
                      correspondence with M. Ocampo and opposing
                      counsel regarding deposition schedules.
09/11/2018    JDN     Prepare for twelve RF and Flow lay and expert           1.50        637.50
                      depositions.



                                                  Page | 2

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
09/11/2018     JLT    Correspondence with M. Ocampo and opposing              0.20         45.00
                      counsel.
09/11/2018     JLT    Analyze liability rebuttal expert report;               1.80        405.00
                      correspondence.
09/12/2018     SLK    Prepare reference notebook regarding documents          1.10        165.00
                      referenced in factual statement for submittal.
09/12/2018    JDN     Prepare for twelve RF and Flow lay and expert           2.10        892.50
                      depositions.
09/12/2018     JLT    Correspondence with opposing counsel.                   0.10         22.50
09/12/2018     JLT    Correspondence with opposing counsel and M.             0.50        112.50
                      Ocampo; meeting with J. Nelson to discuss
                      depositions.
09/12/2018     JLT    Review statement of facts and exhibits for              0.70        157.50
                      depositions.
09/12/2018     JLT    Correspondence with M. Ocampo and J. Nelson.            0.10         22.50
09/13/2018    JDN     Prepare for and defend C. Cortes's deposition.          5.00      2,125.00
09/13/2018    JDN     Prepare for twelve RF and Flow lay and expert           2.00        850.00
                      depositions.
09/13/2018     JLT    Correspondence with M. Ocampo.                          0.10         22.50
09/13/2018     JLT    Review correspondence with M. Ocampo and                1.10        247.50
                      opposing counsel; review fact book for
                      depositions.
09/13/2018     JLT    Call with opposing counsel; correspondence with J.      0.30         67.50
                      Nelson; review exhibits for deposition.
09/13/2018     JLT    Deposition of C. Cortes.                                5.50      1,237.50
09/14/2018    JDN     Defend J. Gomez's deposition.                           4.00      1,700.00
09/14/2018    JDN     Prepare for ten RF and Flow lay and expert              2.00        850.00
                      depositions.
09/14/2018     JLT    Deposition of J. Gomez.                                 4.00        900.00
09/14/2018     JLT    Schedule court reporter for depositions; review         1.60        360.00
                      Flow's objections to 30(b)(6) topics.
09/14/2018     JLT    Correspondence with court reporter, J. Nelson, M.       0.40         90.00
                      Ocampo, and opposing counsel.
09/17/2018    JDN     Prepare for J. Gomez, C. Mette, and C. Wakefield        2.10        892.50
                      depositions.
09/17/2018     JLT    Correspondence with M. Ocampo, opposing                 0.20         45.00
                      counsel.
09/17/2018     JLT    Meeting with J. Nelson to discuss deposition            0.30         67.50
                      strategy.
09/17/2018     JLT    Review deposition transcript of J. Gomez.               0.80        180.00


                                                  Page | 3

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
09/17/2018     JLT    Review exhibits to identify potential deposition        1.30        292.50
                      material.
09/17/2018     JLT    Call with opposing counsel regarding deposition         0.10         22.50
                      schedule.
09/17/2018     JLT    Correspondence with opposing counsel.                   0.20         45.00
09/18/2018    JDN     Prepare for and take depositions of J. Gomez and        2.80      1,190.00
                      C. Mette from Flow.
09/18/2018    JDN     Prepare for C. Wakefield's deposition.                  1.40        595.00
09/18/2018    JDN     Skype conference call with Bogota, Columbia co-         0.60        255.00
                      counsel M. Ocampo to discuss deposition status
                      and strategy.
09/18/2018     JLT    Depositions of C. Mette and J. Gomez.                   3.00        675.00
09/18/2018     JLT    Correspondence with M. Ocampo and opposing              0.50        112.50
                      counsel.
09/18/2018     JLT    Meeting with J. Nelson to discuss deposition            0.50        112.50
                      preparation.
09/18/2018     JLT    Conference call with M. Ocampo; discussion with J.      0.80        180.00
                      Nelson and review of documents.
09/19/2018    JDN     Prepare and take C. Wakefield's deposition.             2.80      1,190.00
09/19/2018    JDN     Calls and emails with liability expert D. Tischler to   1.20        510.00
                      prepare for his September 25 deposition.
09/19/2018     JLT    Correspondence with M. Ocampo; review                   0.20         45.00
                      translation notes.
09/19/2018     JLT    Document review for deposition preparation.             1.60        360.00
09/19/2018     JLT    Deposition of C. Wakefield.                             2.90        652.50
09/20/2018     JLT    Correspondence with court reporter and opposing         0.10         22.50
                      counsel regarding deposition rescheduling.
09/20/2018     JLT    Review transcripts of C. Mette and J. Gomez             0.50        112.50
                      depositions.
09/20/2018     JLT    Correspondence with M. Ocampo regarding                 0.10         22.50
                      translation of emails.
09/21/2018     JLT    Correspondence with court reporter; review              0.70        157.50
                      transcript of J. Gomez deposition.
09/21/2018     JLT    Deposition preparation and document review.             1.00        225.00
09/23/2018     JLT    Correspondence with court reporter's office.            0.10         22.50
09/24/2018    JDN     Prepare for and attend C. Gomez's deposition;           4.00      1,700.00
                      forward post-July 2017 operation logs to D. Solis;
                      emails with D. Solis regarding the same; prepare
                      for D. Tischler and R. Fincher depositions; work on
                      producing RF's maintenance logs.
09/24/2018     JLT    Deposition of C. Gomez; rescheduling depositions.       3.70        832.50

                                                   Page | 4

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
09/24/2018      JLT     Correspondence with opposing counsel; expert              0.80       180.00
                        witness deposition preparation; analyze expert
                        reports; discussion with J. Nelson.
09/25/2018      JDN     Prepare for and defend D. Tischler's deposition.          4.70      1,997.50
09/25/2018      JLT     Deposition of D. Tischler.                                4.70      1,057.50
09/26/2018      SLK     Review client to documents to locate original             0.40        60.00
                        version of the 2013 business plan.
09/26/2018      JDN     Prepare for T. Ruiz's deposition; emails with M.          1.20       510.00
                        Ocampo; call with D. Solis.
09/26/2018      JLT     Call with opposing counsel.                               0.30        67.50
09/26/2018      JLT     Correspondence with M. Ocampo, J. Nelson, and S.          0.10        22.50
                        Kangas.
09/27/2018      JDN     Prepare for T. Ruiz's deposition; prepare for J.          1.20       510.00
                        Ramirez's deposition; emails to expert D. Tischler;
                        call from expert D. Tischler; produce maintenance
                        logs.
09/27/2018      JLT     Discussion with J. Nelson; correspondence with            0.30        67.50
                        court reporter.
09/27/2018      JLT     Call with opposing counsel; correspondence with S.        0.10        22.50
                        Kangas.
09/27/2018      JLT     Correspondence with M. Ocampo and opposing                0.30        67.50
                        counsel.
09/27/2018      JLT     Review maintenance logs.                                  1.90       427.50
09/28/2018      JDN     Defend T. Ruiz and J. Raimirez depositions.               8.00      3,400.00
09/28/2018      JLT     Depositions of T. Ruiz and J. Ramirez.                    8.00      1,800.00

PROFESSIONAL SERVICES:                                                                   $38,930.00


                                      SERVICES SUMMARY
   TIME
  KEEPER     NAME                                      RATE           HOURS               AMOUNT

   SLK       Shane L. Kangas                          150.00               1.50             225.00
   JDN       James D. Nelson                          425.00             54.70            23,247.50
    JLT      Jesse L. Taylor                            0.00               0.50                0.00
    JLT      Jesse L. Taylor                          225.00             68.70            15,457.50
             TOTAL FOR SERVICES                                         125.40           $38,930.00




                                                     Page | 5

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
COSTS ADVANCED:
    DATE       DESCRIPTION                                                              AMOUNT
09/11/2018     Federal Express Corporation 8404-0001 6/25/18 FedEx                          34.31
               Delivery to D. Tischler.
               Photocopies Expense                                                         108.75
TOTAL COSTS ADVANCED:                                                                    $143.06




STATEMENT TOTAL:                                                                        $39,073.06




                                                  Page | 6

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com
Tax ID: XX-XXXXXXX

                                                                                            November 6, 2018
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 539379

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia
RE: Ruiz Fajardo Ingenieros v. Flow Int'l
Claim No.:

INVOICE FOR PROFESSIONAL SERVICES rendered through October 31, 2018:
               TIME
   DATE       KEEPER DESCRIPTION                                             HOURS       AMOUNT

 10/01/2018     JDN     Work on supplementing RF's liability and damages        0.60        255.00
                        experts' reports with deposition testimony.
 10/01/2018      JLT    Meeting with J. Nelson to discuss                       0.20         45.00
                                               ; deposition transcripts.
 10/01/2018      JLT    Correspondence with D. Tischler, D. Solis, and M.       0.60        135.00
                        Ocampo.
 10/01/2018      JLT    Research                                                1.40        315.00

                                            .
 10/02/2018      JLT    Correspondence with J. Nelson, opposing counsel,        0.50        112.50
                        and court reporter; review Exhibit 28 (Tischler
                        notes).
 10/02/2018      JLT    Correspondence with opposing counsel; review            0.30         67.50

                          .
 10/03/2018      JLT    Correspondence with M. Ocampo; review                   2.30        517.50
                        deposition testimony of D. Tischler; prepare to
                        respond to summary judgment motion.



                                                   Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
10/03/2018     JLT    Meeting with J. Nelson to discuss response to           0.20         45.00
                      summary judgment motion.
10/04/2018     JLT    Analyze deposition testimony to incorporate into        1.00        225.00
                      statement of facts.
10/04/2018     JLT    Correspondence with J. Nelson and D. Tischler           0.20         45.00
                      about supplemental report.
10/04/2018     JLT    Analyze deposition testimony of T. Ruiz, J. Gomez,      4.00        900.00
                      and C. Cortez, record new information, and
                      incorporate deposition testimony into statement
                      of facts.
10/04/2018     JLT    Call with D. Tischler regarding expert report;          0.30         67.50
                      correspondence with J. Nelson regarding same.
10/08/2018    JDN     Work on updating D. Tischler and D. Solis's expert      0.40        170.00
                      reports
10/08/2018    JDN     Work on developing the trial theme                      0.60        255.00




10/08/2018     JLT    Correspondence with J. Nelson, M. Ocampo, D.            1.50        337.50
                      Tischler, and opposing counsel regarding
                      deposition scheduling, supplemental expert
                      reports, and trial preparation.
10/08/2018     JLT    Review expert reports to advise D. Tischler.            0.30         67.50
10/09/2018    JDN     Prepare for and attend an extensive Skype               0.90        382.50
                      conference with T. Ruiz and M. Ocampo to discuss



10/09/2018     JLT    Correspondence with J. Nelson; edits to statement       1.60        360.00
                      of facts to incorporate deposition testimony.
10/10/2018     JLT    Correspondence with D. Tischler and M. Ocampo.          0.30         67.50
10/10/2018     JLT    Call with J. DeGroot; D. Solis; deposition              0.30         67.50
                      scheduling.
10/10/2018     JLT    Discussion with J. Nelson; review document              1.30        292.50
                      production and submit documents for translation;
                      correspondence with S. Kangas regarding same.
10/11/2018    JDN     Work on liability                                       1.20        510.00

10/11/2018     JLT    Correspondence with J. DeGroot, D. Tischler;            1.60        360.00
                      update statement of facts; review document
                      production.
10/11/2018     JLT    Analyze Supplemental report of D. Tischler;             3.00        675.00
                      comments and correspondence with D. Tischler
                      regarding same.

                                                  Page | 2

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
10/12/2018    JDN     Work on liability                                       2.80      1,190.00
                            work on damages

10/12/2018     JLT    Analyze supplemental report of D. Solis;                0.50        112.50
                      correspondence with J. Nelson regarding same.
10/12/2018     JLT    Correspondence with D. Solis and J. Nelson              0.10         22.50
                      regarding finalization of expert report.
10/12/2018     JLT    Correspondence with M. Ocampo and D. Tischler           0.10         22.50
                      regarding answers to D. Tischler's questions.
10/12/2018     JLT    Correspondence with D. Tischler.                        0.10         22.50
10/12/2018     JLT    Correspondence with opposing counsel; telephone         0.40         90.00
                      call with D. Tischler.
10/12/2018     JLT    Review supplemental report of D. Tischler; draft        0.80        180.00
                      comments; compile exhibits; correspondence with
                      J. Nelson and D. Tischler regarding same.
10/13/2018     JLT    Compile Tischler exhibits; correspondence with          0.90        202.50
                      opposing counsel regarding same.
10/15/2018     JLT    Correspondence with opposing counsel.                   0.10         22.50
10/16/2018    JDN     Call from A. Escobar regarding D. Tischler's            0.30        127.50
                      supplemental report and email to J. Taylor
                      regarding the same.
10/16/2018     JLT    Correspondence with D. Tischler regarding               0.20         45.00
                      scheduling depositions; correspondence with J.
                      Nelson and opposing counsel regarding same.
10/16/2018     JLT    Research revocation and breach of warranty              1.20        270.00 Removed half
                      claims.
10/16/2018     JLT    Correspondence with J. DeGroot and D. Tischler          0.10         22.50
                      regarding rescheduling deposition.
10/17/2018     SLK    Identify additional documents for translation.          0.80        120.00
10/17/2018    JDN     Analyze dismissing rescission claim with J. Taylor;     0.30        127.50 Removed half
                      discuss D. Tischler's deposition with J. Taylor.
10/17/2018     JLT    Discussion with J. Nelson regarding deposition and      0.30         67.50
                      expert testimony/strategy; correspondence with D.
                      Tischler and opposing counsel.
10/17/2018     JLT    Deposition preparation; review D. Tischler              1.20        270.00
                      supplemental report and exhibits.
10/17/2018     JLT    Call with D. Tischler.                                  0.10         22.50
10/17/2018     JLT    Correspondence with S. Kangas about Spanish             1.50        337.50
                      document translation; document review; exhibit
                      organization.
10/18/2018    JDN     Analyze email from M. Ocampo regarding updates          0.20         85.00
                      to system.

                                                  Page | 3

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
10/18/2018    JDN     Draft mandatory plaintiff's pretrial statement.         0.30        127.50
10/18/2018    JDN     Prepare for the continuation of liability expert D.     0.40        170.00
                      Tischler's expert deposition.
10/18/2018     JLT    Correspondence and telephone call with D.               2.00        450.00
                      Tischler regarding deposition notes; discussion
                      with J. Nelson regarding same; deposition
                      preparation and review of expert reports.
10/18/2018     JLT    Deposition of D. Tischler and correspondence with       5.80      1,305.00
                      J. Nelson regarding same.
10/19/2018     JLT    Correspondence with D. Tischler.                        0.10         22.50
10/19/2018     JLT    Correspondence and telephone call with opposing         0.20         45.00
                      counsel regarding expert reports and deposition
                      rescheduling.
10/19/2018     JLT    Correspondence with D. Tischler and opposing            0.20         45.00
                      counsel regarding deposition rescheduling.
10/19/2018     JLT    Call with D. Tischler.                                  0.20         45.00
10/23/2018    JDN     Discuss rescission claim and summary judgment           0.30        127.50 Removed half
                      schedule with A. Escobar and J. DeGroot.
10/23/2018     JLT    Correspondence with opposing counsel, D.                0.20         45.00
                      Tischler, and J. Nelson concerning deposition
                      schedule.
10/23/2018     JLT    Deposition preparation and deposition of D.             1.20        270.00
                      Tischler.
10/23/2018     JLT    Call with D. Tischler to recap deposition and           0.10         22.50
                      discuss next steps.
10/24/2018    JDN     Work on opposition to Flow's motion for summary         1.10        467.50
                      judgment by analyzing under what circumstances a
                      consequential damages exclusion may survive
                      where a limited repair remedy has failed of its
                      essential purpose.
10/25/2018    JDN     Work on opposition to Flow's motion for summary         2.40      1,020.00
                      judgment by analyzing under what circumstances a
                      consequential damages exclusion may survive
                      where a limited repair remedy has failed of its
                      essential purpose.
10/25/2018    JDN     Call from J. DeGroot to meet and confer regarding       0.10         42.50
                      Flow's motion for partial summary judgment and
                      to discuss a potentially sensitive summary
                      judgment motion exhibit.
10/26/2018    JDN     Analyze Flow's motion for partial summary               2.40      1,020.00
                      judgment and supporting declaration and begin
                      RF's opposition.


                                                  Page | 4

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
10/26/2018      JLT     Review Flow's motion for partial summary                 6.00      1,350.00
                        judgment; research cited case authority.
10/29/2018      JDN     Work on RA's opposition to Flow's motion for             2.10       892.50
                        partial summary judgment.
10/29/2018      JDN     Work on liability expert D. Tischler's direct            0.60       255.00
                        examination.
10/29/2018      JDN     Work on damages expert D. Solis's direct                 0.50       212.50
                        examination.
10/29/2018      JDN     Work on RA's opening statement and closing               0.70       297.50
                        argument.
10/29/2018      JLT     Analyze summary judgment motion and exhibits;            6.50      1,462.50
                        research breach of warranty, consequential
                        damages; draft opposition to motion.
10/30/2018      JDN     Work on RA's opposition to Flow's motion for             0.90       382.50
                        partial summary judgment.
10/30/2018      JLT     Research express and implied warranties; review          6.90      1,552.50
                        deposition transcripts; draft opposition to
                        summary judgment.
10/31/2018      JLT     Draft J. Nelson declaration; organize exhibits for       5.80      1,305.00
                        declaration; correspondence with S. Kangas; edits
                        to opposition motion; review supplemental R.
                        Fincher report.

PROFESSIONAL SERVICES:                                                                  $22,570.00


                                      SERVICES SUMMARY
   TIME
  KEEPER     NAME                                      RATE             HOURS            AMOUNT

   SLK       Shane L. Kangas                         150.00               0.80             120.00
   JDN       James D. Nelson                         425.00              19.10            8,117.50
    JLT      Jesse L. Taylor                         225.00              63.70           14,332.50
             TOTAL FOR SERVICES                                          83.60          $22,570.00


COSTS ADVANCED:
    DATE       DESCRIPTION                                                                AMOUNT
               Photocopies Expense                                                            7.80
TOTAL COSTS ADVANCED:                                                                        $7.80




                                                    Page | 5

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
STATEMENT TOTAL:   $22,577.80
www.bpmlaw.com
Tax ID: XX-XXXXXXX

                                                                                            December 5, 2018
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 539683

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia
RE: Ruiz Fajardo Ingenieros v. Flow Int'l
Claim No.:

INVOICE FOR PROFESSIONAL SERVICES rendered through November 30, 2018:
               TIME
   DATE       KEEPER DESCRIPTION                                               HOURS     AMOUNT

 11/02/2018     JDN     Work on RF's opposition to Flow's motion for            2.10        892.50
                        partial summary judgment.
 11/02/2018      JLT    Research additional case authority for opposition       6.70      1,507.50
                        motion; edits to motion; discussion with J. Nelson
                        regarding opposition to motion.
 11/05/2018      SLK    Review finished translations for accuracy and           0.20         30.00
                        completion of declaration.
 11/05/2018     JDN     Work on RF's opposition to Flow's motion for            2.40      1,020.00
                        partial summary judgment.
 11/05/2018      JLT    Analyze new translated documents; draft                 3.50        787.50
                        opposition to motion; correspondence with J.
                        Nelson; alterations to declaration of J. Nelson.
 11/05/2018      JLT    Incorporate edits to opposition draft.                  1.90        427.50
 11/06/2018     JDN     Work on RF's opposition to Flow's motion for            2.10        892.50
                        partial summary judgment.
 11/06/2018     JDN     Draft and revise RF's opposition brief, declaration,    1.60        680.00
                        and exhibits to Flow's motion for partial summary
                        judgment.



                                                    Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
11/06/2018     JLT    Research warranty remedies; discussion with J.          4.60      1,035.00
                      Nelson; edits to opposition to motion.
11/07/2018     SLK    Begin preparing exhibits to opposition to motion        1.30        195.00
                      for summary judgment.
11/07/2018    JDN     Work on Ruiz Fajardo's opposition to Flow's             5.50      2,337.50
                      motion for partial summary judgment.
11/07/2018    JDN     Work on planning trial preparation (including           0.50        212.50
                      deposition excerpts, D. Tischler direct, D. Solis
                      direct, opening, closing, and jury instructions).
11/07/2018     JLT    Meeting with J. Nelson to discuss next steps for        0.50        112.50
                      trial preparation.
11/07/2018     JLT    Edits to opposition brief and declaration of J.         6.00      1,350.00
                      Nelson; analyze deposition testimony transcripts
                      and note pertinent excerpts.
11/08/2018     SLK    Finish preparing exhibits to opposition to motion       1.10        165.00
                      for summary judgment.
11/08/2018     SLK    Revise response to defendant's motion for partial       1.60        240.00
                      summary judgment and complete citations to
                      exhibits.
11/08/2018    JDN     Work on RF's opposition to Flow's motion for            4.00      1,700.00
                      partial summary judgment.
11/08/2018     JLT    Edits to opposition motion; extract deposition          6.70      1,507.50
                      transcripts; organize exhibits; edits to J. Nelson
                      declaration.
11/09/2018    JDN     Finalize and file RF's opposition brief, declaration,   2.00        850.00
                      and exhibits in opposition to Flow's motion for
                      partial summary judgment.
11/09/2018     JLT    Discussion with S. Kangas regarding exhibits and        0.70        157.50
                      opposition.
11/12/2018    JDN     Check the "as filed" versions of RF's summary           0.30        127.50
                      judgment opposition brief, declaration, exhibits,
                      and proposed order for accuracy and determine
                      the appropriate form for Judge Jones's chambers
                      copies.
11/12/2018     JLT    Confirm opposition filings with court.                  0.30         67.50
11/16/2018     JLT    Analyze Flow's reply brief and exhibits;                0.60        135.00
                      correspondence with J. Nelson.
11/17/2018     JLT    Telephone call with J. Nelson to discuss filing of a    0.20         45.00
                      praecipe.
11/19/2018     SLK    Prepare praecipe to declaration in support of           0.20         30.00
                      opposition to defendant's motion for summary
                      judgment.


                                                  Page | 2

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
11/19/2018      SLK    Identify and prepare additional documents for           1.30        195.00
                       declaration in support of opposition to defendant's
                       motion for partial summary judgment.
11/19/2018     JDN     Analyze Flow's reply in support of its motion for       1.20        510.00
                       partial summary judgment; create praecipe adding
                       translators' affidavits to J. Nelson declaration
                       exhibits.
11/19/2018      JLT    Research, draft, and prepare amended exhibits for       2.60        585.00
                       praecipe; correspondence with M. Ocampo, S.
                       Kangas, L. Brown, and J. Nelson regarding same.
11/19/2018      JLT    Review and analyze Flow's motion for partial            1.80        405.00
                       summary judgment, reply brief, and corresponding
                       exhibits.
11/20/2018     JDN     Continue to analyze Flow's reply in support of its      0.90        382.50
                       motion for partial summary judgment; continue to
                       create praecipe adding translators' affidavits to J.
                       Nelson declaration exhibits.
11/20/2018      JLT    Research local court rules for courtesy pleadings;      0.60        135.00
                       correspondence with L. Brown to serve hard copies
                       to chambers.
11/20/2018      JLT    Review RF's preliminary pretrial statement; draft       1.10        247.50
                       new pretrial statement.
11/20/2018      JLT    Annotate deposition testimony of T. Ruiz.               1.80        405.00
11/21/2018     JDN     Continue to analyze Flow's reply in support of its      0.60        255.00
                       motion for partial summary judgment.
11/21/2018      JLT    Review expert witness questions; review Flow's          3.60        810.00
                       supplemental motion; analyze translation
                       requirements; analyze motions for summary
                       judgment.
11/26/2018      JLT    Correspondence with opposing counsel regarding          0.30         67.50
                       deposition recordings; analyze Flow's
                       supplemental motion to strike.
11/27/2018      JLT    Analyze direct examination templates;                   3.00        675.00
                       correspondence with D. Tischler; review of
                       motions for summary judgment.
11/28/2018     JDN     Analyze Flow's surreply in support of its motion to     0.60        255.00
                       strike.

PROFESSIONAL SERVICES:                                                                 $21,432.50




                                                  Page | 3

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
                                     SERVICES SUMMARY
   TIME
  KEEPER    NAME                                     RATE           HOURS              AMOUNT

   SLK      Shane L. Kangas                        150.00              5.70               855.00
   JDN      James D. Nelson                        425.00             23.80            10,115.00
   JLT      Jesse L. Taylor                        225.00             46.50            10,462.50
            TOTAL FOR SERVICES                                        76.00           $21,432.50


COSTS ADVANCED:
   DATE        DESCRIPTION                                                              AMOUNT
               Photocopies Expense                                                          13.50
TOTAL COSTS ADVANCED:                                                                      $13.50




STATEMENT TOTAL:                                                                        $21,446.00




                                                  Page | 4

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com
Tax ID: XX-XXXXXXX

                                                                                             January 14, 2019
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 540241

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia
RE: Ruiz Fajardo Ingenieros v. Flow Int'l
Claim No.:

INVOICE FOR PROFESSIONAL SERVICES rendered through December 31, 2018:
               TIME
   DATE       KEEPER DESCRIPTION                                              HOURS      AMOUNT

 12/03/2018      JLT    Correspondence with opposing counsel and M.             4.50      1,012.50
                        Ocampo; edits to pretrial statement; review
                        sample pretrial orders; analyze Flow's answer to
                        complaint.
 12/04/2018     JDN     Work on plaintiff's pretrial statement; prepare for     1.20        510.00
                        teleconference with opposing counsel; strategy
                        discussions with M. Ocampo.
 12/04/2018      JLT    Analyze expert report of D. Tischler and draft          4.50      1,012.50
                        direct examination questions.
 12/05/2018     JDN     Preparation for and conference call with A.             0.60        255.00
                        Escobar, J. DeGroot, and A. Walker representing
                        Flow regarding pretrial order process, motions in
                        limine, and deposition videos.
 12/05/2018      JLT    Conference call with opposing counsel to discuss        0.40         90.00
                        pretrial motions and deadlines.
 12/05/2018      JLT    Review correspondence and draft direct                  1.50        337.50
                        examination outlines.
 12/06/2018      SRJ    Discussion with J. Nelson and J. Taylor regarding       1.10        302.50
                        case status, depositions, and deadlines for trial
                        preparations.

                                                   Page | 1

  Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
12/06/2018     JLT    Meeting with S. Johnson to discuss summary               0.50       112.50
                      judgment, next steps.
12/07/2018     SRJ    Review summary judgment briefing to determine            3.30       907.50
                      legal issues likely remaining for trial.
12/07/2018     JLT    Correspondence with court regarding courtesy             0.20        45.00
                      copies of filings.
12/08/2018    JDN     Plan Ruiz Fajardo's trial presentation focusing on       1.20       510.00
                      the T. Ruiz direct examination and the D. Tischler
                      direct examination.
12/10/2018     SRJ    Continue to analyze issues to be addressed for           1.70       467.50
                      trial, including use of deposition videos and
                      proposed changes to deadlines; discussions with J.
                      Nelson regarding same; email correspondence
                      with J. DeGroot regarding schedule changes.
12/11/2018     SRJ    Continue to analyze issues to be addressed for           1.50       412.50
                      trial, including use of deposition videos and
                      proposed changes to deadlines; discussions with J.
                      Nelson regarding same.
12/12/2018     SRJ    Continue to analyze issues to be addressed for           3.70     1,017.50
                      trial, including use of deposition videos and
                      proposed changes to deadlines; begin to review
                      deposition transcripts for use at trial; discussions
                      with J. Nelson regarding same.
12/12/2018     JLT    Correspondence with S. Johnson and opposing              0.20        45.00
                      counsel regarding depositions, video recordings,
                      and expert reports.
12/13/2018     SRJ    Continue to analyze issues to be addressed for           2.50       687.50
                      trial, including motions in limine to prepare for call
                      with opposing counsel; discussions with J. Taylor
                      regarding same.
12/13/2018     JLT    Discussion with S. Johnson regarding motions for         0.20        45.00
                      summary judgment.
12/13/2018     JLT    Review sample motions in limine to prepare for           1.00       225.00
                      discussion with opposing counsel.
12/14/2018     SRJ    Continue to analyze issues to be addressed for           5.70     1,567.50
                      trial, including motions in limine to prepare for call
                      with opposing counsel; discussions with J. Taylor
                      and J. Nelson regarding same; call with J. DeGroot
                      regarding same; begin to review expert reports in
                      order to determine if we want to exclude any
                      testimony.
12/14/2018    JDN     Prepare for and attend telephone conference with         1.20       510.00
                      opposing counsel J. DeGroot to discuss motions in
                      limine.

                                                  Page | 2

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
12/14/2018     JLT    Meeting with J. Nelson and S. Johnson to discuss        0.70        157.50
                      motions in limine.
12/14/2018     JLT    Research potential motions in limine.                   0.50        112.50
12/14/2018     JLT    Call with opposing counsel to discuss motions in        1.20        270.00
                      limine; organize and discuss expert reports and
                      strategy with S. Johnson.
12/17/2018     SRJ    Continue to analyze issues to be addressed for          4.00      1,100.00
                      trial; discussions with J. Taylor regarding pretrial
                      statement revisions; continue to review expert
                      reports in order to determine if we want to
                      exclude any testimony.
12/17/2018     JLT    Edits to plaintiff's pretrial statement.                1.90        427.50
12/17/2018     JLT    Discuss pretrial statement and next steps with S.       0.30         67.50
                      Johnson.
12/17/2018     JLT    Edits to pretrial statement; organize exhibits for      3.20        720.00
                      pretrial statement.
12/18/2018     SRJ    Continue to analyze issues to be addressed for          6.80      1,870.00
                      trial; discussions with J. Taylor regarding pretrial
                      statement revisions; continue to review expert
                      reports and deposition transcripts in order to
                      determine if we want to exclude any testimony;
                      email correspondence with J. DeGroot regarding
                      agreed motions in limine.
12/18/2018    JDN     Work on RF's response to J. DeGroot's email             0.60        255.00
                      proposal precluding liability experts from testifying
                      about lost revenues.
12/18/2018    JDN     Work on cross examination of Flow's liability           0.30        127.50
                      expert R. Fincher.
12/18/2018    JDN     Work on direct examination of RF's liability expert     0.30        127.50
                      D. Tischler.
12/18/2018     JLT    Meeting with S. Johnson and J. Nelson to discuss        0.50        112.50
                      motions in limine.
12/18/2018     JLT    Travel to DLA Piper and back to collect hard drive      0.60        135.00
                      containing deposition video recordings.
12/18/2018     JLT    Review and organize deposition videos.                  0.50        112.50
12/19/2018     SRJ    Continue to analyze issues to be addressed for          6.20      1,705.00
                      trial; discussions with J. Taylor regarding pretrial
                      statement revisions, translations and exhibit
                      issues; continue to review expert reports and
                      deposition transcripts in order to determine if we
                      want to exclude any testimony.
12/19/2018     JLT    Review                                                  1.40        315.00
                                                                       .

                                                   Page | 3

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
12/19/2018     JLT    Edits to plaintiff's pretrial statement; compile        1.50        337.50
                      exhibits for same; meeting with S. Johnson to
                      discuss outstanding issues with pretrial statement
                      and translation projects.
12/20/2018     SRJ    Continue to analyze issues to be addressed for          6.20      1,705.00
                      trial; discussions with J. Taylor regarding pretrial
                      statement revisions; translations and exhibit
                      issues; continue to review expert reports and
                      deposition transcripts in order to determine if we
                      want to exclude any testimony.
12/20/2018     SLK    Begin preparing template of maintenance logs for        0.50         75.00
                      use in translations.
12/20/2018    JDN     Work on plaintiff's pretrial statement; work on         0.60        255.00
                      obtaining needed translations; work on listing
                      deposition excerpts.
12/20/2018     JLT    Edits to pretrial statement exhibits.                   1.50        337.50
12/20/2018     JLT    Review Judge Jones' courtroom procedures; call          0.30         67.50
                      court deputy.
12/20/2018     JLT    Meeting with S. Johnson to discuss translation          0.80        180.00
                      procedures, pretrial statement, and strategy.
12/21/2018     SRJ    Continue to analyze issues to be addressed for          5.60      1,540.00
                      trial; discussions with J. Taylor regarding pretrial
                      statement revisions, translations and exhibit
                      issues; continue to review deposition transcripts in
                      order to determine what portions of testimony we
                      want to present at trial.
12/21/2018    JDN     Work on plaintiff's pretrial statement; work on         1.50        637.50
                      deposition designations; work on trial
                      exhibits/translations.
12/21/2018     JLT    Meeting with S. Johnson and J. Nelson to discuss        0.50        112.50
                      pretrial statement and video depositions.
12/21/2018     JLT    Edits to pretrial statement; organization of pretrial   2.60        585.00
                      statement exhibits and discussion with S. Kangas
                      regarding same.
12/24/2018    JDN     Work on J. Gomez (Flow), C. Mette, and J. Gomez         2.40      1,020.00
                      (RF) deposition designations.
12/26/2018     SRJ    Continue to analyze issues to be addressed for          6.70      1,842.50
                      trial; discussions with J. Taylor, J. Nelson and S.
                      Kangas regarding pretrial statement revisions, start
                      translations, and exhibit issues; continue to review
                      deposition transcripts in order to determine what
                      portions of testimony we want to present at trial.
12/26/2018     SLK    Continue preparing pretrial statement and               5.90        885.00
                      exhibits.

                                                  Page | 4

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
12/26/2018     JDN     Discuss our strategy for deposition designations        0.60        255.00
                       with S. Johnson and J. Taylor.
12/26/2018     JDN     Designate portions of J. Ramirez's deposition.          1.50        637.50
12/26/2018     JDN     Designate portions of C. Cortes's deposition.           2.40      1,020.00
12/26/2018     JDN     Designate portions of C. Gomez's deposition.            1.20        510.00
12/26/2018      JLT    Review and note deposition testimony; research          5.50      1,237.50
                       and draft proposed jury instructions; meeting with
                       J. Nelson and S. Johnson to discuss deposition
                       testimony and strategy.
12/27/2018      SRJ    Continue to analyze issues to be addressed for          5.00      1,375.00
                       trial; discussions with J. Taylor, J. Nelson, and S.
                       Kangas regarding pretrial statement revisions, start
                       translations, and exhibit issues; continue to review
                       deposition transcripts in order to determine what
                       portions of testimony we want to present at trial;
                       review order granting in part and denying in part
                       defendant's motion for summary judgment; email
                       correspondence with M. Ocampo and T. Ruiz
                       regarding same.
12/27/2018      SLK    Continue preparing pretrial statement and               6.90      1,035.00
                       exhibits.
12/27/2018     JDN     Designate portions of C. Wakefield's deposition.        0.90        382.50
12/27/2018     JDN     Analyze Judge Jones's order on summary judgment         0.60        255.00
                       and convey it to T. Ruiz and M. Ocampo.
12/27/2018     JDN     Designate portions of T. Ruiz's deposition.             1.80        765.00
12/27/2018     JDN     Review and revise plaintiff's pretrial statement.       1.20        510.00
12/27/2018      JLT    Edits to pretrial statement; organize exhibits to       2.80        630.00
                       same.
12/27/2018      JLT    Analyze court's order granting/denying summary          0.60        135.00
                       judgment.
12/28/2018      SRJ    Continue to analyze issues to be addressed for          3.50        962.50
                       trial; discussions with J. Taylor, J. Nelson, and S.
                       Kangas regarding pretrial statement revisions,
                       translations, and exhibit issues.
12/28/2018      SLK    Finish preparing pretrial statement and exhibits.       6.40        960.00
12/28/2018     JDN     Revise and finalize plaintiff's pretrial statement.     2.40      1,020.00
12/28/2018      JLT    Review pretrial statement; discuss same with S.         0.70        157.50
                       Johnson.
12/31/2018     JDN     Work on RF's proposed jury instructions.                0.60        255.00

PROFESSIONAL SERVICES:                                                                 $39,370.00



                                                    Page | 5

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
                                     SERVICES SUMMARY
   TIME
  KEEPER     NAME                                    RATE           HOURS              AMOUNT

   SRJ       Shaina R. Johnson                     275.00             63.50            17,462.50
   SLK       Shane L. Kangas                       150.00             19.70             2,955.00
   JDN       James D. Nelson                       425.00             23.10             9,817.50
    JLT      Jesse L. Taylor                       225.00             40.60             9,135.00
             TOTAL FOR SERVICES                                      146.90           $39,370.00


COSTS ADVANCED:
    DATE       DESCRIPTION                                                              AMOUNT
12/07/2018     Washington Federal Savings/Card Member Services SLK: 8404                   838.75
               -0001 10/31/18 The Word Point - Certified Spanish to English
               Translator.
12/27/2018     Solis Financial Forensics 8404-0001 File review/discussion                1,200.00
               with JDN.
12/27/2018     dtischler Consulting, LLC 8404-0001 Supplemental expert                 18,749.27
               report and depositions.
12/27/2018     Solis Financial Forensics 8404-0001 File review/supplemental              4,800.00
               analysis and report discussion with J.Taylor.
               Color Document Production                                                   196.00
               Photocopies Expense                                                         183.15
TOTAL COSTS ADVANCED:                                                                 $25,967.17




STATEMENT TOTAL:                                                                        $65,337.17




                                                  Page | 6

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
                                                 Page | 7

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
www.bpmlaw.com
Tax ID: XX-XXXXXXX


                                                                                            February 13, 2019
                                                                                 Client/Matter No. 8404-0001
                                                                                        Statement No. 540502

Tulio Ruiz
Ruiz Fajardo Ingenieros Asociados, S.A.S.
Calle 104 No. 14A-45
Oficinia 304 Centro Empresarial 104
Bogota Colombia
RE: Ruiz Fajardo Ingenieros v. Flow Int'l
Claim No.:

INVOICE FOR PROFESSIONAL SERVICES rendered through January 31, 2019:
               TIME
   DATE       KEEPER DESCRIPTION                                               HOURS     AMOUNT

 01/02/2019     SRJ     Continue to analyze issues to be addressed for           4.20     1,155.00
                        trial; discussions with J. Taylor, J. Nelson, and S.
                        Kangas regarding jury instructions, preparing
                        testimony, translations, and exhibit issues;
                        attend court room technology training session.
 01/02/2019     SLK     Finish preparing template of maintenance logs            2.30      345.00
                        for use by translator.
 01/02/2019     SLK     Emails with defense counsel regarding exhibits           0.20       30.00
                        to pretrial disclosure.
 01/02/2019     JDN     Draft RF's proposed jury instructions.                   1.20      510.00
 01/02/2019     JDN     Draft T. Ruiz's direct testimony.                        4.80     2,040.00
 01/02/2019     JDN     Attend mandatory courtroom technology training           1.20      510.00
                        at U.S. District Court.
 01/02/2019     JLT     Travel to/from and attend courtroom technology           2.00      450.00
                        training in preparation for trial.
 01/02/2019     JLT     Research and draft proposed jury instructions.           6.30     1,417.50




                                                    Page | 1

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
01/03/2019     SRJ    Continue to analyze issues to be addressed for          4.00      1,100.00
                      trial; discussions with J. Taylor, J. Nelson, and S.
                      Kangas regarding jury instructions, preparing
                      testimony, translations, and exhibit issues;
                      review and revise jury instructions.
01/03/2019     SLK    Submittal of translation order and requirements         0.20         30.00
                      to The Word Point.
01/03/2019    JDN     Draft T. Ruiz direct examination.                       1.20        510.00
01/03/2019    JDN     Draft D. Tischler direct examination.                   1.20        510.00
01/03/2019    JDN     Draft D. Solis direct examination.                      1.10        467.50
01/03/2019    JDN     Draft R. Fincher cross examination.                     1.30        552.50
01/03/2019    JDN     Draft RF's proposed jury instructions.                  1.10        467.50
01/03/2019     JLT    Review direct examination materials and meet            1.00        225.00
                      with S. Johnson and J. Nelson to discuss.
01/03/2019     JLT    Research and draft jury instructions; meet with S.      6.50      1,462.50
                      Johnson to discuss same.
01/04/2019     SRJ    Continue to analyze issues to be addressed for          6.70      1,842.50
                      trial; discussions with J. Taylor, J. Nelson, and S.
                      Kangas regarding jury instructions, preparing
                      testimony, anticipated trial length, and
                      deposition video issues; continue to review and
                      revise jury instructions; call with J. DeGroot and
                      A. Escobar regarding trial length; email
                      correspondence regarding same.
01/04/2019     SLK    Prepare working copy of pretrial statement              2.80        420.00
                      exhibits.
01/04/2019     SLK    Review video transcripts to determine running           0.60         90.00
                      time per judge's request.
01/04/2019    JDN     Work on T. Ruiz direct examination.                     5.30      2,252.50
01/04/2019    JDN     Work on RF's proposed jury instructions.                0.30        127.50
01/04/2019    JDN     Work on RF's response to Judge Jones's in-court         0.30        127.50
                      deputy V. Ericksen's email regarding our prior
                      estimate of five days of trial time.
01/04/2019     JLT    Discuss trial timeline with S. Johnson and J.           0.50        112.50
                      Nelson.
01/04/2019     JLT    Research and edit jury instructions; meeting with       3.20        720.00
                      S. Johnson to discuss same.
01/04/2019     JLT    Draft expert report index for D. Tischler.              1.00        225.00
01/05/2019    JDN     Work on T. Ruiz direct examination.                     3.00      1,275.00




                                                  Page | 2

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
01/07/2019     SRJ    Continue to analyze issues to be addressed for          5.90      1,622.50
                      trial; discussions with J. Taylor, J. Nelson
                      regarding jury instructions, preparing testimony,
                      and deposition video issues; continue to review
                      and revise jury instructions; phone call with J.
                      DeGroot regarding pretrial conference; email
                      correspondence regarding same; begin to
                      prepare index of D. Solis reports.
01/07/2019    JDN     Prepare index of J. Gomez deposition.                   0.90        382.50
01/07/2019    JDN     Prepare index of J. Ramirez deposition.                 0.30        127.50
01/07/2019    JDN     Work on T. Ruiz direct examination.                     3.90      1,657.50
01/07/2019    JDN     Work on Ruiz Fajardo's proposed jury                    1.10        467.50
                      instructions.
01/07/2019     JLT    Revise draft jury instructions.                         2.70        607.50
01/07/2019     JLT    Draft index to D. Tischler expert reports; begin to     1.30        292.50
                      draft index to D. Tishler deposition.
01/07/2019     JLT    Discuss jury instructions and verdict form with S.      2.50        562.50
                      Johnson and J. Nelson; research ninth circuit
                      model instructions and finalize plaintiff's
                      proposed instructions.
01/08/2019     SRJ    Continue to analyze issues to be addressed for          6.90      1,897.50
                      trial; discussions with J. Taylor, J. Nelson
                      regarding jury instructions, preparing testimony,
                      and deposition video issues; continue to review
                      and revise jury instructions; call with J. DeGroot
                      regarding pretrial conference; email
                      correspondence regarding same; continue to
                      prepare index of D. Solis reports.
01/08/2019     SLK    Research free video editing software and install.       0.40         60.00
01/08/2019     SLK    Mark designated deposition transcripts of C.            0.70        105.00
                      Gomez, C. Mette, and F. Javier Gomez for
                      transitions, interlineated objections, extraneous
                      utterances from interpreter, and other items that
                      may affect editing of the video.
01/08/2019     SLK    Import and edit video deposition of C. Gomez to         3.10        465.00
                      isolate clips of designated testimony and prepare
                      storyboard to publish to mp4 for use at trial.
01/08/2019     SLK    Import and edit video deposition of C. Mette to         1.40        210.00
                      isolate clips of designated testimony and prepare
                      storyboard to publish to mp4 for use at trial.




                                                 Page | 3

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
01/08/2019     SLK    Import and begin editing video deposition of F.         0.20         30.00
                      Javier Gomez to isolate clips of designated
                      testimony and prepare storyboard to publish to
                      mp4 for use at trial.
01/08/2019    JDN     Analyze photographs of RF's facility in Bogota          0.30        127.50
                      forwarded by M. Ocampo.
01/08/2019    JDN     Work on T. Ruiz direct examination.                     4.50      1,912.50
01/08/2019    JDN     Emails to D. Tischler and T. Ruiz about when to         0.30        127.50
                      travel to Seattle to testify.
01/08/2019    JDN     Work on D. Tischler's direct testimony.                 0.50        212.50
01/08/2019    JDN     Work on D. Solis's direct testimony.                    0.30        127.50
01/08/2019     JLT    Meeting with J. Nelson and S. Johnson to discuss        0.50        112.50
                      exhibits, trial preparation.
01/08/2019     JLT    Discuss exhibits and video deposition clips with        0.30         67.50
                      S. Kangas.
01/08/2019     JLT    Update exhibits to pretrial statement; edits to         0.80        180.00
                      pretrial statement regarding same;
                      correspondence with opposing counsel regarding
                      same.
01/08/2019     JLT    Finish index to D. Tischler reports; draft index to     4.30        967.50
                      D. Tischler deposition.
01/08/2019     JLT    Research and edit jury instructions.                    1.50        337.50
01/09/2019     SRJ    Continue to analyze issues to be addressed for          6.50      1,787.50
                      trial; discussions with J. Taylor, J. Nelson
                      regarding jury instructions, preparing testimony,
                      and deposition video issues; continue to review
                      and revise jury instructions; continue to prepare
                      index of D. Solis reports.
01/09/2019     SLK    Continue editing video deposition of F. Javier          1.70        255.00
                      Gomez to isolate clips of designated testimony
                      and prepare storyboard to publish to mp4 for use
                      at trial.
01/09/2019     SLK    Mark designated deposition transcripts of J.            0.70        105.00
                      Ramirez, C. Cortes, and J. Gomez for transitions,
                      interlineated objections, extraneous utterances
                      from interpreter, and other items that may affect
                      editing of the video.
01/09/2019     SLK    Import and edit video deposition of J. Ramirez to       0.70        105.00
                      isolate clips of designated testimony and prepare
                      storyboard to publish to mp4 for use at trial.
01/09/2019     SLK    Import and edit video deposition of C. Cortes to        2.10        315.00
                      isolate clips of designated testimony and prepare
                      storyboard and publish to mp4 for use at trial.

                                                 Page | 4

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
01/09/2019     SLK    Import and edit video deposition of J. Gomez to         3.80        570.00
                      isolate clips of designated testimony and prepare
                      storyboard and publish to mp4 for use at trial.
01/09/2019     SLK    Isolate videotaped depositions from long running        0.30         45.00
                      videos and publish to mp4.
01/09/2019     SLK    Edit video storyboard of C. Mette and publish to        0.40         60.00
                      mp4.
01/09/2019     SLK    Edit video storyboard of C. Gomez and publish to        0.40         60.00
                      mp4.
01/09/2019     SLK    Edit video storyboard of F. Javier Gomez and            0.40         60.00
                      publish to mp4.
01/09/2019     SLK    Edit video storyboard of J. Ramirez and publish to      0.40         60.00
                      mp4.
01/09/2019     SLK    Edit video deposition of F. Javier Gomez to             0.40         60.00
                      isolate clips of objections to designated
                      testimony.
01/09/2019     SLK    Begin editing video deposition of C. Gomez to           0.10         15.00
                      isolate clips of objections to designated
                      testimony.
01/09/2019    JDN     Work on plaintiff's proposed jury instructions.         1.30        552.50
01/09/2019    JDN     Work on T. Ruiz direct examination.                     1.40        595.00
01/09/2019    JDN     Work on C. Wakefield cross examination.                 1.10        467.50
01/09/2019    JDN     Work on D. Tischler direct examination.                 1.00        425.00
01/09/2019    JDN     Work on D. Solis direct examination.                    0.90        382.50
01/09/2019    JDN     Work on editing video deposition excerpts.              0.80        340.00
01/09/2019     JLT    Complete index to D. Tischler's deposition and          3.00        675.00
                      expert reports.
01/09/2019     JLT    Meeting with J. Nelson and S. Johnson to discuss        1.30        292.50
                      final proposed jury instructions and verdict form;
                      edits to same; correspondence with opposing
                      counsel regarding same.
01/09/2019     JLT    Review video deposition of C. Gomez.                    0.80        180.00
01/09/2019     JLT    Correspondence with M. Norton and S. Johnson            0.20         45.00
                      regarding technical preparation for trial.
01/09/2019     JLT    Correspondence with D. Tischler and M. Ocampo           0.30         67.50
                      regarding factual developments.
01/09/2019     JLT    Correspondence with S. Kangas regarding                 0.10         22.50
                      translations and video depositions.
01/09/2019     JLT    Review translated maintenance logs.                     0.40         90.00
01/09/2019     JLT    Review video deposition of F. J. Gomez;                 0.60        135.00
                      discussion with S. Johnson.

                                                 Page | 5

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
01/09/2019     JLT    Review draft direct examination of T. Ruiz and          1.00        225.00
                      associated exhibits.
01/09/2019     JLT    Review Flow's proposed jury instructions and            0.50        112.50
                      pretrial statement; research federal rules of
                      evidence.
01/10/2019     SRJ    Continue to analyze issues to be addressed for          8.80      2,420.00
                      trial; discussions with J. Taylor, J. Nelson
                      regarding jury instructions, responses to exhibit
                      objections, and responses to defendant's
                      objections to designated deposition testimony;
                      review deposition transcripts designated and
                      objected to by defendant, as well as exhibit
                      objections and defendant's pretrial statement.
01/10/2019     SLK    Prepare Exhibit 42A for production to defendant.        0.10         15.00
01/10/2019     SLK    Review translated documents to identify emails          2.20        330.00
                      contained within J. Gomez declaration and the
                      Memo re Pending Issues to verify they are
                      included as trial exhibits and determine whether
                      we have included both copies of all translated
                      documents in trial exhibit list.
01/10/2019     SLK    Analyze defendant's production to determine             0.90        135.00
                      whether it produced pretrial exhibits in
                      discovery.
01/10/2019    JDN     Work on plaintiff's proposed jury instructions.         0.60        255.00
01/10/2019    JDN     Work on C. Wakefield cross examination.                 0.60        255.00
01/10/2019    JDN     Work on T. Ruiz direct examination.                     2.40      1,020.00
01/10/2019    JDN     Work on mandatory pretrial order.                       0.60        255.00
01/10/2019    JDN     Work on D. Tischler's direct examination .              3.50      1,487.50
01/10/2019     JLT    Meeting with J. Nelson and S. Johnson to discuss        0.70        157.50
                      pretrial order and defendant's pretrial statement.
01/10/2019     JLT    Draft post-argument proposed jury instructions;         0.60        135.00
                      correspondence with S. Johnson and opposing
                      counsel regarding same.
01/10/2019     JLT    Research use of depositions during trial and            1.50        337.50
                      objections to same.
01/10/2019     JLT    Meeting with J. Nelson and S. Johnson to discuss        2.00        450.00
                      defendant's pretrial statement and objections to
                      same.
01/10/2019     JLT    Begin drafting agreed pretrial order.                   0.60        135.00
01/10/2019     JLT    Draft direct examination of D. Tischler.                2.50        562.50




                                                 Page | 6

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
01/11/2019     SRJ    Continue to analyze issues to be addressed for          6.50      1,787.50
                      trial; discussions with J. Taylor, J. Nelson
                      regarding jury instructions, responses to exhibit
                      objections, and responses to defendant's
                      objections to designated deposition testimony;
                      review deposition transcripts designated and
                      objected to by defendants, as well as exhibit
                      objections and defendant's pretrial statement;
                      attend conference with opposing counsel
                      regarding pretrial statement and exhibits; review
                      draft pretrial order.
01/11/2019     SLK    Obtain and organize defendant's trial exhibits          0.30         45.00
                      and videos into electronic trial folder.
01/11/2019     SLK    Research annotations found on certain trial             0.50         75.00
                      exhibits to determine source.
01/11/2019     SLK    Continue editing video deposition of C. Gomez to        1.80        270.00
                      isolate clips of objections to designated
                      testimony.
01/11/2019     SLK    Edit video deposition of J. Gomez to isolate clips      0.50         75.00
                      of objections to designated testimony.
01/11/2019    JDN     Work on D. Tischler direct examination.                 5.30      2,252.50
01/11/2019    JDN     Prepare for and attend mandatory conference of          2.40      1,020.00
                      attorneys with opposing counsel.
01/11/2019     JLT    Edits to pretrial order.                                1.80        405.00
01/11/2019     JLT    Meeting with J. Nelson and S. Johnson to discuss        1.20        270.00
                      defendant's pretrial statement and objections to
                      same.
01/11/2019     JLT    Pretrial conference with opposing counsel.              1.50        337.50
01/11/2019     JLT    Edits to pretrial order; correspondence with S.         2.60        585.00
                      Johnson regarding same.
01/11/2019     JLT    Review deposition designations and objections           0.50        112.50
                      to same.
01/11/2019     JLT    Final edits to proposed pretrial order; compile         1.00        225.00
                      new exhibits to same; correspondence with
                      opposing counsel regarding same.
01/12/2019    JDN     Work on D. Tischler direct examination.                 3.40      1,445.00
01/14/2019     SRJ    Continue to analyze issues to be addressed for          6.10      1,677.50
                      trial; discussions with J. Nelson regarding D.
                      Tischler testimony; review draft pretrial order,
                      email correspondence with opposing counsel
                      regarding same; continue working on D. Solis
                      direct examination.


                                                 Page | 7

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
01/14/2019     SLK    Edit video deposition of C. Cortes to isolate clips     1.10        165.00
                      of defendant's designated testimony and our
                      rebuttal testimony.
01/14/2019     SLK    Edit video deposition of C. Gomez to isolate clips      0.70        105.00
                      of defendant's designated testimony and our
                      rebuttal testimony.
01/14/2019     SLK    Edit video deposition of J. Gomez to isolate clips      0.90        135.00
                      of defendant's designated testimony and our
                      rebuttal testimony.
01/14/2019    JDN     Work on D. Tischler direct examination.                 4.40      1,870.00
01/14/2019    JDN     Work on T. Ruiz direct examination.                     1.20        510.00
01/14/2019    JDN     Work on D. Solis direct examination.                    0.60        255.00
01/14/2019     JLT    Edits to pretrial order and correspondence with S.      1.10        247.50
                      Johnson regarding same.
01/14/2019     JLT    Research sample trial briefs and briefs on jury         1.50        337.50
                      instructions.
01/15/2019     SRJ    Continue to analyze issues to be addressed for          4.90      1,347.50
                      trial; discussions with J. Nelson and J. Taylor
                      regarding cross examinations and trial briefing;
                      continue working on D. Solis direct examination.
01/15/2019     SLK    Edit video deposition of F. J. Gomez to isolate         0.20         30.00
                      clips of defendant's designated testimony and
                      our rebuttal testimony.
01/15/2019     SLK    Edit video deposition of C. Mette to isolate clips      0.30         45.00
                      of defendant's designated testimony and our
                      rebuttal testimony.
01/15/2019     SLK    Isolate videotaped depositions from long running        0.70        105.00
                      videos and publish to mp4 re D. Tischler volumes
                      I-III and T. Ruiz.
01/15/2019    JDN     Work on C. Wakefield cross examination.                 2.40      1,020.00
01/15/2019    JDN     Work on trial brief in support of RF's proposed         1.20        510.00
                      jury instructions.
01/15/2019    JDN     Work on pocket brief in support of the admission        0.90        382.50
                      of Exhibits 62-66 based upon the admissions and
                      business records exceptions to the hearsay rule.
01/15/2019    JDN     Work on a brief in support of RF's position on the      0.70        297.50
                      admissibility of the contested depositions
                      designations.
01/15/2019    JDN     Work on R. Fincher cross examination.                   0.60        255.00
01/15/2019    JDN     Work on L. Barrack cross examination.                   0.50        212.50



                                                 Page | 8

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
01/15/2019     JLT    Meeting with J. Nelson and S. Johnson to discuss        1.00        225.00
                      trial brief, jury instructions, evidence objections,
                      and next steps.
01/15/2019     JLT    Research and draft trial brief.                         2.50        562.50
01/15/2019     JLT    Draft neutral statement of case for jury                0.30         67.50
                      instruction.
01/15/2019     JLT    Draft trial brief and pocket brief regarding            1.60        360.00
                      deposition designations.
01/15/2019     JLT    Research and draft brief regarding deposition           2.70        607.50
                      objections.
01/16/2019     SRJ    Continue to analyze issues to be addressed for          4.50      1,237.50
                      trial; discussions with J. Nelson and J. Taylor
                      regarding direct and cross examinations and trial
                      briefing; continue working on D. Solis direct
                      examination; revise brief on objections to
                      deposition designations; email correspondence
                      with opposing counsel regarding deposition
                      objections; email correspondence with M.
                      Ocampo regarding repair chart questions.
01/16/2019     SLK    Submit water testing lab results from 2013 to           0.10         15.00
                      WordPoint for translation.
01/16/2019     SLK    Begin integration of all video clips to include:        1.30        195.00
                      designated testimony, defendant's objections,
                      defendant's designated testimony, and our
                      rebuttal testimony regarding C. Cortes.
01/16/2019     SLK    Begin integration of all video clips to include:        0.60         90.00
                      designated testimony, defendant's objections,
                      defendant's designated testimony, and our
                      rebuttal testimony regarding C. Gomez.
01/16/2019     SLK    Begin integration of all video clips to include:        0.40         60.00
                      designated testimony, defendant's objections,
                      defendant's designated testimony, and our
                      rebuttal testimony regarding F. J. Gomez.
01/16/2019     SLK    Begin integration of all video clips to include:        0.70        105.00
                      designated testimony, defendant's objections,
                      defendant's designated testimony, and our
                      rebuttal testimony regarding C. Mette.
01/16/2019     SLK    Begin integration of all video clips to include:        0.90        135.00
                      designated testimony, defendant's objections,
                      defendant's designated testimony, and our
                      rebuttal testimony regarding J. Gomez.
01/16/2019     SLK    Prepare summary email regarding length, status,         0.70        105.00
                      and outstanding objections of testimony videos.


                                                  Page | 9

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
01/16/2019    JDN     Work on C. Wakefield cross examination.                 4.40      1,870.00
01/16/2019    JDN     Work on R. Fincher cross examination.                   1.20        510.00
01/16/2019    JDN     Work on D. Tischler direct examination.                 0.60        255.00
01/16/2019    JDN     Work on D. Solis direct examination.                    0.30        127.50
01/16/2019     JLT    Edits to deposition designation brief.                  2.30        517.50
01/16/2019     JLT    Edits to Apostille document and correspondence          0.20         45.00
                      with M. Ocampo and J. Yantz regarding same.
01/16/2019     JLT    Discussion with S. Johnson concerning deposition        0.30         67.50
                      designations; correspondence with S. Kangas
                      regarding missing exhibits.
01/16/2019     JLT    Correspondence with M. Ocampo and S. Kangas             0.30         67.50
                      regarding missing Spanish exhibits.
01/16/2019     JAY    Receive letter from Columbia counsel and format         1.00        150.00
                      for our letterhead and place notary block on it;
                      online lookup for rules, fees and application for
                      Apostille authentication; fill out Apostille
                      authentication application and request check for
                      fees; prepare messenger delivery slip for
                      Secretary of State, Corporations Division -
                      Apostille & Certificate Program; arrange for
                      messenger to take to Secretary of State and
                      obtain Apostille.
01/17/2019     SRJ    Continue to analyze issues to be addressed for          4.70      1,292.50
                      trial; prepare for and attend pretrial conference;
                      discussions with J. Nelson and J. Taylor regarding
                      direct and cross examinations, trial briefing, and
                      exhibit issues; email correspondence with
                      opposing counsel regarding exhibit objections;
                      email correspondence with M. Ocampo regarding
                                              .
01/17/2019     SLK    Publish integrated videos to mp4 for viewing.           0.80        120.00
01/17/2019     SLK    Prepare trial Exhibits 37B and 40A for production;      1.20        180.00
                      revise Exhibits 59AB and 61AB; add financial
                      statements to Exhibits 28AB-31AB and 33AB-35AB
                      and update trial exhibit list for all.
01/17/2019     SLK    Prepare trial Exhibits for submittal to clerk and       1.90        285.00
                      judge.
01/17/2019    JDN     Prepare for and attend pretrial hearing before          2.40      1,020.00
                      Judge R. Jones.
01/17/2019    JDN     Work on opening statement.                              1.20        510.00
01/17/2019    JDN     Work on D. Tischler direct examination.                 0.60        255.00
01/17/2019    JDN     Work on C. Wakefield cross examination.                 0.60        255.00

                                                 Page | 10

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
01/17/2019    JDN     Work on disputed admissibility of Exhibits 39, 63,      1.20        510.00
                      and 21 including emails with A. Escobar and J.
                      DeGroot.
01/17/2019    JDN     Work on shortening the C. Cortes video                  1.70        722.50
                      deposition excerpts.
01/17/2019     JLT    Prepare for pretrial conference.                        0.60        135.00
01/17/2019     JLT    Travel to and from district courthouse for pretrial     0.50        112.50
                      conference.
01/17/2019     JLT    Pretrial conference.                                    1.00        225.00
01/17/2019     JLT    Correspondence with court, S. Johnson, and S.           0.20         45.00
                      Kangas regarding exhibit handling procedures.
01/17/2019     JLT    Analyze and comment on direct examination of            1.80        405.00
                      D. Solis and cross examination of S. Wakefield.
01/17/2019     JLT    Correspondence with J. Yantz, J. Nelson, B.             0.70        157.50
                      Bakke, and ABC regarding status of Apostille
                      document.
01/17/2019     JLT    Correspondence with M. Ocampo regarding                 0.50        112.50
                      Apostille document; scan and mail same.
01/17/2019     JLT    Review exhibit list and compile missing and             0.50        112.50
                      unauthenticated exhibit list.
01/17/2019     JLT    Research federal rules of evidence regarding            1.50        337.50
                      authenticity and admissibility requirements.
01/18/2019     SRJ    Continue to analyze issues to be addressed for          6.30      1,732.50
                      trial; discussions with J. Nelson and J. Taylor
                      regarding direct and cross examinations, trial
                      briefing, and exhibit issues; email
                      correspondence with opposing counsel regarding
                      jury instructions; email correspondence with M.
                      Ocampo regarding exhibit questions.
01/18/2019     SLK    Call to courtroom deputy regarding numbering of         0.10         15.00
                      translated trial exhibits.
01/18/2019     SLK    Continue building trial exhibits regarding tab sets     0.70        105.00
                      and coversheets.
01/18/2019     SLK    Per court instructions, prepare electronic exhibit      4.60        690.00
                      labels and apply to each trial exhibit.
01/18/2019     SLK    Email to defense counsel regarding video                0.10         15.00
                      testimony for review.
01/18/2019    JDN     Prepare for and attend conference call with             2.60      1,105.00
                      opposing counsel to meet an confer on
                      objections to deposition designations and the
                      admissibility of Exhibits 21, 39, and 60-67.



                                                 Page | 11

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
01/18/2019    JDN     Prepare for and attend conference call with             2.40      1,020.00
                      opposing counsel to meet an confer on
                      objections to proposed jury instructions.
01/18/2019    JDN     Analyze trial exhibits to accumulate evidence           2.70      1,147.50
                      bearing upon the notice issue.
01/18/2019     JLT    Review defendant's proposed jury instructions.          1.00        225.00
01/18/2019     JLT    Conference call with opposing counsel regarding         2.30        517.50
                      deposition designations and objections to
                      exhibits; discussion with J. Nelson, S. Johnson,
                      and S. Kangas regarding same.
01/18/2019     JLT    Draft memorandum regarding use of emails as             0.80        180.00
                      business records.
01/18/2019     JLT    Call with opposing counsel regarding jury               5.00      1,125.00
                      instructions; draft joint jury instructions and joint
                      statement of disputed jury instructions;
                      discussion with S. Johnson and J. Nelson
                      regarding same.
01/19/2019     SRJ    Continue to analyze issues to be addressed for          1.50        412.50
                      trial; discussions with J. Nelson and J. Taylor
                      regarding trial briefing and exhibit issues; review
                      and revise trial brief and jury instructions.
01/19/2019    JDN     Analyze trial exhibits to accumulate evidence           0.90        382.50
                      bearing upon the notice issue.
01/19/2019    JDN     Work on D. Tischler direct examination.                 0.80        340.00
01/19/2019    JDN     Work on C. Wakefield cross examination.                 0.40        170.00
01/19/2019    JDN     Work on jury instructions.                              0.60        255.00
01/19/2019    JDN     Work on voir dire.                                      0.30        127.50
01/19/2019     JLT    Edits to defendant's proposed jury instructions.        0.70        157.50
01/19/2019     JLT    Draft trial brief; correspondence with S. Johnson       1.20        270.00
                      regarding same.
01/20/2019     SRJ    Continue to analyze issues to be addressed for          2.50        687.50
                      trial; discussions with J. Nelson and J. Taylor
                      regarding trial briefing and jury instructions;
                      email correspondence with opposing counsel
                      regarding jury instructions; email
                      correspondence with M. Ocampo regarding
                      exhibit questions; revise neutral statement of
                      the case.
01/20/2019     JLT    Correspondence with S. Johnson regarding jury           0.50        112.50
                      instructions, deposition designations, neutral
                      statement of case, and next steps.



                                                   Page | 12

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
01/21/2019     SRJ    Continue to analyze issues to be addressed for              8.40   2,310.00
                      trial; discussions with J. Nelson and J. Taylor
                      regarding trial briefing, exhibit issues, and jury
                      instructions; email correspondence with
                      opposing counsel regarding jury instructions;
                      email correspondence with M. Ocampo regarding
                      exhibit questions; revise neutral statement of
                      the case; revise arguments in support of jury
                      instructions.
01/21/2019    JDN     Work on disputed jury instructions.                         1.60    680.00
01/21/2019    JDN     Work on neutral statement of the case.                      0.30    127.50
01/21/2019    JDN     Work on compiling exhibits pertinent to the                 4.80   2,040.00
                      notice issue (Exhibits 6, 8, 11, 21, 23, 38, 69, 70, 71,
                      and 72).
01/21/2019    JDN     Work on the verdict form.                                   0.30    127.50
01/21/2019     JLT    Meeting with J. Nelson and S. Johnson to discuss            2.00    450.00
                      strategy, jury instructions, exhibits, and next
                      steps.
01/21/2019     JLT    Research and draft joint statement of disputed              4.00    900.00
                      instructions.
01/21/2019     JLT    Edits to disputed jury instructions, exhibits,              1.50    337.50
                      verdict form, and trial brief.
01/21/2019     JLT    Edits to trial brief and joint statement of disputed        1.00    225.00
                      instructions.
01/22/2019     SRJ    Continue to analyze issues to be addressed for             10.30   2,832.50
                      trial; discussions with J. Nelson and J. Taylor
                      regarding trial briefing and exhibit issues, and
                      jury instructions; email correspondence and calls
                      with opposing counsel regarding joint jury
                      instruction and deposition designation filings;
                      email correspondence with M. Ocampo regarding
                      exhibit questions; revise neutral statement of
                      the case; review revised trial brief.
01/22/2019     SLK    Prepare additional trial exhibits 6A-13A, 23A, 74,          0.30     45.00
                      and 75.
01/22/2019     SLK    Prepare pretrial schedule and instructions for              0.30     45.00
                      remaining documents.
01/22/2019     SLK    Add electronic exhibit labels to new exhibits 6A-           0.30     45.00
                      13A and 23A.
01/22/2019     SLK    Prepare revised copies of trial exhibits 68A and B          5.20    780.00
                      through 72A and B to include all email
                      attachments.



                                                   Page | 13

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
01/22/2019     SLK    Email to D. Tischler regarding additional               0.10         15.00
                      documents for review.
01/22/2019     SLK    Update trial exhibit list to include revised and        0.80        120.00
                      supplemental exhibits.
01/22/2019     SLK    Finalize deposition designations and jury               1.10        165.00
                      instructions for submittal to court.
01/22/2019     SLK    Per judge's instructions, prepare trial document        0.60         90.00
                      notebook for submittal to chambers.
01/22/2019     SLK    Prepare summary of revised and supplemental             0.40         60.00
                      exhibits regarding update to defense counsel and
                      pretrial order.
01/22/2019     SLK    Email exchange with D. McClure regarding                0.20         30.00
                      supplemental and revised trial exhibits.
01/22/2019    JDN     Work on disputed jury instructions.                     0.90        382.50
01/22/2019    JDN     Work on D. Tischler direct testimony.                   0.90        382.50
01/22/2019    JDN     Work on R. Fincher cross examination.                   1.80        765.00
01/22/2019    JDN     Work on trial brief.                                    0.60        255.00
01/22/2019    JDN     Work on L. Barrack cross examination.                   2.40      1,020.00
01/22/2019     JLT    Edits to disputed jury instructions;                    2.00        450.00
                      correspondence with S. Johnson and opposing
                      counsel regarding same.
01/22/2019     JLT    Edits to trial brief; correspondence with S.            2.50        562.50
                      Johnson regarding same.
01/22/2019     JLT    Review and propose edits to deposition                  0.50        112.50
                      designations.
01/22/2019     JLT    Edits to disputed and agreed jury instructions,         2.50        562.50
                      deposition designations, trial brief, and
                      correspondence with opposing counsel regarding
                      same.
01/22/2019     JLT    Final edits to joint jury instructions, disputed jury   2.50        562.50
                      instructions, and deposition designations;
                      correspondence with opposing counsel regarding
                      same.
01/23/2019     SRJ    Continue to analyze issues to be addressed for          8.20      2,255.00
                      trial; discussions with J. Nelson and J. Taylor
                      regarding exhibit issues and video testimony;
                      email correspondence with M. Ocampo regarding
                      exhibit questions and translations; review Flow's
                      objections to jury instructions and trial brief;
                      begin to review formatted deposition videos that
                      will be shown at trial.



                                                 Page | 14

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
01/23/2019     SLK    Finalize trial document notebook with additional        0.60         90.00
                      documents for submittal to chambers.
01/23/2019     SLK    Continue preparing trial exhibit notebook sets          4.20        630.00
                      for courtroom clerk and judge.
01/23/2019     SLK    Email to defense counsel regarding submittal of         0.30         45.00
                      final trial exhibits.
01/23/2019    JDN     Practice showing video depositions and exhibits         1.20        510.00
                      in Judge Jones's courtroom.
01/23/2019    JDN     Draft T. Ruiz direct examination.                       2.40      1,020.00
01/23/2019    JDN     Analyze Judge Jones's final voir dire.                  0.30        127.50
01/23/2019    JDN     Organize trial exhibits to be used at trial (2, 6, 8,   3.80      1,615.00
                      11, 21, 38, 39, 62, 63, 65, 67, 68, 70, 71, and 72)
                      according to the problem discussed (start-up,
                      homing, time estimation, and 3D) and by date.
01/23/2019     JLT    Test exhibits and videos at district court.             1.50        337.50
01/23/2019     JLT    Review and analyze defendant's trial brief and          1.50        337.50
                      objections to jury instructions.
01/23/2019     JLT    Edits to direct examination of T. Ruiz.                 0.80        180.00
01/23/2019     JLT    Research federal rules of evidence for submitting       0.80        180.00
                      charts and summaries.
01/23/2019     JLT    Draft and revise statement of revised exhibits;         1.00        225.00
                      correspondence with court regarding same.
01/23/2019     JLT    Watch video deposition of C. Mette for accuracy.        0.30         67.50
01/23/2019     JLT    Correspondence with opposing counsel regarding          0.20         45.00
                      exhibits.
01/24/2019     SRJ    Continue to analyze issues to be addressed for          8.60      2,365.00
                      trial; discussions with J. Nelson and J. Taylor
                      regarding exhibit issues and video testimony;
                      meeting with D. Solis to prepare testimony;
                      email correspondence with D. Tischler regarding
                      testimony; continue to review formatted
                      deposition videos that will be shown at trial.
01/24/2019     SLK    Prepare trial exhibit notebook sets for counsel.        2.80        420.00
01/24/2019     SLK    Obtain and organize defendant's revised trial           0.10         15.00
                      exhibits and videos into electronic trial folder.
01/24/2019    JDN     Meeting with damages expert D. Solis to work on         2.10        892.50
                      his direct testimony.
01/24/2019    JDN     Work on opening statement.                              2.50      1,062.50
01/24/2019    JDN     Analyze Flow's trial brief.                             0.50        212.50
01/24/2019    JDN     Work on C. Wakefield cross examination.                 1.50        637.50


                                                    Page | 15

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
01/24/2019    JDN     Organize trial exhibits to be used at trial (2, 6, 8,     1.10      467.50
                      11, 21, 38, 39, 62, 63, 65, 67, 68, 70, 71, 72, and 75)
                      according to the problem discussed (start-up,
                      homing, time estimation, and 3D) and by date
                      and cross reference them with their Spanish
                      language counterparts.
01/24/2019     JLT    Review deposition video testimony of C. Gomez             1.90      427.50
                      and Flow's J. Gomez.
01/24/2019     JLT    Meeting with D. Solis to for trial preparation.           2.30      517.50
01/24/2019     JLT    Review video depositions of J. Gomez and Flow's           2.50      562.50
                      J. Gomez.
01/24/2019     JLT    Edits to D. Solis testimony; correspondence with          1.00      225.00
                      interpreter, S. Johnson, M. Ocampo, and T. Ruiz
                      regarding trial preparation.
01/25/2019     SRJ    Continue to analyze issues to be addressed for            3.50      962.50
                      trial; discussions with J. Nelson and J. Taylor
                      regarding exhibit issues and video testimony;
                      email correspondence with opposing counsel
                      regarding exhibits.
01/25/2019     SLK    Review and edit video testimony videos to                 4.10      615.00
                      conform exactly with deposition designations as
                      filed with the court.
01/25/2019     SLK    Prepare trial supplies for witness conference             0.40       60.00
                      room.
01/25/2019     SLK    Build backup hard drive and flash drives of               0.40       60.00
                      electronic depositions and exhibits, trial exhibits,
                      trial documents, and video testimony for use at
                      trial and review by clients.
01/25/2019    JDN     Work on opening statement.                                2.50    1,062.50
01/25/2019    JDN     Work on T. Ruiz direct examination.                       2.30      977.50
01/25/2019    JDN     Organize trial exhibits to be used at trial (2, 6, 8,     2.90    1,232.50
                      11, 21, 38, 39, 62, 63, 65, 67, 68, 70, 71, 72, and 75)
                      according to the problem discussed (start-up,
                      homing, time estimation, and 3D) and by date
                      and cross reference them with their Spanish
                      language counterparts.
01/25/2019     JLT    Correspondence with opposing counsel regarding            0.20       45.00
                      interpreter schedule.
01/25/2019     JLT    Research case authority on lost profits for new           1.50      337.50
                      businesses.
01/25/2019     JLT    Edits to D. Tischler and D. Solis direct                  1.80      405.00
                      examinations.


                                                   Page | 16

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
01/25/2019     JLT    Research case authority regarding disputed jury         3.50        787.50
                      instructions.
01/25/2019     JLT    Transfer and review exhibits and videos for trial.      0.50        112.50
01/26/2019     SRJ    Meeting with T. Ruiz and M. Ocampo to prepare           6.00      1,650.00
                      for trial.
01/26/2019    JDN     Preparation for and meeting with T. Ruiz and M.         7.00      2,975.00
                      Ocampo to prepare to trial.
01/26/2019     JLT    Trial preparation with T. Ruiz and M. Ocampo.           3.00        675.00
01/27/2019     SRJ    Meeting with T. Ruiz and M. Ocampo to prepare           7.50      2,062.50
                      for trial; prepare exhibits for opening argument.
01/27/2019    JDN     Meet with T. Ruiz and M. Ocampo to prepare for          6.00      2,550.00
                      trial.
01/27/2019     JLT    Trial preparation with T. Ruiz, M. Ocampo, S.           4.50      1,012.50
                      Johnson, and J. Nelson (review exhibits and
                      testimony).
01/28/2019     SRJ    Prepare for and attend first day of trial.             10.30      2,832.50
01/28/2019     SLK    Review judge's voir dire questions and prepare          0.70        105.00
                      chart to track potential jurist responses.
01/28/2019     SLK    Revise trial exhibit list to incorporate plaintiff's    0.30         45.00
                      revised exhibits, track objections to exhibits, and
                      those stipulated for admissibility.
01/28/2019     SLK    Prepare reference notebook regarding                    0.60         90.00
                      defendant's trial exhibits.
01/28/2019     SLK    Finalize and publish video testimony to reflect         1.50        225.00
                      judge's orders on objections.
01/28/2019    JDN     Trial.                                                  8.00      3,400.00
01/28/2019     JLT    Trial and follow up with clients.                       9.50      2,137.50
01/29/2019     SRJ    Prepare for and attend second day of trial;            12.00      3,300.00
                      meeting with D. Tischler to prepare for his
                      testimony.
01/29/2019    JDN     Trial.                                                  8.00      3,400.00
01/29/2019     JLT    Trial.                                                  9.00      2,025.00
01/29/2019     JLT    Trial preparation with D. Tischler.                     2.00        450.00
01/30/2019     SRJ    Prepare for and attend third day of trial.             10.40      2,860.00
01/30/2019    JDN     Trial.                                                  8.00      3,400.00
01/30/2019     JLT    Trial.                                                  9.00      2,025.00
01/31/2019     SRJ    Prepare for and attend fourth day of trial.            11.10      3,052.50
01/31/2019    JDN     Trial.                                                  8.00      3,400.00
01/31/2019     JLT    Trial.                                                  9.00      2,025.00


                                                 Page | 17

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
PROFESSIONAL SERVICES:                                                                $175,367.50


                                     SERVICES SUMMARY
   TIME
  KEEPER     NAME                                   RATE            HOURS              AMOUNT

   SRJ       Shaina R. Johnson                     275.00            176.30            48,482.50
   SLK       Shane L. Kangas                       150.00             72.90            10,935.00
   JDN       James D. Nelson                       425.00            178.50            75,862.50
    JLT      Jesse L. Taylor                       225.00            177.50            39,937.50
   JAY       Jo A. Yantz                           150.00               1.00              150.00
             TOTAL FOR SERVICES                                      606.20          $175,367.50


COSTS ADVANCED:
    DATE       DESCRIPTION                                                              AMOUNT
01/07/2019     SoundPath Conferencing 8404-0001 Conference call with J.                      2.90
               Nelson on 12.4.18.
01/16/2019     Secretary of State 8404-0001 1/16/19 Fee for Apostille                       65.00
               Authentication.
01/30/2019     Federal Express Corporation 8404-0001 12/27/18 Shipment                      38.91
               of legal documents to D. Tischler in Houston, TX.
01/30/2019     Federal Express Corporation 8404-0001 1/18/19 Shipment to                   108.23
               M. Ocampo Meija of Olano + Ocampo - Bogota, Colombia.
               Color Document Production                                                 3,436.00
               Photocopies Expense                                                         156.15
TOTAL COSTS ADVANCED:                                                                   $3,807.19




STATEMENT TOTAL:                                                                       $179,174.69




                                                  Page | 18

 Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
                                                 Page | 19

Tel 206.292.9988 Fax 206.343.7053 | One Convention Place | 701 Pike Street | Seattle, WA 98101 | XX-XXXXXXX
                                                                                                                           Edits:
Pre-Bill
                                        M atterID        8404-0001
                                        Client           R uizFajardoIngenierosA sociados,S .A .S .                        S tm tN o.:
P re-BillDate:2/20/2019
T hroughDate:2/20/2019                  M atter          R uizFajardoIngenierosv.Flow Int'l                                E-billsent:
Betts,P atterson & M ines,P .S .        T ype:           Hourly                                                            Em ailed:
                                       BillFreq:         M onthly                                                          M ailed:
                                        Opened:          05/10/2016
T ulioR uiz
R uizFajardoIngenierosA sociados,S .A .S .
Calle104 N o.14A -45
O ficinia304 CentroEm presarial104
BogotaColom bia
A ssigned T ype   Initials Professional Name               A ssign %     AR Balance:                           T otalP rebill       $89,
                                                                                                                                       593.22
Attorney          SR J     S hainaR .Johnson               50.00                                               P riorBalance:
                                                                         InceptiontoDate T otals
Attorney          JL T     JesseL .T aylor                 50.00
Billing           JDN      Jam esD.N elson                 100.00                                              L essP aym ents:
                                                                         Billed Fees:     $500,
                                                                                              980.00
L egalAssistant   KL P     Karen L .P ritchard             0.00
                                                                                                               T otalDue:
L egalAssistant   CHD      CynthiaH.Daniel                 100.00        Billed Costs: $17,
                                                                                          553.63
O ffice           S EA     S eattleO ffice                 100.00
O riginating      JDN      Jam esD.N elson                 100.00        P aid Fees:
R esponsible      JDN      Jam esD.N elson                 100.00
                                                                         P aid Costs:                    )    Claim no.:


T im ekeeperS um m ary                                                                  Budget:                      S tatus:
P rofessional              InitialsHours         R ate              A m ount            Deductible:
S hainaR .Johnson          SRJ      49.00        $275.00          13,475.00             M in billam t:
Jam esD.N elson            JDN      61.00        $425.00          25,925.00             Early billam t:
JesseL .T aylor            JL T     73.70        $225.00          16,582.50             Billm ethod: Em ail
JoA .Yantz                 JA Y     3.00         $150.00               450.00
                     T otal         186.70                        $56,
                                                                     432.50


Approved rates:                                                                         Ebillclientnam e:

Approved T Ks:                                                                          Ebillw ebsite:

T ravelguidelines:                                                                      M atteron w ebsite:

Auth required:                                                                          Copiesofcosts:

BillN otes: BB E-M AIL to:tulioruizr@ outlook.com                                       Attach costsat:

                                                                                        L astebillsubm it:

                                                                                        N extebillsubm it:

                                                           A /R A ging
        Current                    O ver30                     O ver60                        O ver90                O ver120




                                                                  P age| 1
T rustA ccount                                                      BeginningBalance:
Date             CheckN o.     Description                                                       A m ount
                                                                        EndingBalance:

P rofessionalFees
  Date      T im e T ransN o T ask A ctivity Description                        Hours    R ate   A m ount
           keeper            Code Code


02/01/19     JDN     1887947                 A nalyzecourt'sdraftjury            2.00 425.00      850.00
                                             instructions;analyzecourt's
                                             draftverdictform ;preparefor
                                             D.S olisdirectexam ination;
                                             prepareforC.W akefield,R .
                                             Fincher,andL .Barrackcross
                                             exam inations;preparefor
                                             closingargum ent.
02/01/19     JDN     1887950                 T rial.                             6.00 425.00     2,550.00
02/01/19     JL T    1889219                 P repareD.S olistotestify;trial.    8.50 225.00     1,912.50
02/01/19     SR J    1889218                 P repareforandattendfifthday        9.50 275.00     2,612.50
                                             oftrial.
02/02/19     JDN     1889254                 P repareforC.W akefieldcross        3.00 425.00     1,275.00
                                             exam ination.
02/03/19     JDN     1889288                 P repareforC.W akefield,R .         4.50 425.00     1,912.50
                                             Fincher,andL .Barrackcross
                                             exam inations.
02/03/19     SR J    1889401                 Continuetopreparefortrialby         1.70 275.00      467.50
                                             review ingdraftcross
                                             exam inations.
02/04/19     JDN     1889394                 W orkonC.W akefield,R .             2.90 425.00     1,232.50
                                             Fincher,andL .Barrackcross
                                             exam inations(including
                                             conferencecallw ithS .Johnson
                                             andJ.T aylorregardingthe
                                             sam e).
02/04/19     JDN     1889509                 P repareforclosingargum ent.        3.30 425.00     1,402.50
02/04/19     JL T    1889436                 Conferencecallw ithJ.N elson        1.40 225.00      315.00
                                             andS .Johnsonregardingcross
                                             exam inations.
02/04/19     JL T    1889438                 A nalyzeandcom m entoncross         2.80 225.00      630.00
                                             exam inationoutlines.
02/04/19     JL T    1889440                 Draftoutlinetojury instruction      0.40 225.00        90.00
                                             exceptions.
02/04/19     JL T    1889858                 Conferencecallw ithS .Johnson       0.50 225.00      112.50
                                             andJ.N elsonregardingclosing
                                             argum ent.




                                                       P age| 2
02/04/19   SR J   1889402   Continuetopreparefortrialby      5.10 275.00    1,402.50
                            review ingdraftcross
                            exam inations,closingexhibit
                            list,andFlow 'sexpertpow er
                            points,discussionsw ithJ.
                            N elsonandJ.T aylorregarding
                            sam e.
02/05/19   JDN    1890463   P repareforclosingargum ent.     2.00 425.00     850.00
02/05/19   JDN    1890464   T rial.                          6.00 425.00    2,550.00
02/05/19   JL T   1889859   T rialpreparationandtrial.       9.00 225.00    2,025.00
02/05/19   SR J   1889856   P repareforandattendsixth        10.10 275.00   2,777.50
                            day oftrial.
02/06/19   JDN    1890465   T rial.                          8.00 425.00    3,400.00
02/06/19   JL T   1890351   R esearchandprepare              3.00 225.00     675.00
                            argum entregardinglostprofits
                            instruction.
02/06/19   JL T   1890354   T rial.                          8.00 225.00    1,800.00
02/06/19   SR J   1890370   P repareforandattendseventh      10.00 275.00   2,750.00
                            day oftrial.
02/07/19   JDN    1890713   A nalyzequestionfrom thejury;    2.60 425.00    1,105.00   Discounted to 2.2
                            attendhearingonthesam e;                                   hours
                            attendcourttohearverdict;
                            analyzeverdictform and
                            judgm ent;reporttoT .R uizand
                            M .O cam po.
02/07/19   JL T   1890690   T rial-appeartohearjury          1.00 225.00     225.00
                            verdict.
02/07/19   JL T   1890776   R esearchanddraftsubpoena        2.00 225.00     450.00
                            concerningattorney fees;
                            correspondencew ithS .
                            JohnsonandK.Bam berger
                            regardingsam e.
02/07/19   SR J   1890432   Discussionsw ithJ.N elsonand     2.00 275.00     550.00
                            J.T aylorregardingtrial;
                            participateinconferencecall
                            w ithcourtregardingjury
                            questions;returntocourtfor
                            jury verdict;begintoprepare
                            subpoenaforopposingcounsel
                            attorney'sfeestousein
                            preparingourfeepetition.
02/08/19   JDN    1891054   W orkonR uizFajardo'spetition    2.70 425.00    1,147.50
                            foranaw ardofattorney'sfees.
02/08/19   JL T   1890879   M eetingw ithT .R uizandM .      0.70 225.00     157.50
                                                                                       Removed
                            O cam potodiscusscase
                            outcom e,attorney feepetition,
                            andappellateprocess.



                                      P age| 3
02/08/19   JL T   1891053   Draftsubpoena,exhibitto          5.50 225.00   1,237.50
                            subpoena,interrogatoriesto
                            flow ,lettertoDL A P iper
                            regardingattorney fees;draft
                            declarationofJ.N elsonin
                            supportoffeepetition;
                            correspondencew ithJ.N elson
                            andS .Johnsonregardingsam e.
02/08/19   SR J   1890849   Discussionsw ithJ.N elsonand     1.10 275.00    302.50
                            J.T aylorregardingattorney's
                            feepetitionandsubpoenafor
                            opposingcounsel'sattorney's
                            feestouseinpreparingourfee
                            petition.
02/11/19   JDN    1891572   W orkonfeepetitionincluding      1.80 425.00    765.00
                            lettertoA .Escobarrequesting
                            DL A P iper'sattorney'sfeesand
                            costs,subpoenatoDL A P iper,
                            andrequestforproductionto
                            Flow ).
02/11/19   JL T   1891493   R esearchandeditsto              3.50 225.00    787.50
                            subpoena,exhibits,R FP s,and
                            lettertoDL A P iper.
02/11/19   SR J   1891301   Discussionsw ithJ.N elsonand     0.40 275.00    110.00
                            J.T aylorregardingattorney's
                            feepetitionandsubpoenafor
                            opposingcounsel'sattorney's
                            feestouseinpreparingourfee
                            petition,review lettertoA .
                            Escobarrequestingbilling
                            records.
02/12/19   JA Y   1891604   R eview em ailfrom J.T aylor     0.80 150.00    120.00    Removed
                            concerningserviceofsubpoena
                            onA .Escobar;lookupaddress
                            forserviceandfilloutservice
                            processform ;em ailtoJ.T aylor
                            onsam e;lookupregistered
                            agentforfirm andrevise
                            serviceform ;em ailsam etoJ.
                            T aylor.




                                   P age| 4
02/12/19   JA Y   1891750   R eceivedsubpoenafrom J.          1.10 150.00    165.00
                                                                                       Removed
                            T aylor;em ailtoJ.T aylor
                            requestingendingservicedate;
                            uploadprocessserviceform
                            andsubpoenaandsubm itto
                            A BC service;receiveproduction
                            requestsforserviceoncounsel;
                            w orkonprocessserviceform ;
                            uploadprocessserviceform
                            andproductionrequestsand
                            subm ittoA BC service;em ailto
                            J.T aylortoconfirm bothservice
                            ordershavebeenplaced;
                            receivedem ailconfirm ing
                            serviceonDL A P iperL L P reg.
                            agentandforw ardtoJ.T aylor.
02/12/19   JDN    1891590   W orkonR uizFajardo'spetition     2.60 425.00   1,105.00
                            foranaw ardofattorney'sfees
                            andcostsandthesupportingJ.
                            N elson,M .O cam po,andP .Vial
                            declarations.
02/12/19   JL T   1891821   P reparebillofcostsandexhibit     2.50 225.00    562.50
                            thereto.
02/12/19   JL T   1891822   Correspondencew ithopposing       0.50 225.00    112.50
                            counselregardingsubpoena
                            andR FP s.
02/12/19   JL T   1891824   EditstoJ.N elsondeclarationin     2.50 225.00    562.50
                            supportoffeepetition.
02/12/19   JL T   1891828   Correspondencew ithJ.Yantz        0.30 225.00     67.50
                            regardingservingsubpoena
                            andR FP s.
02/12/19   JL T   1891829   Correspondencew ithD.             0.10 225.00     22.50
                            T ischlerregardingfinalinvoice.
02/12/19   JL T   1891830   R esearchstatutory costs          2.20 225.00    495.00
                            com paredtocontractual
                            recovery ofcosts.
02/12/19   SR J   1891713   Discussionsw ithJ.N elsonand      3.00 275.00    825.00
                            J.T aylorregardingattorney's
                            feepetitionandsubpoenafor
                            opposingcounsel'sattorney's
                            feestouseinpreparingourfee
                            petition;review em ail
                            correspondencew ithA .
                            Escobarregardingsam e;review
                            rulesregardingcostbillsand
                            m otionsforattorney'sfees.
02/13/19   JA Y   1891958   Checkonprogressofserviceon        0.10 150.00     15.00
                                                                                       Removed
                            registeredagentofDL A P iper.




                                   P age| 5
02/13/19   JA Y   1892053   Checkonserviceprogress;           0.20 150.00    30.00   Removed
                            em ailtoJ.T ayloronsam e
                            show ingthatnooneis
                            respondingacom pany address
                            toprocessserver.
02/13/19   JA Y   1892076   Checkstatusonserviceon            0.60 150.00    90.00   Removed
                            registeredagentforDL A P iper;
                            em ailtoJ.T aylorlettinghim
                            know thatattem ptw asdone
                            andnooneansw eredatdoor;
                            review responsefrom J.T aylor;
                            contactA BC andrequestthat
                            they attem pttoserve
                            docum entsfornexttw odays;
                            review em ailshow ingserve
                            hadbeencom pletedthis
                            afternoonandforw ardtoJ.
                            T aylor.
02/13/19   JDN    1891940   DraftR F'spetitionforanaw ard     2.00 425.00   850.00
                            ofattorney'sfeesandcosts
                            (includinganalyzingem ails
                            w ithA .Escobarandredacting
                            invoicestoprotectthe
                            attorney-clientprivilege).
02/13/19   JL T   1892091   R eview ,redact,andcom m ent      3.00 225.00   675.00
                            onallinvoiceschargedtoR uiz
                            Fajardotodate.
02/13/19   JL T   1892093   R esearchrecovery offoreign       0.50 225.00   112.50
                            attorney fees.
02/13/19   JL T   1892104   R esearchrecoverability oftim e   0.50 225.00   112.50
                            spentonfeepetitions.
02/13/19   JL T   1892212   EditstoJ.N elsondeclaration;      3.00 225.00   675.00
                            draftm otionforattorneys'fees
                            andcosts;correspondencew ith
                            J.N elsonandS .Johnson
                            regardingsam e;editsto
                            invoices;com pileexpert
                            w itnessinvoices.
02/13/19   SR J   1891945   Discussionsand                    0.90 275.00   247.50
                            correspondencew ithJ.N elson
                            andJ.T aylorregarding
                            attorney'sfeepetitionand
                            needforredactionofinvoices;
                            review draftcostbilland
                            exhibits.
02/14/19   JA Y   1892305   R eview anddow nloadproofof       0.20 150.00    30.00   Removed
                            servicetotheDL A P iperandA .
                            Escobarbothdated2-13-19;
                            saveproofsofserviceinboth
                            electronicfileandhardcopy
                            file.

                                   P age| 6
02/14/19   JDN    1892467   Callfrom A .DagostinoofDL A        2.40 425.00   1,020.00
                            P iperregardingsubpoenafor
                            DL A 'sbills;callfrom A .Escobar
                            ofDL A P iperregarding
                            subpoenaforDL A 'sbills;
                            strategy discussionsw ithS .
                            JohnsonandJ.T aylorregarding
                            subpoenaforDL A 'sbills;
                            continuetow orkonR F's
                            petitionforanaw ardof
                            attorney'sfeesandcostsand
                            thesupportingdeclarations;
                            attendm eetandconfer
                            conferencew ithA .Escobar
                            regardingR FP sandsubpoena;
                            from A .DagostinoofDL A P iper
                            regardingsubpoenaforDL A 's
                            bills.
02/14/19   JL T   1892318   EditstofeepetitionandJ.            1.30 225.00    292.50
                            N elsondeclaration.
02/14/19   JL T   1892503   Correspondencew ithA .             0.20 225.00     45.00
                            Escobarregardngsubpoenaand
                            protectiveorder;
                            correspondencew ithJ.N elson
                            andS .Johsonregardingsam e.
02/14/19   JL T   1892559   Conferencecallw ithA .Escobar      0.50 225.00    112.50
                            andJ.DeGrootregarding
                            subpoena,R FP s,andattorney
                            fees.
02/14/19   SR J   1892436   Continuetow orkonfee               1.30 275.00    357.50
                            petitionquestions,discussions
                            w ithJ.N elsonandJ.T aylor
                            regardingFlow /DL A P iper
                            responsetorequestsforbilling
                            inform ation.
02/15/19   JDN    1892802   W orkonem ailtoA .Dagostino        0.90 425.00    382.50
                            ofDL A P iper;w orkonR F's
                            petitionforattorney'sfees.
02/15/19   JL T   1892714   Correspondencew ithM .             0.20 225.00     45.00
                            O cam poregardingdeclaration
                            andinvoices.
02/15/19   JL T   1892822   Correspondencew ithP .Vial         0.50 225.00    112.50
                            andJ.N elsonregarding
                            declarationinsupportoffee
                            petition;organizeexhibitsand
                            distribute.
02/15/19   JL T   1892880   Editstofeepetitionand              0.80 225.00    180.00
                            declaration.




                                    P age| 7
02/15/19   SR J   1892766   Continuetow orkonattorney's       1.70 275.00    467.50
                            feepetitionandrelated
                            declarations,discussionsw ithJ.
                            N elsonandJ.T aylorregarding
                            sam e.
02/16/19   JDN    1893520   M eetw ithattorney'sfeesand       1.70 425.00    722.50
                            costsexpertP .Vial.
02/16/19   JL T   1893022   P repareforandm eetw ithP .       2.00 225.00    450.00
                            VialandJ.N elsontodiscuss
                            attorney feepetitionand
                            declarations.
02/19/19   JDN    1893697   W orkonJ.N elsonfee               1.80 425.00    765.00
                            declaration;w orkonM .
                            O cam pofeedeclaration;
                            strategy discussionsw ithS .
                            Johnson.
02/19/19   JL T   1893846   Correspondencew ithM .            0.20 225.00     45.00
                            O cam poandS .Johnson
                            regardingattorney feepetition
                            anddeclaration.
02/19/19   JL T   1893847   Com pileexhibitsandsendtoP .      0.50 225.00    112.50
                            Vialforattorney feepetition
                            anddeclaration.
02/19/19   JL T   1893848   Editstoattorney feepetition       1.00 225.00    225.00
                            andJ.N elsondeclaration.
02/19/19   JL T   1893931   Discussfeepetitionw ithS .        0.30 225.00     67.50
                            Johnson.
02/19/19   JL T   1894014   R esearchreasonableness           0.50 225.00    112.50
                            factorsforattorney feeaw ards.
02/19/19   JL T   1894015   Editstofeepetitionand             2.00 225.00    450.00
                            declaration;com pileexhibits.
02/19/19   SR J   1893563   Continuetow orkonattorney's       0.90 275.00    247.50
                            feepetitionandrelated
                            declarations,discussionsw ithJ.
                            N elsonandJ.T aylorregarding
                            sam e;em ailcorrespondence
                            w ithM .O cam poregarding
                            sam e.
02/20/19   JDN    1894481   W orkonfeepetition,J.N elson      4.80 425.00   2,040.00
                            declaration,P .Vialdeclaration,
                            andM .O cam podeclaration.
02/20/19   JL T   1894423   Editstofeepetitionand             2.30 225.00    517.50
                            declaration;draftproposed
                            order.
02/20/19   SR J   1894332   Continuetoreviseattorney's        1.30 275.00    357.50
                            feepetitionandrelated
                            declarations,discussionsw ithJ.
                            N elsonandJ.T aylorregarding
                            sam e.

                                    P age| 8
                                                                           S ub-total            $56,432.50
                                                                                Fees:


Expenses
T ransaction T ransN o. T ask Description                                 U nits        P rice     A m ount
Date                    Code
02/12/2019 1891849            S olisFinancialForensics8404-0001            1.00    10,875.00      10,875.00
                              FinancialForensicsExpertD.S olis
                              P rofessionalS ervices1/21/19 -
                              2/6/19.
02/20/2019 1894521            dtischlerConsulting,L L C 8404-0001          1.00    15,099.36      15,099.36
                              R eview m aterials,prepfortrial,
                              traveltoS eattle,T rialtim e,Direct
                              Exam ination,Cross-exam ination,
                              Correspondencew ithattorneys.
                                                           S ub-total    2.0000                   25974.36
02/06/2019 1894497            W ashingtonFederalS avings/Card              1.00      385.16          385.16
                              M em berS ervicesS L K:8404-0001
                              1/4/19 T heW ordP oint-T ranslation
                              ofDocum ents.
02/12/2019 1891846            M ariaJ.L ucas-P erez8404-0001 M aria        1.00     1,348.00       1,348.00
                              L ucas-P erezT ranslationservices
                              during1/28/19 and1/29/19 W itness
                              T rialT estim ony.
02/12/2019 1891841            DL A P iperL L P 8404-0001 M ariaL ucas-     1.00     2,012.00       2,012.00
                              P erezT ranslationservicesand
                              parkingduring9/13/2018-9/28/18
                              depositions.
02/20/2019 1894518            W ashingtonFederalS avings/Card              1.00         51.00         51.00
                              M em berS ervicesS L K:1/16/19 T he
                              W ordP oint:T ranslationof
                              docum ents.
                                                           S ub-total    4.0000                     3796.16
02/06/2019 1890764            A BC L egalS ervices,Inc.8404-0001           1.00         15.00         15.00
                              12/1018DeliverR uizFajardo's
                              O ppositiontoFlow 'sM otionfor
                              P artialS um m ary Judgm entand
                              supportingdocum entstoU .S .
                              DistrictCourt.
                                                           S ub-total    1.0000                       15.00
02/06/2019 1891802            Byers& A nderson,Inc.8404-0001               1.00      464.15          464.15
                              9/19/18Courtreporterfee,Certified
                              O riginalT ranscriptofCharlie
                              W akefielddeposition.
02/08/2019 1891806            Byers& A nderson,Inc.8404-0001               1.00      354.50          354.50
                              9/13/18CertifiedCopy ofT ranscript
                              ofCesarCortezdeposition.



                                                     P age| 9
02/08/2019 1891804   Byers& A nderson,Inc.8404-0001               1.00    315.80      315.80
                     9/14/18CertifiedCopy ofT ranscript;
                     N on-CertifiedR oughDraftofJavier
                     Gom ezdeposition.
02/12/2019 1891813   Byers& A nderson,Inc.8404-0001               1.00     97.00       97.00
                     9/28/18CertifiedCopy ofT ranscript,
                     R oughDraftofJaim erR am irez
                     deposition.
02/12/2019 1891837   Byers& A nderson,Inc.8404-0001               1.00     79.30       79.30
                     10/23/18CertifiedCopy of
                     T ranscript,R oughDraftofDieter
                     T ischlerdepositionVol.3.
02/12/2019 1891778   Byers& A nderson,Inc.8404-0001               1.00    720.05      720.05
                     10/18/19 CertifiedT ranscriptcopy;
                     ExhibitsofDieterT ischler
                     deposition.
02/12/2019 1891815   Byers& A nderson,Inc.8404-0001               1.00    692.45      692.45
                     9/28/18CertifiedCopy ofT ranscript,
                     R oughDraftofT ulioR uizdeposition.
02/12/2019 1891801   Byers& A nderson,Inc.8404-0001               1.00    419.75      419.75
                     9/18/18Courtreporterfee,Cert.
                     O riginalT ranscriptsofClaudia
                     M ette,JavierGom ezdep.
02/12/2019 1891818   Byers& A nderson,Inc.8404-0001               1.00    232.20      232.20
                     9/24/18CertifiedCopy ofT ranscript,
                     R oughDraftofClaudiaGom ez
                     deposition.
                                                S ub-total      9.0000               3375.20
                                                             S ub-total            $33,160.72
                                                             Expenses:




                                          P age| 10
